Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 1 of 150

EXHIBIT A
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 2 of 150

4

neuroscience

%

July 6, 2018

Alan C. Milstein, Esquire

Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
308 Harper Drive, Suite 200

Moorestown, NJ 08057

Re: Spedale v. Constellation Pharmaceuticals, Inc.
United States District Court, District of Arizona Case No. 2:17-cv-00109

Dear Mr. Milstein:

Per your request, | submit the following report in the matter of Iris Soedale v. Constellation
Pharmaceuticals, Inc.

Professional Background

Through my education, training, experience, review of the medical literature and other professional
activities, | am familiar with the scientific, mecical, ethical, regulatory, and legal foundations for the
conduct of human subject medicai research.

| completed undergraduate studies in Life Sciences at the Massachusetts Institute of Technology,
graduate Medical studies at the University of Massachusetts Medical School, residency training in
Neurology at New York University Medical School and Harbor-UCLA Medical Center and a
fellowship in Movement Disorders and Neuropharmacology at Rush-Presbyterian Medical School.
The majority of my current clinical practice consists of patients with complex neuropsychiatric issues
due to neurodegenerative disease, many of whom have organic psychoses.

As principal investigator for well over a hundred clinical trials, | have reviewed an equal number of
clinical protocols and investigator brochures, as well as SUSAR safety reports numbering in the
thousands. | have studied the mechanism of action and preclinical safety data for well over fifty
investigational new drugs, including at times independent literature review to better understand the
underlying science. | have authored a chapter on the genetics of rare and unusual movement
disorders, reviewing the relationship between genetics, cellular biology, and phenotype for each
disorder.

Documents and items reviewed
In preparing this report, | have reviewed the following items:

e Depositions of the physicians and clinical research staff of Mayo Clinic, Arizona, the
deposition of Michael Cooper of Constellation Pharmaceuticals, and the exhibits to these
depositions.

e Those medical records of Ms. Spedale provided to me, covering a period of time from 2001
to 2017, including psychiatric and neurological evaluations, other physician evaluations,
notes of other health care professionals, medication logs, hospitalization records, laboratory
investigations, imaging of the brain, other radiological procedures, other diagnostic
procedures, and correspondence.

Pacific Neuroscience Medical Group / 1701 Solar Drive, Suite 140 / Oxnard, CA 93030

phone 805.278.4148 / fax 805.278.4634 / www. thisisyourbrain.com
1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 3 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 2 of 15

e Multiple versions of the clinical trial protocol 0610-03, clinical trial protocol 0610-01, the
investigators brochure for CPI-0610, preclinical test and safety data, clinical safety data,
and safety reports.

e Aselection of relevant scientific and medical literature (see references below}.

e Documents regarding current and past guidelines, regulations and laws pertaining to the
protection of human subjects.

e The website content of Constellation Pharmaceuticals in June, 2018

e Information found on the internet regarding concerns about the significance of the Allis
paper.

e Documents regarding meetings between Constellation, Inc, and site investigators and staff.

e Document entitied "Analysis of Similar Events for IND Safety Reports”.

e Various MedWatch IND sofety reports.

« June 23, 2014 Constellation memo to clinical investigators

e Email correspondence from December 29, 2015 to January 13, 2016 between J.R. Singh,
Michael Cooper, Michae! O'Meara and various others

e Email correspondence from November 20 to November 23, 2015 between Singh and Mr.
Spedale.

e August 15, 2016: Daniel Spedale - Letter

e = March 16, 2016 and March 29, 2016 letters from Dr. Navid Kahn.

e March 16, 2016 notice from Arizona motor vehicle division.

e November 20- 23, 2015: E-Mails Between J.R. Singh and Dan and Iris Specale.
e March 10, 2016: Letter from Dr. Cynthia M. Stonnington.

« October 9, 2016: Iris Soedale Update - Family Observations.

e March 16, 2016: Letter from Darren Specale.

e March 14, 2016: Letter from Darren Specale.

e March 3, 2016: Police Report from The Surprise Police Department.
e March 10, 2016: Police Report from The Surprise Police Department.
e April 3, 2014: Clinical Trial Agreement.

e December 1, 2015: Bi-weekly PI Teleconference Highlights.

e January 8, 2016: Bi-weekly PI Teleconference Highlights.

e January 22, 2016: Bi-weekly PI Teleconference Highlights.

e February 5, 2016: Bi-weekly PI Teleconference Highlights.

e February 19, 2016: Bi-weekly PI Teleconference Highlights.

e October 8, 2014: 0610-03 dose escalation fo Cohort 2.

e November 18, 2014: Protocol 0610-03 dose escalation.

e December 31, 2014: Protocol 0610-03 dose escalation.

e =February 13, 2015: Protocol 0610-03 dose escalation.

e February 2, 2016: Protocol 0610-03 cose transition memo in Cohort 8.
e = Suly 26, 2016: Protocol 0610-03 Dose Transition Memo in Cohort 9.

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 4 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 3 of 15

Facts of case

Ms. Iris Soedale was in relatively good health until the summer of 2008, when her tongue began to
enlarge. By 2009 this had progressed to the point where she could no longer adequately chew and
swallow, and she lost 40 pounds. She saw Ross Kerr, DDS, in New York City, for evaluation. He
suspected amyloidosis, and a tongue biopsy confirmed the diagnosis. Dr. Kerr referred her to Dr.
Bruce Raphael, hematologist, who initiated a work up for multiple myeloma. Serum blood tests,
skeletal survey, and bone marrow biopsy confirmed the diagnosis.

Ms. Spedale returned to Arizona to initiate treatment, and on May 5, 2009 was seen in the Mayo

Clinic hematology department by Angel Mayo, PA-C and Rafael Fonseca, MD. She was referred
for a nutritional consultation due to her inability fo consume anything other than liquid food, and
she underwent a full diagnostic reevaluation,

On May 7, 2009, Dr. Fonseca informed her that she indeed had mu'tiple myeloma with associated
amyloid deposition. A decision was made to begin intravenous chemotherapy with CyBorD ona
weekly basis. After just one cycle, her tongue size decreased substantially, followed by a marked
reduction in her kappa free light chain.

In July, while being seen by Angel in follow-up, Ms. Spedale’s speech was noted to be rapid. One of
the drugs in the CyBorD regimen was dexamethasone, and Angel elicited a history of “manic
behavior with decreased need for sleep.” The possibility of a psychiatric evaluation was ciscussed,
but there was no history of bipolar disorder or mania. Ms. Soedale reassured Angel that she’d had
this behavior in the past, and she had always been able to control it on her own.

Her chemotherapy was paused in August due to somatic side effects. By the time she was next
seen, in mid-September, her behavior had changed markedly. She was described as being rude,
abusive, and difficult to reason with. She was averaging about 2 hours of sleep a night, her
thoughts were racing, and her behavioral change had led to “a very dysfunctional situation at
home.” Dr. Fonseca suspected mania and referred Ms. Spedale for psychiatric evaluation.

She saw Robert Bright, MD, on September 18. He diagnosed her with steroid-induced mania and
prescribed olanzapine 5 mg PO GBS. By the time she next saw Dr Fonseca on October 13, 2009, Ms.
Spedale was doing much better, now taking olanzapine 2.5 mg PO qD. Her husband informed Dr.
Fonseca that she was “back to her normal self.”

As Ms. Spedale had done quite well with CyBorD and was psychiatrically stable with no signs of
mania, she was ready to move ahead with a stem cell transplant. This was extremely successful,
and she remained completely disease-free for over three years.

In July of 2011, Ms. Soedale had two separate episodes of scintillating scotoma followed by
headache. Although she did not seek evaluation at the time, she had an episode of vertigo later
that year. This led to a neurological consultation and an MRI scan of the brain on December 30,
2011. This was reported to be normal aside from atrophy and “one or 2 punctate foci considered
normal for age.”

Arelapse of multiple myeloma in August of 2013 led to a decision to try weekly CyBorD, allowing for
a lower dose of dexamethasone. Ms. Soedale had no issues with mania on this lower dose. After a
single cycle of CyBorD, she once again had a complete response.

She remained in remission until October of 2014. The decision was made fo next try lenalidomide
and once weekly dexamethasone. Unfortunately, in February of 2015 she experienced acute
shortness of breath and intense pleuritic chest pain and was hospitalized. A CT angiogram showed
multiple bilateral pulmonary emboli, and ultrasound of the lower extremities confirmed bilateral
deep venous thromboses. Lenalidomide had to be discontinued, but even with a short course of
chemotherapy, her response was excellent.

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 5 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 4o0f 15

This time, she remained in remission until November of 2015. Dr. Fonseca felt that “the logical next
step would be the use of carfilzomib.” Ms. Spedale “inquired about the use of bortezomib” but Dr.
Fonseca reminded her that she had had significant Gl toxicity at the end of her therapy. He says in
his note that “another possibility would be for the patient to participate in one of our clinical trials.
We are particularly interested in oral medications that could be provided on a long-term basis. |
have communicated with our study coordinators. As soon as they have determined her eligibility,
we will be in contact with the patient again.”

On December 1, 2015, Ms. Soedale returned to enroll in the clinical trial entitled “A Phase 1 Study of
CPI-0610, a Small Molecule Inhibitor of BET Proteins, in Patients with Previously Treated Multiple
Myeloma,” sponsored by Constellation Pharmaceuticals, also known as the 0610-03 Study

Sometime in 2015, before Ms. Spedale made this decision, the following article was published: Korb
E, Herre M, Zucker-Scharff |, Darnell RB, Allis CD. BET protein Brd4 activates transcription in neurons
and BET inhibitor Jq] blocks memory in mice. Nat Neurosci. 2015;18(10}:1464-73.

The introduction to this article cautions that “small molecule BET inhibitors are in clinical trials, yet
almost nothing is known about Brd4 function in the brain.”

The senior author of this paper, Charles David Allis, PhD, is one of Constellation Pharmaceuticals’
three founders.

The 0610-03 Study was a Phase 1 dose-escalation study whose primary objective was stated in the
protocol as being “To determine the maximum tolerated dose (MTD) of CPI-0610 and characterize
its dose-limiting toxicities (DLTs) when given orally once daily for 14 consecutive days and followed
by a 7-day break.” Ms. Soedale was not shown a copy of the protocol, provided with a copy of this
statement, or advised of what this meant.

Secondary objectives included characterization of the safety and tolerability of CPI-0610;
characterization of the pharmacokinetics of CPI-0610 and profile its potential metabolites; and
characterization of the pharmacodynamic effects of CPI-0610 in patients’ malignant plasma cells
by assessing changes in the expression of MYC and other genes as well as changes in cellular
proliferation and extent of apoptosis. And, at the very bottom of the list, characterization of any
antimyeloma activity associated with CPI-0610 treatment.

Neither the primary nor any of the secondary objectives of the 0610-03 Study was to determine the
efficacy of CPI-0610.

Thus, the intended purpose of the 0610-03 Study, as with many Phase 1 studies, was to give
increasingly high doses of an investigational drug to patients, until a specified number had one or
more dose-limiting toxicities. The 0610-03 Study required that a small group of patients receive a
certain dose of CPI-0610, and if no-one in the group had a dose-limiting toxicity (DLT), the patients in
the next group would get a pre-planned higher dose. This would continue until at least two patients
had at least one DLT. For the 0610-03 Study, a DLT was defined as an adverse event that was
“Grade Ill” or higher. Thus, at least two patients had to have one of the following things happen to
them:

Grade Ili or “Severe Adverse Event”

Something medically significant but not life-threatening: something that results in
hospitalization or prolongation of hospitalization; something that is medically important and
might jeopardize the patient or require intervention to prevent hospitalization or prevent the
event from becoming life-threatening or potentially resulting in death; something that results
in persistent or significant disability or incapacity; or something that prevents the patient
from being able to care for herself (e.g. get in and out of bed, dress, eat, get around inside,
bathe, or use the toilet}

Grade IV or “Life-threatening Adverse Event”

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 6 of 150

July 6, 2018 Spedaie v. Constellation Pharmaceuticals, Inc. Page 5 of 15

Something with life-threatening consequences; something where urgent intervention is
indicated; something where emergency surgery is indicated; or something where the
patient would is at risk of death at the time of the event if immediate intervention was not
undertaken.

Grade V or “Fatal Adverse Event”
Death.

The fundamental purpose of a phase 1 dose escalation study is to give enough drug until you
cause enough harm to enough subjects to determine a safe dose for future studies.

Mrs. Spedale trusted the study organizers regarding their recommendation to join the study, relied
on their representations that it was safe for her to do so, believed that the study drug was a
treatment option, and believed that this was the recommended treatment of the options available
to her.

On December 1, 2015, Mrs. Spedale met with Dr. Rafael Fonseca, who noted that she “has been
interested in the potential of participating with clinical trial CPI-0610 using a BET inhibitor as

treatment for recurrent myeloma. She had some more questions about the trial and wished to meet
before so we could adaress them.” He explains that “because of her past problems with thrombosis
with IMiDs and the gastrointestinal toxicity with the proteasome inhibitors, we probably would be
faced with a choice of carfilzomib, ixazomib, or a clinical trial. After further consideration, she will
participate in the clinical trial. She had an opportunity to meet with the study coordinator and
review the potential risks, benefits, logistics and usual protocol for the clinical trial. She will be
enrolled later today.”

On December 1, 2015, Mrs. Soedale met with Charanjit Singh, the study coordinator and executed
the Informed Consent Form, which failed to disclose significant issues and concems regarding the
safety, risks, and benefits of the study drug. Mrs. Spedale was in good mental health at the time she
executed the Informed Consent.

On December 1, 2015, Ms. Soedale met with Peter Bergsagel, MD, who documented the reason for
the visit as “(14:16} light chain multiple myeloma, relapsed, for treatment on a clinical trial with BET
inhibitor CPI-0610.” His stated plan was to “proceed with bone mineral [sic] aspiration and biopsy
and initiate treatment.”

The next day, she had a bone marrow biopsy.

On December 10, 2015, Ms. Soedale saw Dr. Bergsagel again, who noted that “she feels well and
has no complaints referable to multiple myeloma and is prepared to start treatment.” She took her
first dose of CPI-0610 150 mg that day and continued to take 150 mg twice a day, as instructed, for
a total of 14 days.

On the eighth day of receiving CPI-0610 at a total daily dose of 300 mg, Ms. Spedale began to
develop “mild symptoms of mania.” This was not documented in her medical record, however, until
January 18, 2016, one month later.

Her son, Darren has documented what happened during this time. In letters written in March of
2016, he describes how “up until December 2015, my mother was perfectly normal in terms of her
mental state — that is rational, thoughtful, and made logical decisions for herself.” He goes on to
explain that “towards the end of her initial cycle of CPI-0610 in late December, my mother basically
‘snapped.’ The onset of her mental illness was quite sudden. Around Christmas, she started talking
nonstop for hours at a time, not interested in a dialogue with others but basically a monologue in
which she was ‘speaking at’ her husband, her sister, myself, and others. If we tried to get a word in
edgewise, she would get upset and tell us not fo interrupt her.”

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 7 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 6of 15

Ms. Soedale began to repeat the same stories over many hours. She also began experiencing
chronic panic and anxiety attacks, even calling 911 and the fire department on multiple occasions
during such an attack.

On December 29, Dr. Fonseca saw Ms. Spedale for evaluation of myeloma and amyloidosis “in the
setting of a clinical trial with a BET inhibitor.” He noted “significant problems with nausea, vomiting,
and diarrhea,” and also noted that her “free light chain had gone down from 33 to 22.” There is no
mention of the patient’s behavior or of a neurological or psychiatric evaluation being requested at
this time. The IND safety report, however, states the onset of the serious adverse event of mania as
occuring this day. The IND safety report also states that on January 4, 2016, the severity of mania
had increased from grace 1 to grade 3.

On January 18, 2016 Dr. Fonseca dictated a note to “document toxicity associated with
medication BET inhibitor for patient Iris Soedale.” He indicated that “in hindsight during that visit she
was already exhibiting some mild forms of mania which | would characterize as grade 1.” He noted
that there was “slight irritability and a very rapid pace in her speech.” He continued to state that
“after this episode, the patient went back home and discontinued the medication but the
symptomatology worsened up fo a grade 3. “

Asecond note, dictated by Dr. Fonseca the same day, described details of the patient’s behavior.
Mention was made of “a very confrontational and distant relationship with her husband and her
son. She is described as aggressive and not willing to be interacting with them.” Her symptoms were
listed as “insomnia, irritability, aggressiveness and tachypsychia.” Ms. Spedale had by then “refused
further evaluation.” Her husband and son had called Dr. Fonseca that morning “stating the situation
has exacerbated and they are seeking assistance.”

The crisis team was called.

It appears that Ms. Spedale was evaluated in the emergency room and received olanzapine 2.5
mg that night, allowing her to sleep a good ten hours. The next day, she was seen in psychiatric
consultation by Thomas Nelson, MD. She reportea having had pressured speech, increased
ideation, irritability, and very poor sleep, symptoms she felt were caused by the study crug. She also
complained of physical side effects of the study drug, including swelling in her legs, neuropathy,
diarrhea and nausea. On examination, she was “hyperverbal, alert, cooperative and pleasant.” Dr.
Nelson found it “difficult to interrupt her at times” and commented on her being “somewhat
pressured in her speech.” He diagnosed Ms. Spedale as having a "mood disorder with manic
features, likely secondary to BET inhibitor, much less likely prior epidural injection." He recommended
that she continue olanzapine 2.5 mg at night and noted that she was already scheduled fo be
evaluated in the Psychiatry Department the following week.

Ms. Spedale returned to see Dr. Fonseca on January 26. He noted how mania had interfered with
her life, her activities of daily living, her ability fo sleep and had “caused significant hardship for her
and for her family.” Dr. Fonseca noted that Ms. Spedale had “suffered tremendously from this
episode of mania that started since she completed cycle 1 of therapy.”

Dr. Fonseca arranged for her to have a second urgent psychiatric evaluation, and she was seen by
Cynthia Stonnington MD on January 27. After discussion with Dr. Fonseca, Dr. Stonnington stated in
her note that she was going to seek a court order for a psychiatric hold, but it is unclear from the
medical record as to what happened.

Ms. Spedale continued to worsen, dramatically. She stopped eating and drinking, convinced that
her food was being poisoned. She threw her husband out of the house, changed ail the locks, and
issued a restraining order against him.

On March 3, 2016, neighbors called the police after finding Ms. Spedaile in their garage erratically
looking through their things and taking one of their suitcases, claiming it was hers. She told the

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 8 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 7 of 15

neighbors that they did not live there. The neighbors expressed concerns to Mr. Spedale that she
could be dangerous to them.

On March 10, 2016, the police were called once again. This time, Ms. Soedaie was found
wandering into a restaurant and walking into the kitchen, where she began going through all of the
restaurant's cooked food because she believed that the restaurant was trying to poison her. She
was detained by law enforcement, taken into custody, and brought to the Banner Del E. Webb
Medical Center Emergency Room in Sun City West, Arizona, where she was found to be psychotic,
delusional, and paranoid. She was also disoriented to place, date, day and year, and for these
reasons, it was determined that she lacked the capacity to make her own decisions and required
involuntary inpatient psychiatric treatment and care. After being medically cleared, she was
admitted to the psychiatry ward, where she remained hospitalized from March 11 to March 31,
2016. While hospitalized, she received different psychiatric medicines, including olanzapine,
lorazepam, divalproex, and clonazepam.

Magnetic resonance imaging of the brain during this hospitalization, on March 17, 2016, showed
bilateral asymmetric small scattered hyperintense foci on T2 Flair images and age related cortical
atrophy.

She was discharged home on March 3, taking divalproex 125 mg daily, clonazepam 0.5 mg in the
moming and 1 mg at night, and olanzapine 50 mg at night.

Her son Darren has told me that even with home aides, she could not care for herself during this
time. He recalls her staring at her medication containers, banging her fists in frustration because she
could not understand what to do. She continued to take olanzapine and her motor function
deteriorated markedly due to drug-induced parkinsonism.

Ms. Spedale began to see a psychiatrist outside of the Mayo Clinic system, and at some point, was
switched from olanzapine to risperidone because of excess sedation.

She returned to Dr. Fonseca’s care in April, telling him that that she was “75% back to her normal.”
Dr. Fonseca continued to follow her closely, initiating and adjusting chemotherapy regimens based
on her remissions, relapses, side effects and complications. She subsequently had courses of
carfilzomib monotherapy, carfilzomib with cyclophosphamide, and daratumumab- lenalidomide-
dexamethasone.

A note in August of 2016 indicates she had discontinued risperidone.

By September of 2016, Ms. Soedale had become more confused and disoriented, had stopped
eating without being prompted, had virtually no short-term memory capabilities, and refused to
leave her bed for almost the entire day. Ultimately, she was placed in an assisted living facility, out
of concerns for her own safety and security as a result of her mental state.

Dr. Fonseca saw Ms. Spedale again in October of 2016, and his note confirms her grave disability.
She was having difficulty with activities of daily living and tasks such as dialing a phone or changing
TV channels. She was hearing multiple noises in the night that woke her up and she was not getting
a good night sleep. Dr. Fonseca’s main concem was with Ms. Spedale’s confusion and her inability
to engage in activities of daily living.

Around that time, Ms. Soedale had psychiatric reevaluation with Dr. Cynthia Stonnington and
reestablished care with her. She also had neurological consultations with Andrew Wilner, MD and
Richard Caselli, MD. Brief cognitive evaluations suggested relatively spared cognitive function
despite the concerns of her son and Dr. Fonseca.

However, magnetic resonance imaging of the brain earlier in the month, on October 5, 2016,
showed “patchy T2 hyperintensity seen within the white matter both cerebral hemispheres
consistent with chronic small vessel ischemic disease. Notably, largest focus of T2 hyperintensity
present lateral right frontal white matter which was not present on the prior study.”

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 9 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 8 of 15

Additionally, electroencephalographic examination on October 21, 2016 was reported as
"Abnormal EEG. This is an abnormal EEG during wakefulness and sleep due to the presence of mild
generalized slowing of the background activity, indicating a mild diffuse disturbance in cerebral
function of nonspecific etiology.”

Anote from Dr. Fonseca in December 2016 suggested that Ms. Spedale was doing somewhat
better.

Any improvement was gone by April of 2017; Dr. Fonseca commented, consistently and repeatedly
in his notes for visits in April, May, and June, that Ms. Spedale displayed significant “confusion and
bradypsychia.” In May of 2017she reported feeling “more confused and lethargic.” Dr. Fonseca
suspected that this was related to her antipsychotic medication, and in June commented that she
seemed more alert since a reduction in medication dose by Dr. Stonnington. Ms. Spedaie was to
have neuropsychological evaluation at the end of the year but it is unclear if this was completed.

Darren confirms that Ms. Soedale had not recovered by May of 2017. On the contrary, things
continued to worsen.

By August of 2017, Ms. Spedale was noted to be having increasing difficulty with her speech and
swallowing, more problems with short-term memory, and shuffling gait, however these were
thought to be due to her macroglossia and antipsychotic medication. She was noted to be taking
olanzapine 2.5 mg daily in September. In November, Dr. Fonseca referred her to the Arrowhead
Clinic for balance training.

Darren tells me that olanzapine was changed to ziprasidone about 6 or 8 months ago due to the
severity of Ms. Soedale’s drug-related parkinsonism, and she is now maintained on a low dose of
this. She improved somewhat after switching to ziprasidone, but still walks with a cane.

Prior to the 0610-03 study, Mrs. Soedale was a rational person, able to perform her usual duties and
provide comfort, society and support to her family. Prior to taking CPI-0610, Mrs. Spedale had no
history of psychotic behavior. However, Mrs. Spedale’s mental condition worsened acutely in
conjunction with receiving the highest dose of CPI-0610 used in the 0610-03 study and has only
continued to worsen over time. She never regained independence with her ADLs. She can't be left
alone, and among other things now requires assistance with the simplest of tasks such as showering
or putting on her shoes.

She forgets things only a few hours after they occur.
She is a fraction of the person she once was.
Opinions

My opinions, all offered within a reasonable degree of medical and scientific certainty, are as
follows:

1. That Constellation Pharmaceuticals was negligent in prematurely and recklessly advancing
the experimental BET inhibitor CPI0-0610 from animal studies to human clinical trials. The
evidence for this opinion is as follows:

a. The Chief Medical Officer at Constellation Pharmaceuticals lacked an in-depth
understanding of the potential effect of their drug on the epigenome and health of
neuronal and non-neuronal populations in the central nervous system.

b. Constellation Pharmaceuticals failed to adequately test for potential neurotoxicity in
violation of basic guidelines for preclinical safety testing of an investigational new
drug.

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 10 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 9 of 15

c. The absence of an explicit reason fo not do this testing, other than the fallacious
reasoning that “we didn't see any safety issues.” Constellation Pharmaceuticals
didn't see any safety issues because they chose not to look for any.

d. Epigenetic scientists began to openly express their concern that not having “a
sound biological basis to understand the diverse functions of BET proteins before
undertaking for (sic} these clinical trials is reckless and likely to lead to adverse
events.” (Andrieu} Though this article was not published until 2016, it is evidence that
there was disagreement and cisapproval in the scientific community.

2. That Iris Soedale suffered severe and irreversible brain injury as the direct result of exposure
to a toxic dose of CPIO-0610 in Constellation Pharmaceutical’s phase 1 protocol 0610-03.
The evidence for this opinion is as follows:

a. Ms. Soedale had new white matter lesions on two MRI scans, both performed in
2016, after her injury.

b. Ms. Soedale cid not smoke, did not have hypertension, did not have diabetes, and
had only mild dyslipidemia that was well controlled. Thus, microvascular ischemia is
unlikely. Similarly, she did not have a clinical course suggestive of multiple sclerosis.
Although migraine is associated with white matter lesions, she did not report a history
of significant migraine in the years between 2011 and 2016, nor was she taking any
migraine medication or seeing a neurologist during that time to suggest this was
active. Thus, there was no event between 2011 and 2016 other than her exposure
to CPI-0610 and resultant psychotic illness that would provide an alternative
explanation.

c. Her EEG was abnormal, with encephalopathic slowing, despite this being
downplayed by the consulting neurologist. This finding is objective evidence of
organic impairment.

d. The temporal association of the CNS injury and peripheral nerve injury that
progressed after the two-week exposure to CPI-1060 had ended, suggesting a
possible common MOA

3. That Iris Soedale suffered disabling mania and psychosis as the result of this toxic exposure
and brain injury. The evidence for this opinion is as follows:

a. Frontallobe white matter abnormalities of the type described in Ms. Spedale’s MRI
scan are known to be linked to mania.

b. Ms. Spedale’s mania was temporally associated with exposure to the study drug.

c. Irrational suspiciousness, i.e. prodromal psychosis was present well before it was
clinically diagnosable.

d. Histone modification of the type caused by BET inhibitors such as CPI-0610 is known
to play a major role in psychiatric illnesses including mania and psychosis.

e. BET inhibitors such as CPI-0610 bind to the lipophilic pocket in the bromodomain
motifs of bromodomain extra-terminal proteins such as BRD2, BRD3, BRD4, and BRDT
and prevent protein-protein interaction between BET proteins and acetylated
histones and transcription factors, thus interfering with MRNA transcription

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 11 of 150

July 6, 2018

f.

Spedale v. Constellation Pharmaceuticals, Inc. Page 10 of 15

Valproic acid is one of the most effective pharmacological therapies for mania. It is
a histone deacetylase inhibitor, increasing MRNA transcription in a manner opposite
that of BET inhibitors such as CPI-0610.

That Constellation Pharmaceuticals relied on flawed reasoning in suggesting that the
continuation of Ms. Soedale’s symptoms after discontinuation of CPI-O610 suggests a lack of
causality. Persistence and even progression of injury after even a short exposure to a toxic
agent is not rare. The evidence for this opinion is as follows:

QO.

c.

Resolution upon withdrawal of an agent requires knowledge of the mechanism of
toxicity and knowledge that is should be reversible. There should be no prior
assumption of how an IND might cause injury when it is first being studied in humans,
especially when it represents a completely new class of drug.

The expectation of recovery from an AE after discontinuation of an investigational
drug is the premeditated exoneration of any possibie link to any serious and
irreversible AE. Though the science of causality requires caution, the obligation of
those experimenting on human subject to assume the worst, rather that choose the
rosiest scenario.

There are many examples of neurotoxins that cause ireversible injury. One among
many is that of MPTP toxicity causing irreversible progressive parkinsonism.

It is known that chemotherapy can cause CNS injury that is not necessarily
reversible.

5. That Ms. Spoedale’s informed consent was never obtained. The evidence for this opinion is as

1959755.1

follows:

a.

The medical record suggests that Ms. Spedale may have perceived the study drug
to be a therapeutic alternative to two approved medications with known safety
and efficacy profiles.

In the medical record, it states that Ms. Spedale said that she hoped the study drug
would help her. There is no statement that she was informed and cautioned, when
she expressed this hope, that the purpose was not to help her but to evaluate drug
toxicity.

There is nothing in the medical record to suggest that Ms. Spedale had an
alternative motivation to participate in a medical experiment such as altruism or
curiosity.

There is nothing in the medical record to indicate that the options discussed were
not acceptable or less acceptable for her.

Nowhere does the ICF state the mechanism of action (MOA} of the drug, define
what the epigenome is, explain that CPI-0610 alters the epigenome, that it might do
so irreversibly, and why this might result in unanticipated consequences different
than those she might have had in the past.

Nowhere in the ICF does it mention that Dr. Charles David Allis, one of Constellation
Pharmaceuticals’ founders, had proven that a BET inhibitor couid cause brain injury
in mammals.
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 12 of 150

July 6, 2018

g.

h.

Spedale v. Constellation Pharmaceuticals, Inc. Page 11 of 15

Ms. Spedale’s medical record was presumably the primary source document for the
study. In the notes the day of signing informed consent, there is no record of what
transpired.

The risk of death is couched in the middle of the ICF, in a manner that draws
attention away from the risk. There are three pages regarding privacy protection, in
large font, as mandated by federal law. There are only a few words, ina much
smaller font, regarding the risk of death.

The study design was for each new group of patients to receive a higher and higher
dose of CPI-0610 until wo or more patients had unacceptable toxicity or died. This
is an essential part of testing new drug safety. However, it was not indicated as such
anywhere in the ICF. Allowing a patient with cancer, among the most vulnerable of
potential subjects, to enroll in a clinical trial without alerting them to this fact,
explicitly and in writing, is unconscionable.

6. That Constellation Pharmaceuticals is culpable in the failure to obtain informed consent. The
evidence for this opinion is as follows:

a.

Constellation Pharmaceuticals drafted the ICF document and provided it to the Pl
and site. Pl and site were responsible for ensuring that informed consent was
obtained including ensuring that the ICF accurately reflected the risk of the study
and investigational agent.

As sponsor, Constellation Pharmaceuticals was responsible for monitoring the site’s
activities and documents, including the IC process and the ICF.

Constellation failed to review, discover, and request a change in the ICF that Mayo
was using. This is, or course, not surprising, since they drafted the “template.” The
suggestion that the PI and site are “running the show” is specious. More so when the
sponsor has coached them to adopt a particular language and format for the ICF
by giving them a “template.”

7. That Constellation Pharmaceuticals’ protocol 0610-03 falled to ensure human subject
protection. The evidence for this opinion is as follows:

a.
b.

Cc.

d.

There was no exclusion for subjects who had other treatment options.

There was no exclusion or precautionary provisions for patients with prior or active
central nervous system neurological or psychiatric illness, even after Dr. Allis’ paper
was published.

There was no requirement for a detailed neurological or psychiatric evaluation.

There was no requirement for even a MMSE, MOCA, or CSSRS.

8. That Constellation Pharmaceuticals was negligent in the choice of Michael Cooper as their
CMO. My opinion is based on his shallow knowledge of the preclinical and clinical science
of epigenetics, his limited understanding of preclinical neurotoxicity testing, and a
remarkable lack of knowledge of research activities at his own company. The evidence for
this opinion is as foliows:

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 13 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 12 of 15

a. Constellation Pharmaceuticals was founded with a mission of drug discovery and
translation medicine in the field of epigenetics.

b. Dr. Cooper says, clearly, that he does not have expertise in epigenetics. He is asked
during his deposition, “What's your knowledge of epigenetics? Is that a field that you
have some expertise in?” He replies, “I wouldn't say that | have expertise in
epigenetics because epigenetics at this point is a largely pre-clinical research field
at this point which so far has very limited clinical applications.” If boggles the mind
that he would reply in this manner, given that he had spent years at an epigenetics
biotech company and written protocols to test these agents in human subjects.

c. When asked during his deposition “Can CPI-0610 reduce mRNA transcription, thus
reduce specific protein levels in neurons?” Dr Cooper replies, “] have no idea.”

d. When asked during his deposition what he knows about the relationship between
epigenetics and psychiatric health, Dr. Cooper replies “I don't know anything about
that.”

e. Dr. Cooper is asked a basic question about epigenetics and psychiatric illness
during his deposition: “ls deacetylation associated with psychosis, to your
knowledge?” He replies “Not that | know. | have no knowledge of that.

f. When asked during his deposition, Dr. Cooper states that he is not aware of any
published research that associates BET inhibitors with neurotoxicity.

g. When asked during his deposition if he knows what “neurotoxicity” is, he answers in a
manner that suggests he might be uncertain, unfamiliar or uncomfortable with the
use of the term as it applies to drug development, saying that he knows what
“neurological toxicity” Is. He is uncertain as to “FOB” stands for, admits he has never
heard of The Irwin Screen, does not know what motor activity neurotoxicity tests are,
and has never heard of open field figure eight cage rack chambers. Though he has
been involved in drug development of chemotherapeutic agents for years, he
appears to limited or no knowledge of preclinical neurotoxicity methodology.

h. Dr. Cooper states during his deposition that he does not know if neuropathology
was performed on the Constellation Pharmaceuticals test animals.

i. Dr. Cooper states during his deposition that he does not know how Constellation
Pharmaceuticals made the decision to move from preclinical to human
experimentation.

j. Dr. Cooper states during his deposition that he has no idea if CPI-O610 was tested for
its ability to penetrate the blood brain barrier.

k, Dr. Cooper authored a protocol and informed consent template with limited
knowledge of the science behind, mechanism of action of and potential risks of BET
inhibitors such as CPI-O610.

9. That Constellation Pharmaceuticals was negligent in not keeping abreast of BET inhibitor
research in a manner that would allow for immediate review and action to ensure human
subject safety. The evidence for this opinion is as follows:

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 14 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 13 of 15

a. In Dr. Cooper's deposition, he acknowledges that he has no knowledge of the
potential neurotoxicity of BET inhibitors, despite it now being over two years since the
publication of Dr. Allis’s paper.

b. Constellation Pharmaceuticals’ website has the following statement above Dr.
Charles David Allis’s name and credentials: “Constellation’s founders and scientific
advisors are pioneers, authorities and thought leaders within the fields of
epigenetics, drug discovery, and clinical medicine. They have made innumerable
contributions to our understanding of epigenetic biology and to the development
of novel therapeutics.” If is implausible, even mind-boggling, that the Chief Medical
Officer of Constellation Pharmaceuticals would not be aware of a paper on BET
inhibitors by one of their own founders.

c. There is no evidence to counter this or to suggest that, even now, anyone at
Constellation Pharmaceuticals is aware of Dr. Allis’s paper.

a. If Constellation Pharmaceuticals is aware, there is no evidence that they are taking
any action to study neurotoxicity in animals, nor to modify their protocols in any way.

e. Dr. Allis’s report was not the type that a drug company studying BET inhibitors would
be expected to miss. It was published in Nature Neuroscience and it appears that a
press release might have gone out.

| will note that if is possible that Constellation Pharmaceuticals was aware of Dr. Allis’ paper,
and even now is aware, but for some reason chooses to not act. If so, this would not
constitute negligence, but an egregious failure to protect the human subjects in their
clinical trials.

10. That Ms. Spedatle has suffered permanent and irreparable psychological injury. The
evidence for this opinion is as follows:

a. The devastating effects on all aspects of her life and mariage are well-
documented in her medical record, police reports, a note from her son, and other
correspondence.

b. The emotional, physical and financial burdens associated with mania and psychosis
are well-documented throughout the medical literature.

This report is not intended to be a complete or final statement of my opinions, and | reserve the right
to expand, modify or otherwise amend my opinions as the discovery process proceeds.

| do not spend more than 20% of my professional activities in activities directly relating to testimony
in personal injury, Medical malpractice, or research malpractice cases.

| have not testified as an expert at trial or by deposition in the last four years.

My compensation for work performed in connection with this report is detailed in the attached fee
schedule. ,

Sincerely yours,

James P. Sutton, MD

1959755. 1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 15 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 140f 15

References

1. Ahles TA. Brain vulnerability to chemotherapy toxicities. Psychooncology. 2012:21(11):1141-8.

2. Anadrieu G, Belkina AC, Denis GV. Clinical trials for BET inhibitors run ahead of the science.
Drug Discov Today Technol. 2016;19:45-50.

3. Bagley JA, Yan Z, Zhang W, Wildonger J, Jan LY, Jan YN. Double-bromo and extraterminal
(BET) domain proteins regulate dendrite morphology and mechanosensory function. Genes
Dev. 2014:28(17}:1940-56.

4. Beyer JL, Young R, Kuchibhatia M, Krishnan KR. Hyperintense MRI lesions in bipolar disorder: A
meta-analysis and review. Int Rev Psychiatry. 2009:21 (4}:394-409.

5. Bolden JE, Tasdemir N, Dow LE, van Es JH, Wilkinson JE, Zhao Z, et al. Inducible in vivo
silencing of Brd4 identifies potential toxicities of sustained BET protein inhibition. Cell Rep.
201 4:8(6}:19 19-29.

6. Dimopoulos MA, Terpos E, Niesvizky R, Palumbo A. Clinical characteristics of patients with
relapsed multiple myeloma. Cancer Treat Rev. 2015;41 (10):827-35.

7. Fass DM, Schroeder FA, Perlis RH, Haggarty SJ. Epigenetic mechanisms in mood cisorders:
targeting neuroplasticity. Neuroscience. 2014;264:1 12-30.

8. Holstein SA, Richardson PG, Laubach JP, McCarthy PL. Management of relapsed multiple
myeloma after autologous stem cell transplant. Biol Blood Marrow Transplant.
2015:21 (5}:793-8.

9. Hsu SC, Blobel GA. The Role of Bromodomain and Extraterminal Motif (BET) Proteins in
Chromatin Structure. Cold Spring Harb Symp Quant Biol. 2017.

10. Irvine RA, Lin IG, Hsieh CL. DNA methylation has a local effect on transcription and histone
acetylation. Mol Cell Biol. 2002:22(19):6689-96.

11. Josling GA, Selvarajah SA, Petter M, Duffy MF. The role of bromodomain proteins in
regulating gene expression. Genes (Basel). 2012;3(2}:320-43.

12. Kebir O, Chaumette B, Krebs MO. Epigenetic variability in conversion to psychosis: novel
findings from an innovative longitudinal methylomic analysis. Trans! Psychiatry. 2018;8(1)}:93.

13. Kebir O, Chaumette B, Rivollier F, Miozzo F, Lemieux Perreault LP, Barndadi A, et al.
Methylomic changes during conversion to psychosis. Mol Psychiatry. 2017;:22(4):512-8.

14. Korb E, Herre M, Zucker-Scharff |, Darnell RB, Allis CD. BET protein Brd4 activates transcription
in neurons and BET inhibitor Jq] blocks memory in mice. Nat Neurosci. 2015;18(10):1464-73.

15. Kroschinsky F, Stolzel F, von Bonin S, Beutel G, Kochanek M, Kiehi M, ef al. New drugs, new
toxicities: severe side effects of modern targeted and immunotherapy of cancer and their
management. Crit Care. 2017;21(1)}:89.

16. Langston JW. The MPTP Story. J Parkinsons Dis. 2017:7(s1}:S11-S22.

17. Larsen JT, Kumar S. Evolving Paradigms in the Management of Muitiple Myeloma: Novel
Agents and Targeted Therapies. Rare Cancers Ther. 2015:3:47-68.

1959755.1
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 16 of 150

July 6, 2018 Spedale v. Constellation Pharmaceuticals, Inc. Page 15 of 15

18.

19.

20.

21.

22.

23.
24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

1959755.1

Liu Z, Wang P, Chen H, Wold EA, Tian B, Brasier AR, et al. Drug Discovery Targeting
Bromodomain-Containing Protein 4. J Med Chem. 2017:60(11}:4533-58.

Machado-Vieira R, Ibrahim L, Zarate CA, Jr. Histone deacetylases and mood disorders:
epigenetic programming in gene-environment interactions. CNS Neurosci Ther.
2011;17(6}:699-704.

Magge RS, DeAngelis LM. The double-edged sword: Neurotoxicity of chemotherapy. Blood _
Rev. 2015;29(2}:93-100.

Mahon K, Burdick KE, Szeszko PR. A role for white matter abnormalities in the
pathophysiology of bipolar disorder. Neurosci Biobehav Rev. 2010;34(4):533-54.

Mimura N, Hideshima T, Anderson KC. Novel therapeutic strategies for multiple myeloma.
Exp Hematol. 2015;43(8}:732-41.

Moser VC. Functional assays for neurotoxicity testing. Toxicol Pathol. 201 1;39(1):36-45.

Muller S, Filippakopoulos P, Knapp S. Blomodomains as therapeutic targets. Expert Rev Mol
Med. 2011;13:e29.

Nestler EJ, Pena CJ, Kundakovic M, Mitchell A, Akbarian S. Epigenetic Basis of Mental Illness.
Neuroscientist. 201 6;22(5):447-63.

Pena CJ, Bagot RC, Labonte B, Nestler EJ. Epigenetic signaling in psychiatric disorders. J Mol
Biol. 2014;426(20) 3389-41 2.

Phiel CJ, Zhang F, Huang EY, Guenther MG, Lazar MA, Klein PS. Histone deacetylase is a
direct target of valproic acid, a potent anticonvulsant, mood stabilizer, and teratogen. J
Biol Chem. 2001:276(39):36734-41.

Ruzicka WB. Epigenetic mechanisms in the pathophysiology of psychotic disorders. Harv Rev
Psychiatry. 201 5;23(3):212-22.

Sabunciyan S, Maher B, Bahn S, Dickerson F, Yolken RH. Association of DNA Methylation with
Acute Mania and inflammatory Markers. PLoS One. 2015;10(7}:e0132001.

Sajatovic M, Strejilevich SA, Gildengers AG, Dols A, Al Jurdi RK, Forester BP, et al. Areport on
older-age bipolar disorder from the International Society for Bipolar Disorders Task Force.
Bipolar Disord. 2015;17(7}:689-704.

Shulman KI, Herrmann N. Bipolar disorder in old age. Can Fam Physician. 1999;45:1229-37.

Stone JB, DeAngelis LM. Cancer-treatment-induced neurotoxicity-focus on newer
treatments. Nat Rev Clin Oncol. 2016;13(2}:92-105.

Tang B, Dean B, Thomas EA. Disease- and age-related changes in histone acetylation at
gene promoters in psychiatric disorders. Trans! Psychiatry. 2011;1:e64.

Wesseling H, Gottschalk MG, Bahn S. Targeted multiplexed selected reaction monitoring
analysis evaluates protein expression changes of molecular risk factors for major psychiatric
disorders. Int J Neuropsychopharmacol. 201 4;18(1}.
1975 — 1980

1980 - 1984

1984 - 1985

1985 - 1986

1986 - 1988

1988 - 1990

1990 - 1992

1992-1993

1993 - 1996

1993 - 1998

1993 ~ 2002

1995 - 1998

1998 - 2003

200} - on

1992 - 1993

1993 - 2002

Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 17 of 150

 

James P. Sutton, MD

james.sutton@pacificneuroscience.com

 

 

 

street _ city, state, zip fax
office: 1701 Solar Drive. Suite 140 Oxnard, CA 93030 (805) 278-4148 {805} 278-4634
Education
MASSACHUSETTS INSTITUTE OF TECHNOLOGY CAMBRIDGE, MA

BS in Life Sciences, February, 1980

BS in Chemical Engineering, June, 1980
UNIVERSITY OF MASSACHUSETTS MEDICAL SCHOOL
Doctor of Medicine, June, 1984

Postgraduate Training

HIGHLAND GENERAL HOSPITAL
internship in Internal Medicine

NEW YORK UNIVERSITY MEDICAL CENTER
Neurology residency (PGY-2}
HARBOR-UCLA MEDICAL CENTER
Neurology residency (PGY-3, PGY-4}

RUSH-PRESBYTERIAN-ST. LUKE'S MEDICAL CENTER
Fellowship in Movement Disorders and Neuropharmacology

Professional Experience

SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUP

Health maintenance organization

Director, Soutnem California Regional Movement Disorders Clinic
Director, Botulinum Toxin Clinic

Elected to partnership 1992

USC NEUROLOGISTS, INC

University based group practice

SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUP

Director, Southern California Regional Movement Disorders Clinic
CEDARS-SINAI MEDICAL CENTER

Medical Director, Parkinson's Disease and Movement Disorder Center
CALIFORNIA MEDICAL CLINIC FOR MOVEMENT DISORDERS

Medical Director

NEUROLOGICAL RESEARCH INSTITUTE

Assistant Director

PARKINSON’S CENTER AT ST. JOHN’S/ CALIFORNIA NEUROSCIENCE INSTITUTE
Medical Director, Movement Disorders

PACIFIC NEUROSCIENCE MEDICAL GROUP
Medical Director

Academic Appointments and Teaching Positions

UNIVERSITY OF SOUTHERN CALIFORNIA MEDICAL SCHOOL
Assistant Professor of Neurology

HARBOR-UCLA MEDICAL CENTER
Movement Disorders Clinic

WORCESTER, MA

OAKLAND, CA

NEW YORK, NY

TORRANCE, CA

CHICAGO, IL

LOS ANGELES, CA

LOS ANGELES, CA

LOS ANGELES, CA

LOS ANGELES, CA

ENCINO/OXNARD, CA

ENCINO, CA

OXNARD, CA

OXNARD, CA

LOS ANGELES, CA

TORRANCE, CA

IP ashe

 

 

 
1975
1979

1985

1991

1992 - 1993

1992 - 1993

1992 - 1993

1993

1994 - 1995

1995 - 1996

1996 - 1998

1996 - 1998

1996 - 1997

1996 - 1997

Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 18 of 150

 

Honors and Awards

National Merit Scholarship Finalist
Sigma Xi

Certification

Diplomate, National Board of Medical Examiners

Board Certified, American Board of Psychiatry and Neurology

 

 

Licensure
California State License # G060203
DEA Registration # BS1149170

 

Professional Societies

American Academy of Neurology
Los Angeles Society of Neurological Sciences
Movement Disorders Society

Clinical Trials

SMITHKLINE BEECHAM

“A double-blind, placebo controlled, parallel group study of oral doses of ropinerole for six month’s
treatment as adjunct therapy in Parkinsonian patients not optimally controlled on L-Dopa (DCi)."
SMITHKLINE BEECHAM

“A multicentre double-blind, placebo controlled study of oral doses of ropinerole in Parkinsonian patients not
previously treated with anti-parkinson therapy.”

ADRIA LABORATORIES
"A randomized, double-blind, placebo-conirolled, multicenter study of cabergoline in patients with
Parkinson's disease.”

BOEHRINGER-INGELHEIM

"Double-blind, placebo controlled, parallel group comparison to assess the safety, tolerance, and efficacy
of pramiprexole in advanced Parkinson's disease and to assess the long-term safety with open-label

pramiprexole.”

ATHENA NEUROSCIENCES

“A double-blind, placebo-conirolled, single dose, dose-finding safety, tolerability and preliminary efficacy
study of BOTB (Botulinum toxin type B} in patients with idiopathic cervical dystonia."

JANSSEN PHARMACEUTICA

“Lubelozole: Effects of intravenous therapy in subjects with acute ischemic stroke. A placebo-controlled,
double-blind, randomized, multicenter trial.”

HOECHST-MARION-ROUSSEL PHARMACEUTICALS, INC.

“A 24 week study to compare the efficacy and safety of propentofylline (HWA 285) with placebo in
outpatients with vascular dementia.”

HOECHST-MARION-ROUSSEL PHARMACEUTICALS, INC.

“A 48 week study to compare the efficacy and safety of propentofylline (HWA 285) with placebo in
outpatients with Alzheimer's disease,”

INTERNEURON PHARMACEUTICALS [IP302-007]

“A placebo-controlled study to determine the effects of 500 mg cificoline in ischemic stroke patients. *

EISAI AMERICA, INC. [E2020-A001-313]
“An open-label, multicenter clinical trial evaluating the safety and efficacy of donepezil hydrochloride
(E2020) in patients with Alzheimer's disease.”

James P. Sutton, MD 2 last updated 1/23/2018

 

 
1996 - 1997

1996 - 1997

1997 - 1997

1997 -1998

1997 - 1998

1997 - 1999

1997 - 2000

1998 - 2000

1998 - 2000

2000 - 2001

2000 - 2001

2001 - 2001

2000 - 2006

2000 - 2003

Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 19 of 150

PARKE-DAVIS PHARMACEUTICAL RESEARCH [970-68]

“A’ 16-week randomized, double-blind, placebo-controlled, parallel-group, dose-response, multicenter study
of tacrine (C970) once-a-day formulation (tacrine GITS} with a 16-month open-label extension in patients
with dementia of the Alzneimer’s type”

ZENECA AND GLAXO WELLCOME
“Protocol for a multicenire, long term study to maximize migraine relief with 311C90 (MAXIMM)."

ALLERGAN [BTOX- 140-8051] (principal investigator)
“A randomized, multicenter, double blind, placebo-controlled study of intramuscular BOTOX (botulinum toxin
type A) purified neurotoxin complex for the treatment of cervical dystonia.”

ALLERGAN [191622-004] (principal investigator)

“An open-label, multicenter clinical evaluation of the safety of intramuscular BOTOX (botulinum toxin type A}
purified neurotoxin complex manufactured from neurotoxin complex batch BCB2024 in the management

of cervical dystonia.”

EISAI, INC. [E2020-A001-307]

“A 94-week, multicenter, randomized, double-blind, placebo-conirolled evaluation of the efficacy and
safety of donepezil hydrochloride (E2020) in patients with dementia associated with cerebrovascular

disease.”
F. HOFFMAN-LA ROCHE LTD [M3501 1] (principal investigator)

“A long-term double-blind comparison of tolcapone versus placebo given in combination with
levodopa/AADC-1 in delaying the onset of motor fluctuations in PD patients naive to levodopa therapy.”

SOMERSET PHARMACEUTICALS, INC. [S9303-E109-97B] (principal investigator)

“Placebo-controlled, double-blind study of the safety, tolerability and efficacy of the selegiline transdermal
system (STS) in Parkinson's disease patients experiencing sub-optimal responses to levodopa-carbidopa.”

CYBERONICS, INC. [T-01] (consultant)
“The use of Vagus Nerve Stimulation as a Treatment in Tremor”

IPSEN LTD [DYSP-045] (principal investigator)
“A phase Ill multicenter, prospective, randomized, double-blind, placebo-controlled study of the efficacy
and safety of Dysport for the treatment of cervical dystonia.”

AMGEN INC. [ 20000105] (principal investigator)

“Randomized, double-blind, placebo-conirolled, parallel-group, é-month safety, efficacy, and
neuroimaging trial of AMG-474-00 in the treatment of patients with Parkinson's disease.”

KYOWA PHARMACEUTICALS, INC. [6002-USA-001] (principal investigator)

" A 12 week, double-blind, placebo controlled, randomized, parallel group, multicenter, exploratory study of
the safety and efficacy of KW-6002 as adjunctive therapy in patients with Parkinson's disease who have
motor response complications on levodopa/carbidopa.”

JANSSEN RESEARCH FOUNDATION [GAL-INT-5] (principal investigator)

"A randomized , 24-week, double-blind, placebo-controlled, flexible dose trial to compare the efficacy and
safety of galantamine hydrobromide to placebo in patients with Dementia with Lewy Bodies

TEVA CLINICAL RESEARCH, INC. [TVP-1012/133] (principal investigator)

“A mulitcenter, US and Canada, double-blind, randomized, placebo-controlled, parallel group study, for the
efficacy, tolerability and safety of rasagiline mesylate in levodopa treated Parkinson's disease patients with

motor fluctuations.”

R.W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE [TOPMAT-MIGR-001] (principal investigator)

“A randomized, double-blind, placebo-controlled, parallel group, dose-response study to evaluate the
efficacy and safety of topiramate in the prophylaxis of migraine.”

James P. Sutton, MD 3 last updated 1/23/2018

 

 
2001 - 2003

2001 - 2002

2001 - 2002

2002 - 2003

2002 - 2004

2002 - 2005

2002 - 2010

2003 - 2004

2003 - 2004

2003 - 2005

2003 - 2004

2003 - 2004

2003 - 2006

2003 - 2005

2003 - 2004

Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 20 of 150

SKYEPHARMA [ Skye — 2004C/101 468/167] (principal investigator)

“”A phase Ii, randomized, double-blind, active-controlled study to determine the optimal initial titration
regimen of ropinirole CR tablets in Parkinson's disease patients not receiving other dopaminergic therapies."

JANSSEN RESEARCH FOUNDATION [GAL-INT-10] (principal investigator)

“A randomized , double-blind, placebo-controlled study to evaluate the efficacy and safety of
galantamine in the treatment of dementia of the Alzheimer’s type.”

JANSSEN RESEARCH FOUNDATION [GAL-INT-26] (principal investigator)

"A randomized , double-blind, placebo-conirolled study to evaluate the efficacy and safety of
galanitamine in the treatment of vascular dementia.”

FUJISAWA RESEARCH INSTITUTE OF AMERICA, INC. ( FA-~960-005) (principal investigator)
“A well controlled safely and efficacy study of FK960 in subjects with mild to moderate Alzheimer's disease.”

KYOWA PHARMACEUTICAL, INC. ( KYOWA 6002-US-006) (principal investigator)

“A 12 week, double blind, placebo-controlled, randomized, multicenter study of the efficacy of doses of 20
and 60 mg/day KW -6002 as treatment for Parkinson's disease in patients with motor response complications
on levodopa/carbidopa therapy.”

CEPHALON, INC. (PRECEPT) (principal investigator}

“a randomized, double-blind, placebo-conirolled, dose finding study to assess the efficacy and safety of
CEP-1347 in patients with early Parkinson’s disease.”

PARKINSON'S STUDY GROUP/ NIH (PROGENI) (principal investigator)
"Parkinson's Disease Collaborative Study of Genetic Linkage.”

TEVA NEUROSCIENCE (EP002) (principal investigator)
“A Survey to Assess the Incidence and Characteristics of Melanoma in Parkinson's Disease Patients”.

SKYE PHARMA, INC. (SKF 101468164) (principal investigator)

"An open-label, randomized, two part study to investigate the relative bioavailability of Ropinirole CR and IR
formulations and the effect of food on the pharmacokinetics of Ropinorole CR formulation in early stage
Parkinson's disease patients”.

ORTHO-MCNEIL (CAPSS-149) (principal investigator)
“A Comparison of the Efficacy and Safety of Topiramate Versus Placebo in the Treatment of Essential
Tremor",

PHARMACIA (DA2APD-0075-031) (principal investigator)

“A Phase lll, Double-blind, Fixed Dose Response Study Comparing the Efficacy and Safety of Sumanirole vs
Placebo In Patients with Early Parkinson's Disease”.

PHARMACIA & UPJOHN (MM/2760/0011) (principal investigator)
“Open-label, Long Term, Flexible Dose Study of Safety, Tolerability and Therapeutic Response in Patients with
Parkinson's Disease”.

NOVARTIS PHARMACEUTICAL (CENA713BUS13) (principal investigator)

“Multi-Center Study Evaluating the Efficacy and Safety of Excelon (Rivastigmine Tartrate) 3-12 mg/day in
Patients with Mild to Moderate Alzheimer’s Disease Who are Responding Poorly to Aricept (Donezepil)
Treatment”.

GLAXO SMITH-KLINE (LAM40124) (principal investigator)
“An Assessment of Behavioral Changes Associated with Lamotrigine and Levetiracetam in Patients with
Epilepsy”.

GLAXO SMITH-KLINE (101468/249) (principal investigator)

“A 12-Week, Double-Blind, Placebo Controlled, Parallel Group Study to Assess the Efficacy and Safety of
Ropinirole in Patients Suffering from Restless Legs Syndrome (RLS)”.

James P. Sutton, MD 4 last updated 1/23/2018

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 21 of 150

2004 - 2004

2004 - 2005

2004 - 2005

2004 - 2005

2004 - 2005

2004 - 2005

2004 - 2007

2004 - 2005

2004 - 2005

2004 - 2005

2004 - 2006

2005 - 2007

2005 - 2006

GLAXO SMITH-KLINE (101468/228) (principal investigator)
“Onset of Motor Complications”.
ALLERGAN (191622-057) (principal investigator)

“A Multicenter, Double-Blind, Placebo-Conirolled, Parallel Group Safety Study of Pulmonary Function in
Patients with Reduced Lung Function treated with Botox (Botulinum Toxin Type A) Purified Neurotoxin
Complex for Focal Upper Limb Posistroke Spasticity”.

ORTHO-McNEIL PHARMACEUTICALS (CAPSS-237) (principal investigator)

“A Randomized, Double-Blind, Placebo-Controlled, Parallel Group Study to Evaluate the Efficacy and Safety
of Tramadol HCL/Acetaminophen for the Treatment of Painful Diabetic Neuropathy”.

ORTHO-McNEIL PHARMACEUTICALS (CAPSS-272) (principal investigator)

“A Double-Blind Trial Comparing the Efficacy, Tolerability and Safety of Monotherapy Topirimate versus
Phenytoin in Subjects with Seizures Indicative of New Onset Epilepsy”.

BOEHRINGER-INGELHEIM (11798.100) (principal investigator)

“A Fourteen-Week Piacebo-Controlled Dose-Response Efficacy and Safety Study of NS 2330 in Early
Parkinson’s Disease Patients”.

KYOWA PHARMACEUTICAL, INC. (KYOWA 6002-US-013) (principal investigator)

"A 12-Week, Double-Blind, Placebo-Controlled, Randomized, Parallel Group, Multicenter,Fixed Dose Study to
evaluate the Efficacy and Safety of 20 mg/d Oral Doses of KW-6002 (Isfraddefylline) as Treatment for
Parkinson’s Disease in Patents with Motor Response Complications on Levodopa/Carbidopa Therapy ".

KYOWA PHARMACEUTICAL, INC. ( KYOWA 6002-INT-001) (principal investigator)

“A Long-Term, Multicenter, Open-Label Safety Study with Oral 20 or 40 mg/d Doses of KW-6002
(Istraddefylline) as Treatment for Parkinson's Disease in Patents with Motor Response Complications on

Levodopa Therapy ”.

GLAXO SMITH-KLINE (100013) (principal investigator)

"A 12-Week, Double-Blind, Placebo Controlled, Twice Daily Dosing Study to Assess the Efficacy and Safety of
Ropinirole in Patients Suffering from Restless Legs Syndrome {RLS) Requiring Extended Treatment Coverage”

GLAXO SMITH-KLINE (100310) (principal investigator)

“A 12-Week, Double-Blind, Placebo Controlled Study to Assess the Tolerability, Efficacy and Safety of
Ropinirole Dosed PRN in Subjects with Restless Legs Syndrome (RLS) who Respond to Open-Label Treatment
with Ropinerole”

MERCK KGaA (EMR 62225-018) (principal investigator)

“A double -blind, placebo-controlled, multicenter, multinational Phase ili study to evaluate the safety and
efficacy of Sarizotan Hydrochloride 1 mg b.i.d. in patients with Parkinson's disease suffering from treatment
associated dyskinesias”.

MERCK KGaA (EMR 62225-030) (principal investigator)

“An open-label, multicenter, multinational Phase Ill follow-up study to investigate the longterm — safety and
efficacy of Sarizotan HCI Img bii.d. in patients with Parkinson's disease suffering from treatment-associated
dyskinesias (PADDY-0).

ONO Pharma USA, Inc. (ONO-2506POU010) (principal investigator)

“A Double-Blind, Phase Il, Safety and Efficacy Evaivation of ONO-2506P0 in Patients with Mild
to Moderate Alzheimer's Disease”.

GLAXO SMITH-KLINE (101468-205) (principal investigator)

“A 12-Week, Double-blind, Placebo Controlled, Parallel Group Study to Assess the Efficacy and
Safety of Ropinirole XR (controlled release} in patients with Restless Legs Syndrome”.

James P, Sutton, MD 5 last updated 1/23/2018

 

 
2005 - 2007

2005 - 2007

2005 - 2006

2005 - 2006

2005 - 2008

2006 - 2007

2006 - 2007

2006 - 2007

2006 - 2011

2007 - 2008

2007 - 2008

2007 - 2008

2007 - 2008

Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 22 of 150

EISAI (EMR, INC) (E2007-A001-214) (principal investigator)

“A Randomized, Double-Blind, Placebo-Controlied, Parallel Group Study to Explore the Safety and
Tolerability of E2007 up to a maximum of 6 mg in Patients with Parkinson's Disease who Experience End-of-
Dose “Wearing Off” Motor Fluctuations”.

KYOWA PHARMACEUTICALS (6002-US-051) (principal investigator)

“A Phase 2, Double-Blind, Placebo-Controlled, Randomized, Paraliel-Group, Multicenter Study to Evaluate
the Efficacy and Safety of 40 mg/day KW-6002 {Istradefylline} as Monotherapy in Subject with Parkinson's
Disease”,

GLAXO SMITH-KLINE ( ROX104805) (principal investigator)

"A 4-week, Randomized, Double-Blind, Cohort Stucly to Evaluate the Safety and Tolerability of Converting
from Ropinirole Immediate Release {IR} to Ropinirole Extended Release (XR) Formulation in Patients with

Restless Legs Syndrome [(RLS)”.

KYOWA PHARMACEUTICALS (6002-US-025) (principal investigator)

“An Open-Label Muiticenter Study of the Continued Safety of Istradefylline (KW-6002) in Subjects with
Parkinson’s Disease Who Have Recently Completed One Year of Treatment with Istracefylline”.

TEVA PHARMACEUTICALS (TVP-1012/500) (principal investigator)

“A Multicenter, Double-Blind, Randomized Start, Placebo-Conirolled, Parallel-Group Study to Assess
Rasagiline as a Disease Modifying Therapy in Early Parkinson’s Disease Subjects”.

BOEHRINGER-INGELHEIM (248.622) (principal investigator)

“A randomized double-blind, active (pramipexole 0.5 mg tid) and placebo-controlled, efficacy study of
pramipexole given 0.5 mg and 0.75 mg bid over a 12-week treatment phase in early Parkinson's disease
patients (PramiBlD}.

TAKEDA PHARMACEUTICALS (01-05-TL-375-061) (principal investigator)

"A Double-Blind, Randomized, Placebo-Controlied Study of the Efficacy, Safety and Tolerability of 8 Week
Treatment of Rozerem 8 mg (QHS) in Sleep Disturbed, Community Dwelling, Mild to Moderately Severe

Alzheimer's Disease Subjects”.

EISA] PHARMACEUTICALS (E2007-A001-302 / PACE) (principal investigator)

“A MultitCenter, Randomized, Double-Blind, Placebo-Controlled Parallel Group Study of the Efficacy, Safety
and Tolerability of E2007 in levodopa-treated Parkinson's disease patients with Motor Fluctuations.”

NIH / CEPHALON / H. LUNDBECK A/S (POSTCEPT) (principal investigator)
“A longitudinal observational follow-up of the PRECEPT study cohort.”
EISAI PHARMACEUTICALS (E2007-A001-220) (principal investigator)

“A Mulfi-Center Open-Label Extension study to evaluate the long-term safety, tolerability, and efficacy of
E2007 in patients with Parkinson's disease who experience end-of dose “wearing off" motor fluctuations.”

ALLERGAN (203818-503-00) (principal investigator)

“A multicenter, multiple-dose, double-blind, randomized, placebo-conirolled, parallel group study of the
safety and efficacy of AGN 203818 in female patients with fibromyalgia syndrome.”

NOVARTIS (CENA713D US38) (principal investigator)
“A prospective open-label randomized multi-center parallel group study of 5 weeks with a 20 week
extension evaluating the tolerability and safety of switching from donepezil to an initial dose of 5 cm?
rivastigmine patch formulation in patients with probable Alzheimer's disease.

BOEHRINGER-INGELHEIM (248.619 / DOMINION) (princlpal investigator)
“A cross-sectional retrospective screening and case-control study examining the frequency of, and risk
factors associated with, impulse contro! disorders in Parkinson's disease patients treated with Mirapex
{pramipexole) and other anti-parkinson agents (DOMINION study). .

James P. Sutton, MD 6 last updated 1/23/2018

 

 

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 23 of 150

2007 - 2008 SOLVAY PHARMACEUTICALS ($308.3.003 / VERMEER) (principal investigator)

“A multicenter, randomized, double-blind, parallel-group placebo and pramipexole controlled study to
assess efficacy and safety of SLV308 monotherapy in the treatment of patients with early stage Parkinson's
disease.”

2007 - 2008 = J&J PRD (R331333-PAI-3008) (principal investigator)

"A randomized double-blind, placebo- and active-control, parallel arm, phase Ill trial with controlled
adjustment of dose to evaluate the efficacy and safety of CG5503 extended-release (ER) in subjects with
moderate to severe chronic pain due to osteoarthritis of the knee.”

2007 - 2008 J&JPRD (R331333-PAI-3011) (principal investigator)

“A randomized double-blind, placebo- and active-control, parallel arm, phase Ill trial with controlled
adjustment of dose to evaluate the efficacy and safety of CG5503 extended-release (ER) in subjects with
moderate to severe chronic low back pain.”

2008 - 2008 GLAXOSMITHKLINE (principal investigator)

“A Dose-Response Study of XP13512, Compared with Concurrent Placebo Control and Lyrica(Pregabalin),
in Subjects with Neuropathic Pain Associated with Diabetic Peripheral Neuropathy (DPN)”

2008 - 2008 GLAXOSMITHKLINE (principal investigator)

“The Investigation of the Efficacy and Pharmacokinetics of XP13512 in Subjects with Neuropathic Pain
Associated with Post-Herpetic Neuralgia (PHN) Who Have Had an Inadequate Response to Gabapentin

Treatment.”

2008 - 2008 GLAXOSMITHKLINE (principal investigator)
“An Efficacy and Safety Study of XP13512 Compared with a Concurrent Placebo Control in Subjects with
Neuropathic Pain Associated with Post-Herpetic Neuralgia (PHN)”

2008 - 2009 EPIX PHARMACEUTICALS (principal investigator)
“A Phase 2, 26-Week, Multicenter, Randomized, Double-Blind, Placebo-Controlled, Parallel Group Study to
Evaluate the Efficacy and Safety of PRX-03140 in Subjects with Alzheimer's Disease Receiving a Stable
Dose of Donepezil”

2008 - 2009 EPIX PHARMACEUTICALS (principal investigator)
“A Phase 2, Multicenter, Randomized, Double-Blind, Placebo-Controlled, Parallel Group Study to Evaluate
the Efficacy and Safety of PRX-03140 as Monotherapy in Subjects with Alzheimer’s Disease”

2008 - 2010 SCHWARZ BIOSCIENCES (SP921) (principal investigator)

“A Multicenter, Randornized, Double-Blind, Placebo-Controlled, 5-Arm, Parallel-Group Trial to Assess
Rotigotine Transdermal System Dose Response in Subjects with Advanced-Stage Parkinson's Disease”

2008 — 2011 SCHWARZ BIOSCIENCES (SP902) (principal investigator)
“A historical-controlied, multicenter, double-blind, randomized trial to assess the efficacy and safety of
conversion to lacosamide 400 mg/day monotherapy in subjects with partial-onset seizures.”

2010 - 2017 NEURALTUS PHARMACEUTICALS (NP002-09-001) (principal investigator)
“Randomized, double-blind, parallel group, placebo controlled, safety, tolerability, and efficacy study of
NP002 in subjects with idiopathic Parkinson's disease with dyskinesias due to levodopa therapy.”

2008-on — ELILILLY 2 COMPANY (principal investigator)

“Effect of LY450139, a Gamma-Secretase Inhibitor, on the Progression of Alzheimer’s Disease as Compared
with Placebo.”

2009 - on — ELILILLY & COMPANY (principal Investigator)
“Effect of Solanezumab, an Anti-Amyloid Beta: Monoclonal Antibody, on the Progression of Alzheimer's
Disease as Compared to Placebo”

2009 - on WYETH PHARMACEUTICALS (principal investigator)

"« 52-Week, 2-Period, Multicenter, Randomized, Doubie-Blind, Donepezil referenced, Placebo-Controlled,
Efficacy, and Safety Study of 3 Dose Levels of SAM-531 in Outpatients with Mild to Moderate Alzheimer’s
Disease”

James P. Sutton, MD 7 last updated 1/23/2018

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 24 of 150

2010 - 2012 SERONO PHARMACEUTICALS (27918, MOTION) (principal investigator)

2010 —-2012

2010 -2013

2017 -2014

2011 -2012

2011-2012

2011-2013

2011-2012

2011-2012

2012 -2015

2012 —-2014

2012 — 2017

2012 -on

“A phase Ill double blind placebo-conirolled randomized trial to determine the efficacy and safety of a
low (50 mg/day) and high (100 mg/day) dose of safinamide as add-on therapy in subjects with early
idiopathic Parkinson's disease treated with a stable dose of a single dopamine agonist.”

MERCK PHARMACEUTICALS (P05664, PARADYSE MONOTHERAPY) (principal investigator)

“Phase Ill, double blind, placebo and active controlled dose-range finding efficacy and safety study of
preladenant in subjects with early Parkinson's disease.”

ACADIA Pharmaceuticals Inc. (ACP-103-020) (principal investigator)

“A Multi-center, placebo-controlled, double blind trial to examine the safety and Efficacy of
Pimavanserin in the treatment of psychosis in Parkinson's Disease .”

Janssen Alzheimer Inmmunotherapy (ACC-001-ALZ-2001) (principal investigator)

“Phase II, 24-month, multi-center, randomized, double blind, placebo-controlled, parallel-group, amyloid-
imaging positron emission tormography (PET) and safety study of ACC-001 and QS-21 adjuvant in subjects
with mild to moderate Aizheimer’s Disease.”

Pfizer Pharmaceuticals (B2571010) (principal investigator)

“A Phase 2, Multicenter, 24-month, randomized, third-party unblinded, placebo-controlled, parallel-group
amyloid imaging positron emission tomography PET) and safety trial of ACC-001 and Q$-21 adjuvant in
subjects with early Alzheimer's Disease.”

MERCK PHARMACEUTICALS (P07037) (principal investigator)

“Phase Ill, 12-week, double blind, placebo-controlled efficacy and safety study of preladenant in
subjects with moderate fo severe Parkinson's disease.”

Phytopharm (P58/07CL/ST/09/02) (principal investigator)

"Phase Il, multi-centre, randomized, double-blind, placebo-controlled, parallel group study to investigate
the efficacy, safety, and tolerability of Cogane (PYM50028}, a novel, orally active neurotrophic factor
inducer, in male and female subjects with early-stage Parkinson's disease when administered once daily

for 28 weeks.”

Synosia (SYN115-CL02) (principal investigator)

"A double-blind, randomized, placebo-controlled study of the safety and efficacy of SYN115 as
adjunctive therapy in levodopo-treated Parkinson’s subjects with end of dose wearing off

ADAMAS (ADS-PAR-AM201) (principal investigator)

“A multi-center, randomized, double-blind, placebo-controlled, 4-arm parallel group study of ADS-5102 in
subjects with Parkinson's Disease who have Levodopa-Induced Dyskinesia.”

GENENTECH (ABE4955g)} (principal investigator)

*A Randomized, Double-Blind, Placebo Controlled, Parallel-Group, Multicenter, Phase II Study to Evaluate
the {mpact of MABT5102A on Brain Amyloid Load and Related Biomarkers in Patients With Mild to
Moderate Alzheimer's Disease”

UCB, INC (principal investigator)

“Open-label, Single Arm, Study Evaluating Tolerability and Efficacy of Lacosamide When Added to
Levetiracetam With Withdrawal of Concomitant Sodium Channel Blocking Antiepileptic Drug in Subjects
With Uncontrolled Particl-onset Seizures”

ELI LILLY & COMPANY (H8A-MC-LZAO) (principal investigator)

“Continued Efficacy and Safety Monitoring of Solenazumab, and Anti-Amyloid B Antibody in Patients with
Alzheimer's Disease”

BIOGEN IDEC (221AD103) (principal investigator)

“A Randomized, Double-Blinded, Placebo-Controlled Multiple Dose Study to Assess the Safety, Tolerability,
Pharmacokinetics, and Pharmacodynamics of BIIB037 in Subjects with Prodromal or Mild Alzheimer's
Disease”

James P. Sutton, MD 8 last updated 1/23/2018

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 25 of 150

2012 - 2016 EISAIINC (BAN2401-G000-201} (principal investigator)

“A Placebo-controlled, Double-blind, Parallel-group, Bayesian Adaptive Randomization Design and Dose
Regimen-finding Study to Evaluate Safety, Tolerability, and Efficacy of BAN2401 in Subjects with Early
Alzheimer’s Disease”

2013 2017 MERCK PHARMACEUTICALS (MK7622-012) (principal investigator}
“A Seamless Phase lla/Ilb, Mulficenter, Randomized, Double-blind, Placebo-controlled, Parallel-group Trial to
Evaluate the Efficacy and Safety of MK-7622 as an Adjunctive Therapy for Symptomatic Treatment in
Subjects with Alzheimer’s Disease”

2013 - 2016 LUNDBECK (14863A) (principal investigator)

“A Randomized, double-blind, parallel-group, placebo-controlled study of Lu AE58054 in patients with
mild/moderate Alzheimer’s disease treated with an acetylcholinesterase inhibitor; Study 3”

2013- on KYOWA HAKKO KIRN PHARMA, INC. (principal investigator)
“A Phase 3, 12-Week, Double-Blind, Placebo-Controlled, Randomized, Multicenter Study to Evaluate the
Efficacy of Oral Istradefylline 20 and 40 mg/day as Treatment for Subjects with Moderate fo Severe
Parkinson's Disease"

2014- 2017 ELE LILLY & COMPANY (H8A-MC-LZAX) (principal investigator)
“Effect of Passive Immunization on the Progression of Mild Aizneimer’s Disease; Solanezumab (LY2062430)
Versus Placebo”

2015- 2018 BIOTIE THERAPIES (TOZ-CL05) (principal investigator)
*A Phase 3, Multicenter, Randomized, Double-Blind, Piacebo-Conirolled Study with an Open-Label Phase to
Determine the Efficacy and Safety of Tozadenant as Adjunctive Therapy in Levodopa-Treated Patients with
Parkinson's Disease Experiencing End-of-Dose ‘“Wearing-Off””

2015- on BIOGEN MAINC. (221AD302) (principal investigator)

“A Phase 3 Multicenter, Randomized, Double-Blind, Placebo-Controlled, Parallel-Group Study to Evaluate
the Efficacy and Safety of Aducanumab (BIIB037) in Subjects with Early Alzheimer’s Disease”

2015- 2016 DAICHI SANKYO PHARMA DEVELOPMENT (DS5565-A-E311) (principal investigator)
“A Randomized, Double-Blind, Placebo-and Active-Controlied Study of DS-5545 in Subjects with Pain
Associated with Fibromyalgia”

2016- 2017 Eli-Lilly (H8A-MC-LZBE) (principal investigator)
“A 24-Month, Phase 3, Multicenter, Placebo Controlled Study of Efficacy and Safety of Solanezumab versus

Placebo in Prodromal Alzheimer’s Disease. "

2016-2018 Axovant (RVT-101-2001) (principal investigator)
A phase 2b, Double-Blind, Randomized, Placebo-Controlled and Delayed-Start Study of RVT-101 in subjects
with Dementia with Lewy Bodies (DLB)

2014- ON  Eli-Lilly (I8D-MC-AZET) (principal investigator)

Arandomized, Double-Blind, Placebo-Controlled and Delayed-Start Study of LY3314814 in Mild Alzheimer’s
disease Dementia.

2016-2018 Axovant (RVT-101-2002) . (principal investigator}
A Long-Term Extension Study of the Safety and Tolerability of RVT-101 in Subjects with Dementia with Lewy Bodies
(DLB)

2016- ON American College of Radiology Imaging Network & Alzheimer's Association (IDEAS) (principal investigator)
imaging Dementia-Evidence for Amyloid Scanning (IDEAS) Study: A Coverage with Evidence Development

Longitudinal Cohort Study.

2017-ON Alder BioPharmaceuticals, Inc. (ALD403-CLIN-011) (principal investigator)
A phase 2b, Double-Blind, Randomized, Placebo-Controlled and Delayed-Start Study of RVI-101 in subjects with

Dementia with Lewy Bodies (DLB}

James P. Sutton, MD 9 last updated 1/23/2018

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 26 of 150

2017-ON — EISAT INC (MISSIONAD301) (principal investigator)
A Placebo-Controlled, Double-Blind, Parallel-Group, 24-Month Study to Evaluate the Efficacy and Safety of
E2609 in Subjects with Early Alzheimer’s Disease

2018-ON = ELIPLILLY & COMPANY (17S-MC-HBEH) (principal investigator)

Study 17S-MC-HBEH (HBEH) is a multicenter, randomized, double-blind, parallel-group, placebo-controlled, fixed-
dosage, Phase 2a study comparing 3 dosages of LY3154207 (10, or 30, or 75 mg administered orally [or 50 mg
based on interim analysis] once a day [QD]) with placebo over 12 weeks in subjects with mild-to-moderate
PDD.

2018-ON NOVARTIS (CCNP520A2202J) (principal investigator)

A randomized, double-blind, placebo-controlled, parallel group study to evaluate the efficacy and safety of
CNP520 in participants at risk for the onset of clinical symptoms of Alzheimer's Disease (AD)

2018-ON F. HOFFMANN-LA ROCHE LTD (GRADUATE 2) (principal investigator)

A PHASE Hl, MULTICENTER, RANDOMIZED, DOUBLE-BLIND, PLACEBO-CONTROLLED, PARALLEL-GROUP, EFFICACY,
AND SAFETY STUDY OF GANTENERUMAB IN PATIENTS WITH PRODROMAL TO MILD ALZHEIMER'S DISEASE

2018-ON GENENTECH INC (GN39763) (principal investigator)

A PHASE II, MULTICENTER, RANDOMIZED, DOUBLE-BLIND, PLACEBO-CONTROLLED, PARALLEL-GROUP, EFFICACY,
AND SAFETY STUDY OF MTAU9937A IN PATIENTS WITH PRODROMAL TO MILD ALZHEIMER'S DISEASE

 

Publications

e Grafton ST, Sutton J, Couldwell W, et al. Network analysis of motor system connectivity in Parkinson's disease:
modulation of thalamocortical interactions after palidotomy. Human Brain Mapping 1994;2:45-55.

e Grafton ST, Waters C, Sutton J ef al. Pallidotomy increases activity of motor association cortex in Parkinson’s
disease: a positron emission tomographic study. Ann Neurol 1995;37:776-783.

e Friedman JH, Agarwal P, Alcalay R, Black KJ, Chou KL, Cote L, Dayalu P, Frank S, Hartlein J, Hauser RA, Lang
AE, Marsh L, Marshall F, Moskowitz C, Ravina B, Riley D, Sanchez-Ramos J, Simon DK, Simuni T, Sutton J, et al.
Clinical Vignettes in Parkinson's Disease: A Collection of Unusual Medication-Induced Hallucinations,
Delusions, and Compulsive. Journal of Neuroscience, Early Online. Jun. 2011;1-5

»* Handforth A, Ondo WG, Tatter $, Mathem GW, Simpson RK Jr, Walker F, Sutton JP, Hubble JP, Jankovic J.
Vagus nerve stimulation for essential tremor: a pilot efficacy and safety tral. Neurology. 2003 Nov
25;61{10):1401-5.

* Kurlan R, Tanner CM, Goetz CG, Sutton J et al. The shortcomings of complete levodopa drug holiday for
Parkinson's disease: a controlled clinical trial. Annals of Neurology 1992;32:248 (abstraci}.

® Nichols WC, Pankratz N, Uniacke SK, Pauciuio MW, Halter C, Rudolph A, Conneally PM, Foroud T, and the
Parkinson Study Group. Linkage stratification and mutation analysis at the parkin locus identifies mutation
posifive Parkinson's disease families J Med Genet 2002;39:489-492.

e Pankratz N, Nichols WC, Uniacke SK, Halter C, Rudolph A, Shults C, Conneally PM, Foroud T and the Parkinson
Sludy Group. Genome screen to identify susceptibility genes for Parkinson disease in a sample without parkin
mutations. Am J Hum Genet 2002:71:124-135.

e Pankratz ND, Nichols WC, Uniacke SK, Rudolph A, Halter C, Siemers E, Hubble JP, Conneally PM, Foroud T and
the Parkinson Study Group. Genome screen to identify loci contributing to susceptibility for Parkinson
disease. Am J Hum Genet 2001;69:535 (abstract).

« Reider CR, Halter CA, Castellucio PF, Oakes D, Foroud T and the Parkinson Study Group. Reliability of
reported age at onset for Parkinson's disease. Movement Disorders

e Reider CR, Halter CA, Foroud T, Oakes D and the Parkinson Study Group. Reliability of self-reporting age of
onset for Parkinson's disease. Movement Disorders 2001;16:971 (abstract).

e Simon DK, Pulst SM, Sutton JP, Browne SE, Beal MF, Johns DR, Familial multisystem degeneration with
parkinsonism associated with the 11778 mitochondrial DNA mutation. Neurology 1999;53(8):1787-93.

e Sutton JP and Pulst SM. Familial parkinsonism in a kindred of Portuguese descent: Absence of known markers
for Machado-Joseph disease. Neurology 1996; 46{suppl 2):A386(absiract)

James P. Sutton, MD 10 last updated 1/23/2018

 

 

 
1990

1990

1994

1995

1996

1996

Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 27 of 150

Sutton JP, Couldwell W, Lew M et al. Ventroposterior mecial pallidotomy in patients with advanced
Parkinson’s disease. Neurology 1994; 44(suppl 2}:304 (abstract)

Sutton JP, Couldwell W, Lew MF et al. Veniroposterior medial pallidotomy in patients with advanced
Parkinson's disease. Neurosurgery 1995;36:1112-1116.

Sutton JP, Goetz CG, Buhrfiend C, and Carvey PM. Levodopa pharmacokinetics and dopamine agonist
cotherapy. Neurology 1990;40 (supp! 1):263 (abstract).

Sutton JP, Goetz CG, Buhrfiend C, Carvey PM. The effect of bromocriptine cotherapy on levodopa
pharmacokinetics. Movement Disorders 1990;5(suppl}:195 (abstract),

Sutton JP, Pulst SM. Atypical parkinsonism in a family of Portuguese ancestry: absence of CAG repeat
expansion in the MJD1 gene. Neurology. 1997 May;48(5):1285-90.

Sutton JP. Other adult-onset movement disorders with a genetic basis, in Genetics of Movement Disorders,
edited by Pulst S, Academic Press

Truong D, Duane DD, Jankovic J, Singer C, Seeberger LC, Comella CL, Lew MF, Rodnitzky RL, Danisi FO,
Sutton JP, Charles PD, Hauser RA, Sheean GL. Efficacy and safety of botulinum type A toxin (Dysport) in
cervical dystonia: results of the first US randomized, double-blind, placebo-controlied study. Mov Disord. 2005
Jul;20(7):783-9 1.

 

Presentations at Professional Meetings

First International Congress of Movement Disorders Washington, DC
The effect of bromocriptine cotherapy on levodopa pharmacokinetics

American Academy of Neurology 42th Annual Meeting Miami Beach, FL
Levodopa pharmacokinetics and dopamine agonist cotherapy

American Academy of Neurology 46th Annual Meeting Washington, DC
Ventroposterior medial pallidotomy in patients with advanced Parkinson's disease

National Parkinson Foundation 4" Intemational Symposium on PD San Diego, CA
Atypical parkinsonism in a family of Portuguese ancestry

American Academy of Neurology 48th Annual Meeting San Francisco, CA
Familial parkinsonism in a kindred of Portuguese descent: Absence of known markers for Machado-Joseph

disease.

Fourth International Congress of Movement Disorders Vienna, Austria
Akinetic-rigid crisis with hyperthermia (ARCH) in Parkinson's disease after isolated amantadine withdrawal.

James P. Sutton, MD 1] last updated 1/23/2018

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 28 of 150

EXHIBIT B
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 29 of 150

 

 

Page 1
IN THE UNITED STATES DISTRICDT COURT

FOR THE DISTRICT OF ARIZONA

Iris Spedale and Darrel No. 2:17-cv-00109-JJT
Spedale, husband and wife,

Plaintiff,
Vv.

Constellation Pharmaceutical,
Inc.,

Defendant.

 

DEPOSITION OF
JAMES P. SUTTON, M.D.
October 4, 2018

9:41 a.m.

Pacific Neuroscience Medical Group

Oxnard, California

Reported by: Cindee L. LeFevre, CSR No. 7974

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18

Page 30 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

APPEARANCES:

For the Plaintiff:

Sherman Silverstein

BY: MR. ALAN C. MILSTEIN
Attorney at Law

308 Harper Drive

Moorestown, NJ 08057

(856) 661-2078
amilstein@shermansilverstein.com

For the Defendant
Constellation Pharmaceuticals,
Inc.:

Morrison Mahoney, LLP

BY: MR. ARTHUR J. LIEDERMAN
Attorney at Law

120 Broadway

Suite 1010

New York, New York 10271

(212) 825-1212
aliederman@morrisonmahoney.com

Page 2

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 31 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 3
INDEX OF EXAMINATION
WITNESS: JAMES P. SUTTON, M.D.
EXAMINATION PAGE
MR. LIEDERMAN 4

INFORMATION REQUESTED

(None)

QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER

(None)

EXHIBITS MARKED

(None)

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 32 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 4
JAMES P. SUTTON, M.D.
OCTOBER 4, 2018
JAMES P. SUTTON, M.D.,
after having been duly sworn, testified as follows:
EXAMINATION
BY MR. LIEDERMAN:

Q. Good morning, Dr. Sutton.

Off the record, I was introducing myself. My name is
Arthur Liederman. I represent Constellation Pharmaceuticals in
this litigation.

Have you ever been deposed before as an expert in any
litigation?

A. Yes.

©. About how many times have you been deposed?

A. I don't know exactly. I would say maybe five to 10
times, and then also, I have been deposed, not as an expert,
but as a witness.

QO. When was the last time you were deposed in litigation
as an expert?

A. I don't recall.

Q. Would it have been within the last year?

A. I don't recall. I don't think so, but I don't do this
often, so I don't think that I recall being deposed in the last
year.

Q. Have you ever been deposed in any litigation that

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 33 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 5
focused on injuries during clinical trials?

A. Io--

MR. MILSTEIN: The Zeman case.

THE WITNESS: Was I deposed with the Zeman case?

MR. MILSTEIN: I believe so.

THE WITNESS: I wasn't actually deposed. I provided
an expert opinion, but I was never deposed, to my recollection.
This was probably 10 years ago, and I don't recall being
deposed.

BY MR. LIEDERMAN:

Q. Do you recall the nature of your opinion in that case?

A. I felt that the Plaintiff basically had suffered
injury as a result of negligence and an error made by various
people.

Q. Did give an opinion regarding the sponsor?

A. Part of the opinion included activities of the sponsor
and obligations and things of that nature. Part of it had to
do with the investigative team and the surgeon. I don't recall
the details.

QO. Was it dealing with a particular phase of the clinical
trial when the injury occurred?

A. I don't recall the phase of the trial. I don't recall
if it was phase one or two.

Q. Do you recall if you provided any opinion with respect

to pre-clinical testing and the adequacy of that testing?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 34 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 6

A. I don't recall.

Q. Do you recall any other instance that you might have
given an opinion in any litigation with respect to injuries
during clinical trials?

A. I think I had provided informal consultation advice to
Mr. Milstein on one or two cases. My recollection is that in
neither of the two cases I am thinking of right now did my work
go very far, and I don't recall the details.

Q. Okay. Can you just briefly for the record describe
your educational background.

A. Certainly. I went to the Massachusetts Institute of
Technology after high school and I graduated with a degree in
life sciences, which is what MIT calls biology, and also a
degree in chemical engineering. I went to the University of
Massachusetts Medical School and graduated in 1984, and then I
had the usual postgraduate medical education, an internship at
what was previously called Highland General Hospital in
Northern California, one year of residency at New York
University's program in New York City, the last two years at
Harbor UCLA teaching hospital, UCLA, and then a two-year
fellowship in neuropharmacology and movement disorders at
Presbyterian St. Lukes Medical Center in Chicago.

Q. At NYU, what was the field of study?

A. Neurology.

Q. Would you describe, then, what you would describe to

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 35 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 7
be your field of expertise.

A. Neurology with additional expertise in movement
disorders and Parkinson's disease and dementia.

Q. Do you have any current professional involvements,
societies or --

A. I believe that I am a -- I am not absolutely certain
because I don't keep close track of it these days. I believe
that I am a member of the Ventura County Medical Association
and the California Medical Association. From time to time, my
membership lapses due to payment, and then we start it again.

What else? I am a member of the American Academy of
Neurology. I believe those are the primary organizations.

Q. Are you board certified?

A. Yes.

Q. And board certified in what?

A. Board certified in neurology by the American Board of
Neurology and Psychiatry.

Q. How would you describe the field of neurology. What
would be the description of a neurologist that you would
offer?

A. I would say neurologists deal with disorders of the
central and peripheral nervous system, and the range is wide.
Basically, anything ranging from strokes to Alzheimer's
disease to organic psychoses, Lewy Body Dementia, muscular

dystrophy, so it's a very wide frame.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 36 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 8

Q. Your present employment is with whom?

A. I am self-employed with -- my practice is Pacific
Neuroscience Medical Group.

Q. What's the nature of the work of this group?

A. It's the evaluation and management of patients, most
of whom have Parkinson's disease, other Parkinsonism disorders,
dementia with Lewy Bodies, or diffuse Lewy Body Disease is
another name for that, Alzheimer's Disease, and then, really,
anything that is referred to us that falls within the field of
neurology.

Q. So is this practice group formally created or is it a
loose association of practitioners?

A. It was formed as a group practice with the intent to
grow the practice beyond myself. I am the only neurologist
with the practice. There are two part-time neuropsychology
employees, actually, three, part-time neuropsychology
employees, and we -- that's the nature of the practice.

@. So then, what percentage of your patients are referred
to you by other doctors?

A. I don't know the exact percentage. We get a mix of
referrals from the Alzheimer's Association, other physicians,
referrals from family members and neighbors, word of mouth,
internet referrals. I honestly don't know. Maybe 20 percent
are referrals, either direct from other doctors or patient

requests enabled by the doctors. We also do clinical trials,

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 37 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 9
so that's actually about half of the practice.

Q. That was my next question.

So describe, then, the work of this group with respect
to clinical trials, generally.

A. We, over the years, have acted as a clinical site and
I have been a principal investigator in a large number of
different clinical trials.

The focus has shifted over time.

At first, the emphasis was more on Parkinson's Disease
in my prior training, and I kind of moved to doing more
Alzheimer's clinical trials.

So at any one time, maybe two-thirds or more of our
clinical trials are specifically for patients with Alzheimer's
Disease or prodromal Alzheimer's Disease, also known as
biomechanical impairment due to Alzheimer's Disease. We have
done research for Parkinson's with motor fluctuations,
neuroprotective agents that we hoped would slow the progression
of Parkinson's, and now, most of the focus is looking at
neuroprotective agents for Alzheimer's Disease.

Q. So would it be fair to say that part and parcel of
this group's work in clinical trials is it's adjunct to your
work in treating patients and it’s an outgrowth of that?

A. Could you clarify the question.

Q. Well, would you say that the primary purpose of being

involved in clinical trials is that it was, I guess, a

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 38 of 150

 

 

Page 10
1 supplement, a complement, rather, of the work you did in
2 treating patients with Parkinson's and other of these
3 particular conditions that you described?
4 A. I am not sure I would characterize it that way because
5 I am not sure what you mean by "complement" or "adjunct." We
6 do both, but we don't consider them parallel.
7 Q. Have you been involved in clinical trials of drugs

8 that test products that have nothing to do with Alzheimer's or
9 neurological conditions?
10 A. At times, we have had offers for conditions -- they
11 have all been neurological or closely related to neurological.
12 IT think the furthest afield was one or more clinical trials of
13 fibromyalgia which is a condition that is diagnosed, managed,
14 and treated by different specialists.
15 Q. When you would be a clinical trial site, would you run
16 the site out of these offices that we are in today?
17 A. This office is the site.
18 Q. Okay. What's the general range or the number of

19 enrollees that you might have in any of these clinical trials

20 over the years?

21 A. When you say "enrollee," there are different stages of
22 enrollment. For example, there is a patient that might be

23 screened, but not randomized, and then there are patients who

24 are randomized and start taking the investigational agent or

25 receiving it in the office. It's a wide range.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 39 of 150

 

 

Page 11
1 There are some where we have done a single patient and
2 there are others -- I don't recall the highest number, but the
3 fibromyalgia study was a simpler study and a simpler study

4 tends to have higher enrollments. Typically, the number of

5 patients in a study might be, I would say, between a half dozen
6 to a dozen.

7 We are, basically, always looking for patients who are
8 interested in participating as such volunteers, but we don't

9 always have a match between the requirements of the protocol

10 and the patients in the practice. So some studies are more
11 successful than others in terms of enrollment.
12 Q. Do you often look to your own patients as potential

13 subjects?

14 A. We look to our own patients. We have done all the

15 standard things that are done in the field, such as advertising
16 in print, radio, internet, and going out to support groups and
17 so forth.

18 Lately, we have been most successful in evasive

19 patients, working with patients that are in the practice and

20 talking to them about the clinical trials.

21 Q. So given the fact that you have been running these
22 clinical trials, do you employ a clinical trial coordinator?
23 A. Currently, we have three coordinators and a research
24 director who also acts as a coordinator, yes.

25 Q. What would you describe is the role of the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 40 of 150

 

 

Page 12
1 coordinator?
2 A. The coordinator has a lot of responsibilities. In
3 fact, all the way from communication with the sponsor, with the
4 CRO, the clinical research organization, communication with
5 IRB, making sure the paperwork is sent in and making sure that

6 anything that is received is reviewed and filed accordingly,
7 bringing anything to my attention, which is a lot of material,
8 safety reports and so forth.
9 Then they also will go over the final review of the
10 consent form with patients. I do that myself initially, but
11 the day of the screening visit, they will see if the patient
12 has any additional questions, be present and witness the
13 consent, depending upon the requirements of the study, and then
14 they will conduct large portions of the visit that don't
15 require a physician's hands-on, such as EKGs, blood tests,
16 certain rating scales, vital signs, things of that nature.
17 They monitor the medication. They make sure that they are
18 stored properly, make sure they are safely stored at the right
19 temperature. They will determine which lot of medication
20 should be given to the patient, and they will, when the patient
21 returns, make sure they have taken the medication. They will
22 also explain to the patient how to take the medicine.
23 All these activities are delegated by me, and as I am
24 sure you know, according to ethical and legal guidelines, I am

25 responsible to make sure the coordinators have the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 41 of 150

 

 

Page 13
1 qualifications and education and competence to do those tasks.
2 I may have left things out. They do a lot.
3 Q. Okay. Just focusing briefly on the consent from
4 anyone who is going to be enrolled.
5 You just said that you personally go over the consent

6 with every single enrollee or do you delegate it at times to

7 someone else?

8 A. I or my investigator, Dr. Miriam Beigi, will do this.

9 We don't necessarily do things exactly the same as every other
10 center. And let me just tell you what we do. Typically, if I
11 have a patient -- I shouldn't say "typically" -- I would say
12. every time -- if I have a patient who I think is a candidate
13 for a clinical trial, I will talk to them about the study, see
14 if they have an interest in participating, give them some
15 general ideas what we are looking at, what we are looking for,
16 but I will then set up.
17 If they do express interest after a brief discussion,
18 I would set up a visit for them to come in, go over the consent
19 document page by page, item by item, and I highlight,
20 basically, each area, explain what it means, what the
21 significance is.
22 I will take time to go over the safety information,
23 explain to them that I want them to understand what it means,
24 what it doesn't mean, so they don't worry unnecessarily and so

25 that they don't also gloss over it, because it is, often, I

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 42 of 150

 

 

Page 14

1 don't want to say “hidden,” but in the middle of a document

2 that could be 25 pages.

3 I make sure they understand, see if they have

4 questions, and then after they do that, I give them the

5 informed consent to take home, look at, discuss with whomever
6 they may wish, and then let us know if they want to

7 participate.

8 Q. Is that process a page-by-page review in the first

9 instance with the patient?
10 A. Yes, and if I don't do that, I now -- I have been
11 doing that for a few years, and then I have a sub-investigator
12 who works with us, Miriam Beigi, who is, basically, designated

13 to do that.

14 Q. Would you ever just give a patient an informed consent
15 and say, "Go home, read it" and never go over it with them?

16 A. Oh, God, no.

17 Q. And why would that not be what you would do?

18 A. The way that informed consents are designed, there's a

19 lot of information in there, a lot of information that needs to
20 be in there, and I think, as you know, as we all know, when you
21 have a 25-page document, depending upon who you are, what your
22 ability is to understand it, it varies widely in terms of what
23 people know and don't know. So I want to actually see that the
24 patient and their -- in our studies, we will typically have a

25 caregiver, a husband or wife, son or daughter, who is also

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 43 of 150

 

 

Page 15

1 giving information to the study, and I want to, basically, make

2 sure that they understand the information.
3 Q. What IRBs have you used? Strike that.
4 What is your relationship, then, with an IRB, te

5 interrelationship between you and the IRB?

6 A. We represent what are called central IRBs, and that's
7 because we are a freestanding site. We are not the University,
8 and, so the central IRBs are typically selected. We could

9 work, theoretically, to my understanding, with any IRB we
10 wanted to, but, practically, we will choose to work with the
11 IRB that the sponsor and the CRO have picked as their preferred
12 IRB, and there are quite a few. I don't recall all of them.

13 We have worked with Westin IRB, we have worked with Copernicus

14 IRB, we have worked with -- the names don't come to me right
15 now.
16 Q. So could you describe how much communication goes back

17 and forth between you and the nature of the communications,

18 generally, that go on between an IRB and a trial site as you

19 approach initiating the trial and soliciting for enrollees,

20 patients?

21 A. There's documentation that has to be submitted to IRB.
22 It's called a regulatory packet. It includes the protocol, the
23 informed consent document. I would have to, basically, refer
24 to a recent study for the specifics. My coordinators will

25 typically take care of that.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 44 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 16

Q. Would there be multiple meetings with the IRB before
commencement of the trial?

A. We typically don't have to meet with IRBs. We wait
for them to review the information and let us know if they have
any concerns.

Q. Do they have?

A. They have to approve the consent.

Q. Do they review the protocols?

A. Yes, they do review the protocols.

Q. In your capacity as principal investigator, do you
offer comments on the comments to the IRB or do you wait for
them to provide comments?

A. We offer comments when it's necessary. Typically,
because we deal with phase two and phase three studies, we
don't see many issues in terms of the protocol.

There are certain issues come up repeatedly having to
do with clarification on stipends that the patient might
receive.

Sometimes there are issues having to do with how the
safety information is presented.

Typically, we don't request or make major changes
because, the reality is, to do so requires approval from the
IRB, approval from the sponsor, and over the years, what I
found is, unless there is a serious safety concern, it

basically is simpler to not request a lot of changes for

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 45 of 150

 

 

Page 17
1 notifications.
2 Q. So is your understanding the IRB is composed with
3 individuals with expertise in the regulatory process and
4 knowledge of good medical practice for things like informed
5 consent?
6 A. I would hope so, yes.
7 Q. You have mentioned that you do, primarily, and you can
8 correct me if I am not using the right word. You do quite a

9 bit of phase two and three. How often would you do a phase one
10 study?
11 A. We don't, typically, because the type of phase one
12 studies that would be of or in neurology often require
13 hospitalization and the red tape. The complexity, the
14 difficulty of doing that, we looked at it before, and it is
15 just simpler and easier for us to focus on phase two and three.
16 Q. When you said "hospitalization," what's the reason for
17 the need for hospitalization to be a component to the phase

18 one?

19 A. Patients who are in phase one trials, there's a wide
20 range, so there are -- phase one trials are not unidimensional.
21 Many phase one trials require pharmokinetic sampling

22 and the patients have to be monitored to make sure they take
23 the medication at certain times, that we they are -- basically,
24 the time of meals has to be recorded, and so very often, those

25 are done as an inpatient.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 46 of 150

 

 

Page 18

1 Q. Have you done a phase one study?

2 A. We anticipated in a study, it was a long time ago, and
3 I think you might call it a Phase 1B study. We were drawing

4 blood samples frequently over a 24-hour period. It wasn't --

5 yeah, it was a phase one study.

6 Do you remember what type of a drug it was?
7 A. I think it was a dopamine agonist.

8 MR. LIEDERMAN: Off the record.

9 (Discussion held off the record.)

10 BY MR. LIEDERMAN:

11 QO. Was there a different approach, if you can recall,

12 because it's a while back, to handling the informed consent in
13 the phase one instance as opposed to what you have been doing
14 for phase two and phase three?

15 A. I don't recall. I am really not sure of the details,
16 but, to the best of my recollection, it wasn't a new

17 investigational agent. It was a different formulation. And my
18 way of managing or handling informed consent has evolved over
19 the years, so I would say, maybe about five years I have been
20 doing it the way I described, and in the past, I don't recall.
21 It probably varied from patient to patient. But the patients,
22 we had a very small number of patients, and we worked very

23 closely with them. I don't have any reason to think there were
24 any issues that they didn't have full informed consent.

25 Q. Have you ever recommended, referred, a patient, or

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 47 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 19

known of anyone within your practice group recommending a
patient to a phase one study when there were alternative
treatments available of medical, drug-pharmaceutical,
treatments available for the patients?

A. I don't. Because of the nature of the practice and
where we are located, it's uncommon for that to even come up,
and it's rare in my practice. You know, it's basically, just
because of our location and the practice. I would have to have
a patient who really wanted to travel somewhere, either to UCLA
or California clinical trials to do that, and my patients
aren't typically of that type.

Q. In your years of experience, have you dealt with
oncology drugs?

A. When you say "dealt with," I see patients who receive
them.

Q. Okay. Has that impacted on anything that you have had
to do in your treatment protocols for the patients?

A. Well, typically, if a patient is on an oncology drug,
they won't be able to participate when I do clinical trials, so
that isn't an issue.

In terms of in clinical care, it comes up in terms of
needing to know if there is or isn't neurotoxicity of the
medication and how it might impact neurological numbers.

Q. Have you been involved in any trials of an oncology

drug?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 48 of 150

 

Page 20
1 A. No.
2 Q. What about BET inhibitor drugs?
3 A. I have not participated in a study of the BET
4 inhibitor drugs.
5 Q. Involvement with the FDA, have you had any involvement
6 with the FDA personally?
7 A. What do you mean "personally"?
8 Q. Have you been involved in any regulatory discussions

9 with the FDA with respect to any of the drugs you have been
10 associated with?
11 A. Not to my knowledge.
12 Q. Okay. Have you been involved in creating any of the
13 clinical, pre-clinical, packages or the trial result packages
14 that would be sent to the FDA?
15 A. Not in creating the information. The information
16 that's put into the investigative brochure, I frequented, but
17 not the original formulation.
18 Q. You have never negotiated with the FDA over approval

19 or non-approval.of a drug?

20 A. Of course not.

21 Q. Okay. And that was broad. Let me ask, what about an
22 T&D submission? Have you ever participated in creating an IéD
23 submission.

24 A. That is not part of my scope and practice.

25 Q. Have you ever given any advice to a sponsor with

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 49 of 150

 

 

Page 21
1 respect to their workup of an I&D submission?
2 A. Not to my recollection.
3 Q. Have you ever worked for a manufacturer, a
4 pharmaceutical manufacturer?
5 A. As a direct employee?
6 Q. As a direct employee.
7 A. I don't believe so. I think I have always been an
8 independent contractor.
9 Q. What was the nature of the independent contractor work

10 you have had over the years with a manufacturer besides a

11 clinical trial site, to put it that way?

12 A. Years ago, I would speak for educational programs that
13 were either funded by a sponsor or ~- we wouldn't call ita
14 sponsor, of course -- by a pharmaceutical company. I stopped

15 doing that probably 10, 15 years ago.

16 Q. Was there a reason why you stopped?
17 A. I was concerned about conflict of interest.
18 Q. This is general, and it's probably much more specific,

19 but by and large, the way you end up getting approached for a

20 study, does it come from a CRO, primarily, that contacts you or
21 is it the sponsors that are contacting you?
22 A. It can be either, but more often, it's the CRO that

23 will contact us. Some sponsors don't work with CROs, or some
24 studies that sponsors conduct, they will actually image

25 themselves to those. Of course, we would be contacted directly

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 50 of 150

 

 

Page 22

1 by the sponsor.

2 Q. Now, just to reconfirm because I think I may have

3 indirectly asked this or maybe even directly.

4 Have you participated at all in pre-clinical phases or
5 been a consultant in pre-clinical phases for drugs?

6 A. Not that I recall.

7 Q. Okay. Do you make it a practice from the drugs that

8 you have been a retained investigator to review material from

9 the pre-clinical packages?
10 A. We receive what's called an investigative brochure
11 which contains every important -- I won't say "every," but I

12 would say it's a summary of the results of clinical testing and
13 clinical testing up to the time that the investigative brochure
14 is finalized and published.

15 Q. Now, you say most of your trials are merely phase two

16 or three?

17 A. Yes.

18 Q. So would it be fair to say that the type of

19 information or the investigative brochure that might deal with

20 pre-clinical is like long gone and past, water under the

21 bridge, is not significant to your work on phase two and phase

22 three?

23 A. Absolutely not.

24 Q. And why wouldn't it?

25 A. Basically, to understand the pathway that led to phase

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 51 of 150

 

 

Page 23

1 one, two, three, clinical studies to understand the drug. It's
2 essential, basically, to have a very in-depth knowledge of

3 everything that you are presented with, so I don't see the

4 investigative brochure as something to look at or throw out or

5 put away. You are obligated to read it, and you read it.

6 Q. Do you request any information in addition to the

7 investigation based on your read of it?

8 A. I don't recall having done that in the past. I do

9 know that there are times where something in the investigative

10 brochure, either pre-clinical or prior clinical phases,
11 basically, seem significant enough for me to maybe pay more

12 attention during the clinical trial, and I don't recall where

13 it has ever required a change in the consent form or -- but
14 there have times, actually, where ~~ I can't think of the
15 specific example. There have been times where we declined

16 studies for different reasons, but the truth. is I don't know if

17 that was the investigative brochure or if there was already

18 sufficient information to know that it didn't seem like a good
19 study.
20 Q. Do you recall an instance in particular where you

21 declined to participate?

22 A. I don't recall. I don't recall the specifics.
23 Q. Any categories or reasons that you could identify, and
24 I understand it may only be selective based on what you can

25 recall?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 52 of 150

 

 

Page 24

1 A. Very recently, I declined a study based on -- or even
2 moving beyond the early stages based on the proposed mechanism
3 of action of the drug and the fact that other studies using

4 that approach had failed, and my belief that, based on the

5 science, it would be unlikely to be successful, so it was --

6 and certainly, we would have been paid well to conduct the

7 study. It's not a question of ethics. Just the fundamental

8 idea that it just felt like something I didn't want to do

9 because I didn't think that the medicine would work.
10 Q. So just putting an end on this question of the
11 pre-clinical phase. You get the investigational brochure?
12 A. Uh-huh.
13 QO. What data regarding pre-clinical would you

14 particularly want to take note of?

15 A. The mechanism of action, the effects in animals. I
16 recall years ago there was -- when I was going over one of the
17 investigative brochures, there was -- this is a small detail,
18 and it was many years ago -- they talked about’ penile

19 dehiscence, and I was puzzled over that, and looking at all the
20 information, the only conclusion I could come to was that it

21 was most likely due to -- it was unlikely the penis actually

22 came off. It was probably some behavioral issue, at least

23 that's what I felt.

24 It influenced me to the extent looking at all the

25 other information, keeping that in context, but it didn't

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 53 of 150

 

 

Page 25

1 affect the ultimate decision. There was enough data to know

2 behavioral issues were definitely a potential side effect.

3 There was a study years ago where -- it was actually a
4 Parkinson's -- well, I will wait for you to ask the questions.
5 Q. What about -- do you rely on the fact that the FDA has

6 approved the drug now for human testing?
7 In other words, when you are looking over the
8 toxicology, let's say the pre-clinical toxicology data, are you
9 looking at it to reanalyze it or are you taking faith in the
10 fact that the FDA had approved this pre-clinical package and it
11 was now moved into human trials?
12 A. I don't take it on blind faith. Some years ago, I
13 participated in a study with a drug company of a potential
14 neuroprotective agent for Parkinson's disease, and the
15 mechanism of action, it was what is called an anti-apoptotic
16 agent, a-p-o-p-t-o-t-i-c, and at the investigative meeting, the
17 basic science was reviewed. This is the type of information
18 from the investigative brochure. Many complex slides were
19 shown of programmed cell death.
20 The thought was that this would potentially inhibit
21 the pathways of cell death and, thus, help to slow the neuronal
22 death that occurs in Parkinson's.
23 I was sitting there and looking at the information,
24 and it occurred to me that this is a great way to stop cells

25 from dying. All the pathways that were showing were the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 54 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

Page 26

pathways that are involved in cancer, because cancer cells, the
issue is, among others, that they don't die.

I actually indirectly helped to change that protocol.
So I spoke up and I basically asked the question of whether
there was concern about this, and the examination that was
being suggested for patients was heart lungs happen.

Q. And who do you pass your questions to?

A. I spoke up at the meeting, and the sponsor was there,
the main investigators. It was a roomful of probably about 100
people.

Q. This was a phase two or phase three?

A. I don't recall.

Q. But it was one of those two, primarily?

A. It was. And the initial reaction wasn't enthusiastic.
People seemed to be upset that I had said anything. And the
answer was that it had been looked at in animals, and the
animals didn't get cancer, and I kind of pointed out that
animals aren't humans, and that -- so they did modify the
protocol. They included safety measures, and they ended up
publishing an article showing it didn't show any increased rate
of cancer in the study. But that would be the best example.

In the earlier questions when you were talking what I
might or might not have done, I don't think that would change
the answer to those questions because this wasn't a phase one

study, but I wanted to let you know.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 55 of 150

 

 

Page 27

1 Q. So you felt it was inadequate testing in the
2 pre-clinical phase to identify whether or not there was a risk
3 of cancer that could develop in the patients that were going to
4 be enrolled?
5 A. No. I felt the pre-clinical testing wasn't sufficient
6 to show if it would or wouldn't, and therefore, they needed to
7 do more pre-clinical testing.
8 Q. Was there ultimately more pre-clinical testing? I
9 mean, was there more testing? Sorry.
10 A. The protocol was modified to add safety measures to
11 monitor closely for emergent density in the patients in the
12 strain.
13 Q. But that was only going to pick up whether or not,
14 then, the drug was starting to trigger the development of
15 cancer cells. It wasn't going to prevent that people were
16 still at risk?
17 A. Theoretically, correct. It was improvement in the
18 plan. It wasn't a change in the pre-clinical, based on my
19 understanding of the pre-clinical testing at that time. And I
20 should say I didn't go into the depth that I have with this
21 case by any means. It was more just a concern that I had. But
22 my understanding was that I wasn't aware of any way to do
23 additional testing for possible malignancy in pre-clinical, nor
24 did I look into that or bring that up at the time.

25 Q. Besides investigational brochures and this one

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 56 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 28

instance you talked about, have you reviewed -- and before this
case, have you reviewed any pre-clinical toxicology data that
is a matter of course in your work?

A. When you say "aside from the investigative brochure,"
it's in the investigative brochure.

Q. Because you reviewed the investigational brochure, you
have access to and reviewed the pre-clinical toxicology data.

Have you ever asked for further data besides what's in
the investigational brochure?

A. I have not, to my recollection.

Q. Okay. What about before this case, pre-clinical
toxicology data for BET inhibitor?

A. Of course, I would have to reason to, and I didn't in
this case.

Q. Okay. Federal regulations. Are you aware of federal
regulations that govern pre-clinical phases of cancer study
drugs?

A. I don't have a photographic memory, knowledge of them
but I am aware of them, and I reviewed them in connection with
work that I have done to review for this case.

Q. Do you know how many there are that are relevant?

First of all, where would you go to look for such
regulations?

A. I think I referenced it in my references here. Let's

see. I think it's actually in the documents and items

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 57 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 29

reviewed. It looks like I didn't directly reference it, but
included it in a bullet point regarding the current and past
guidelines, regulations, and laws.

Q. What page are you referring to?

A. On Page 2.

QO. Does the reference "ICHS9" have any meaning to you?

A. It sounds familiar, but I don't want to speak to the
exact number. It was commented on in one of the defendant's

expert witness reports, and I recall seeing the same

information when I did my review. I don't recall the specific
document, but it was, basically -- I think I obtained a copy of
the guidelines on the internet. I don't recall the specific
document.

Anyway, to make a long story short, I believe that's
the one that talks about guidelines for safety testing, the
basic guidelines, and then it contains a reference to what
additional testing should be done.

Q. Did you review those guidelines before you wrote your
report?
A. Yes.

Q. But you didn't refer specifically to them in your

report. Is there a reason?
A. Because my report is 15 pages long, and I wanted -- I
basically had to get it done and to have -- there's a lot of

evidence and links to the evidence to my conclusions, so I

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 58 of 150

 

 

Page 30

1 basically --

2 Q. Would you say that those regulations are quite

3 pertinent, then, to the question of what was expected and what

4 was required with respect to appropriate and due diligent

5 pre-clinical testing of the drug?

6 A. I think they're very relevant, yes.

7 Q. And it is a standard, isn't it, in a sense, it is a

8 regulation?

9 A. That's my understanding based on what I reviewed, yes.
10 I would have to see the document you are referring to now. If
11 you had a copy, I would actually like to review it because I
12 don't want to, basically, if I don't recall the specifics, but
13 I believe it refers to two other sections as well, as things
14 that should be done, if there is additional concern. If that's
15 what we're referring to, then the answer would be yes.

16 Q. But you didn't feel it was necessary for your report
17 to identify the particular regulations and whether or not those
18 regulations, as they lay out what was required, were conformed
19 to in this pre-clinical work?

20 A. I didn't feel it was necessary to itemize it. I did
21 include it in the list of things I reviewed under the bullet

22 point I mentioned.

23 Q. Under just a general a bullet point?

24 A. Yes.

25 Q. Do you make it a practice not to cite specific

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 59 of 150

 

 

Page 31

1 regulations that may be pertinent to a particular opinion and
2 just throw in a catchall bullet point just to any and all

3 regulations?

4 MR. MILSTEIN: Come on. Are you arguing with him?

5 MR. LIEDERMAN: No. I am jus asking him whether or

6 not he --

7 MR. MILSTEIN: Ask him about --

8 MR. LIEDERMAN: Is it your practice to have a catchall

9 bullet point and not refer in his reports, to particular
10 regulations?
11 THE WITNESS: No.

12 BY MR. LIEDERMAN:

13 Q. Are you aware whether federal regulations require

14 specific neurotoxicity testing in the pre-clinical phase?

15 A. I don't recall every word in the section, but I have a
16 recollection that there is a reference that if there -- and I

17 don't want to misquote here, but something to the effect, if

18 there is concern, that additional testing should be done and

19 then a reference to that additional testing.

20 Q. And what would be the nature of the type of concern

21 that would trigger the need for additional testing?

22 A. My interpretation is it could be anything from

23 findings in simpler, you know, toxicity evaluations to concerns
24 about the mechanism of action of the drug, its potential to

25 cause or worsen psychiatric illness or possibly the fact that

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 60 of 150

 

 

Page 32
1 it causes memory impairment in a rodent model of safety
2 testing.
3 Q. Are you aware of any other BET inhibitor clinical
4 trials that have gone on?
5 A. Not in specific detail, but in a general sense.
6 Q. Are you aware whether or not any of those trials

7 conducted specific neurotoxicity testing in the pre-clinical

8 phase?

9 A. I am not aware one way or the other.
10 Q. Does the phrase MMSE have any meaning to you?
il A. It stands for Mini-Mental Status Examination.
12 Q. And MOCA?
13 A. Montreal Cognitive Assessment.
14 Q. And CSSRS?
15 A. The Columbia Suicide Severity Rating Scale.
16 Q. Do you know whether or not any BET inhibitor clinical

17 trials ever conducted those type of tests?

18 A. I don't know.

19 Q. Did you make any inquiries going to FDA sites to see
20 whether or not there had been other BTE clinical trial sites

21 and take a look at their packages?

22 A. Take a look at their packages?
23 Q. The pre-clinical packages, if they were available
24 online.

25 A. I am not aware they are available. I made no effort,

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 61 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 33
and I don't see that as relevant.

Q. Have you seen any other BET inhibitor I&D submissions?

A. No, and I don't see that as relevant.

Q. Are you aware whether I&D submissions for cancer drugs
differ from non-cancer drugs?

A. I am not aware of whether they do or don't or if there
are specific requirements.

Q. Do you have any understanding of the difference
existing?

A. I don't have specific knowledge if there is a
difference.

Q. When you say you don't have specifics, anything
general?

A. I don't know.

Q. So what is it that you believe Constellation should
have done differently in their I&D submission to have not been
negligent?

A. They should have conducted additional neurotoxicity,
pre-clinical testing. They should have -- let me back up a
step.

I didn't offer opinion about I&D submission, and I
don't have an opinion now about I&D submission to be negligent.
My opinion is reflected on, basically, what they did at the
company and how they moved the medication forward.

Tying it to the I1&D submission goes beyond what I am

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 62 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 34
offering in my opinion.

Q. So if you were to create a time frame when this
negligence occurred, at what point in the time spectrum of the
development of this drug would the negligence have occurred?

A. I can't assign a specific time point. There are
different aspects of the negligence, and thus, different time
points. It's, basically, a process rather than an event.

Q. Would it have occurred, then, in your mind, after the
FDA provided approval for human testing?

A. Let me clarify one point.

Q. Yes.

A. FDA approval does not exculpate a response or from
insuring that their product is safe. It is not a legal
loophole to say.

Q. Right. But that wasn't the question. The question
was just trying to find out a time frame when you think the
negligence would have occurred. Negligence would have occurred
in the preparation of the I&D, in the pre-clinical testing, or
-- I am just following what you had said. Is it occurring
after they were starting the phase one or did it occur sometime
during the phase one up to the point that this injury occurred?

A. I can't comment or speculate on the specific times,
but one important aspect of negligence was not addressing the
possibility that a bromo domain inhibitor could have

consequences that would go beyond its effect on malignancy, the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 63 of 150

 

Page 35

1 understandable potential effect on the G.I. tract, and not

2 including measures to look at the potential effects on many

3 organ systems, including the brain, so that would be very early
4 in the, if you will, exploration period.

5 Q. Would you agree that there are no regulatory

6 guidelines for cancer treatment that require specific testing

7 for FDA approval?

8 A. Say that again.

9 Q. Are you aware of any regulatory guidelines that

10 require specific types of testing for FDA approval for

11 cancer-oncology drugs?

12 A. I am not aware one way or the other.

13 Q. Did you review the toxicology data for this study?
14 A. I reviewed the pre-clinical. Yes, I did.

15 Q. So you reviewed the pre-clinical data?

16 A. Yes.

17 Q. Did you see any neurological issues in the general

18 toxicology data?

19 A. I would have to refer to the actual documents. My

20 recollection is that nothing was noted and that the details as
21 to what was done were very sketchy and limited.

22 Q. Now, I assume because you said you haven't looked at
23 other BET inhibitor submissions, so you are not aware of other
24 BET inhibitors and their sponsors submitting specific

25 neurotoxicity data in their submissions. Correct?

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 64 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 36

A. I have no knowledge of that one way or the other.

Q. So you also don't know that there are now 13 other
BTE inhibitors being studied in clinical trials?

A. I am not aware of the number. I know it is a field
that many, many people are interested in, and when I last
looked, I swore that there were probably about a half dozen the
last time I looked. I am not aware of the exact number.

Q. Are you aware that none of the studies have reported
manic or psychotic episodes or other neurological-type
illnesses?

A. I am not aware of that.

QO. If that were true, would that influence your opinions?

A. Not at all.

Q. Why not? I will rephrase that.

Would you take that into account as part of the data
information that you would use to form an opinion?

A. No.

Q. Why not?

A. Because these are different agents, these are
different protocols, these are different populations, there are
many unknown variables.

It would require an in-depth analysis of all the
pre-clinical safety data, clinical safety data, and it's beyond
the scope of my analysis and is not necessary.

Q. Unless there was such a review that would show that

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 65 of 150

 

 

Page 37

1 there were similarities. Would you agree?

2 A. If there were reports that came to my attention, I
3. would consider them, but I wouldn't see the need to go

4 exploring for them. It only takes one case of serious outcome
5 to know that a serious adverse event has occurred.

6 Q. Right. But isn't it true that when you are talking

7 about anyone's adequacy of projecting and predicting, it's not
8 necessarily based on the fact that, eventually, there was an

9 adverse event. Therefore, by reason of the fact there's an
10 adverse event, it should have been projected or predicted. I
11 mean -- strike that.
12 Are you saying the fact that an adverse event occurs
13 means, definitely, that it was something that could have been
14 predicted?
15 A. Can you rephrase the question because I don't know,
16 based on your question, what a "yes" or "no answer would imply.
17 Q. Okay. Is it your opinion that the fact that a manic
18 episode occurred on a drug means that the sponsor of the drug
19 should have predicted that that would have been an outcome?
20 A. No.
21 Q. Okay. So in order to be at a predictable outcome,
22 what would you need to look for in the information that was
23 available at the time?
24 A. Let me clarify that. I never said this was a

25 particular outcome, so I am not comfortable answering the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 66 of 150

 

 

Page 38

1 question because I feel like you are putting words in my mouth.
2 Q. I am not. There is more than enough time, opportunity
3 here on the record to clarify, and I am not going to argue

4 against whatever is your testimony. I am just trying to

5 clarify what I hear?

6 MR. MILSTEIN: Why don't you ask him why he thought

7 they should have been aware that this is the kind of adverse

8 effect that could occur, because that's, basically -- just ask
9 him in a general sense.

10 BY MR. LIEDERMAN:

11 QO. What's the data you believe would have required --

12 would have predicted the outcome for Mrs. Spedale?

13 MR. MILSTEIN: A possible event?

14 BY MR. LIEDERMAN:

15 QO. No. That would have predicted the outcome for

16 Ms. Spedale.

17 A. I don't think you could have predicted the outcome,
18 and I don't think that is relevant to this case. Predicting a

19 bad outcome isn't the issue. The issue is not insuring the

20 safety of the research participants who then had a bad outcome.
21 Q. When you save said the safety, is it your testimony
22 that those type of considerations would have prevented the

23 outcome that she had?
24 A. Can you rephrase the question.

25 Q. In forming your opinion, does that include an opinion

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 67 of 150

 

 

Page 39

1 that the steps that you believe should have been taken by the
2 sponsor in the study of this drug are steps that would have

3 prevented the outcome to Mrs. Spedale?

4 A. I don't know. It is unlikely that the additional

5 safety testing would have picked up anything and everything

6 that might have happened. However, it would have basically

7 allowed for a more careful protocol development. It would

8 have allowed for clarification in the informed consent as to

9 the possible outcomes. I can't say that it would have

10 predicted that. I don't know. I just know it wasn't done and
11 that this happened.

12 Q. So is it fair to say that you don't feel comfortable
13 with what they did, you don't feel it was adequate, but you

14 can't say anything more, other than it's speculative that it
15 would have prevented the outcome?

16 A. That isn't what I am saying.
17 Q. Okay. Do you believe with a reasonable degree of

18 medical certainty that it would have prevented the outcome?

19 A. I don't know.
20 Q. In reviewing the data from this study, are you aware
21 of whether or not any other test subject evidenced any mania or
22 psychotic reactions?
23 A. I am not aware one way or the other. I believe there
24 were two patients noted to have confusion.

25 Q. Did you see the analysis of those two instances? Did

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 68 of 150

 

 

Page 40

1 you review the data with respect to them?

2 A. I believe I had the safety -- I don't recall at this

3 moment, and that's simply because I was not focused as much on
4 that. I believe that I did review the safety reports of those
5 two patients. It was about three months ago. But I do believe

6 that I did.

7 Q. Did you believe from the review that that confirmed or
8 in any way added to your understanding of Mrs. Spendable's

9 experience?
10 A. I didn't have a strong opinion one way or the other

11 about those two cases. My recollection is that I didn't see
12 that there was enough information there to favor or disfavor
13 Ms. Spedale's adverse event.

14 Q. Do you recall what information was not available that
15 would have contributed or enhanced your ability to draw such a
16 conclusion?

17 A. My recollection, and I do apologize because this was
18 three months ago, and I didn't read this again for today's

19 deposition. My recollection is that the information that I had
20 was predominantly the safety reports, the SUSAR or CINS Safety
21 Reports.

22 The additional information would be similar to what I
23 had for Ms. Spedale, which is extensive medical records, and I
24 would say more than anything, medical records.

25 Q. Is there a difference in your mind between confusion

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 69 of 150

 

 

Page 41

1 and an incident like Ms. Spedale of mania or psychosis?

2 A. I should explain the word "confusion" means different
3 things to different people in different contexts, and so to

4 know what was meant by the report "confusion," I would have had
5 to have had much more information. So it could have been the

6 same; it could have been very different. There would be no way

7 to know.

8 MR. MILSTEIN: Let's take a break.
9 MR. LIEDERMAN: Okay.
10 (Recess taken.)

11 BY MR. LIEDERMAN:

12 Q. So do you recall now whether or not in the reported
13 results of the rodent and the dog studies, there was anything
14 that showed any abnormal, inappropriate behavior patterns that
15 would have prompted further testing?

16 A. I don't recall today. I would have to refer again to
17 the documents. There's nothing that I recollect.

18 Q. Did you see any studies conducted that did not appear
19 to be performed, as directed by the ICHS9?

20 A. Can you repeat the question.

21 Q. Did you mention in your report any evidence that the
22 toxicology studies were not performed, as directed by the

23 ICHS9?

24 A. I would have to refer to that document because I don't

25 recall the specifics. My recollection is, when I reviewed it,

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 70 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 42
it indicated that if there were -- and this is not precise
wording -- something to the effect of additional concerns or

other concerns how the testing should be done, and based on the
information I have, I believe that wasn't done.

QO. So let's review. What was the reason that you think
other testing should have been done? What would have been the
factors?

A. The mechanism of action of the study drug is to act as
a bromodomain inhibitor, therefore, affecting the DNA
transcription by acting at the lysine residue of histones,
basically isolating lysine residues, and the body of knowledge
readily available, published data, indicating that epigenetic
mechanisms are believed or were and continue to be believed to
be part of the disease process for different psychiatric
disorders, including histone methylation. That's number one.

Number 2 is the article published by Dr. Alice before
the plaintiff enrolled in the study that clearly states that
this class of medication can cause or, actually, does cause
brain injury in mammals.

Q. The Alice study, is it your testimony that it came out
before she enrolled?

A. Yes.

Q. It was published in 2016, wasn't it?

A. No.

Q. What date was the publication?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 71 of 150

 

 

Page 43
1 A. I would have to check here again.
2 It was published in 2015 in Nature Neuroscience.
3 Q. And do you recall when she was enrolled?
4 A. I believe it was toward the end of 2015.
5 Q. And what was the date of publication in 2015 for
6 Alice?
7 A. I don't have it in front of me. I can go check, if
8 you like.
9 Q. So is it your belief that the Alice study would have

10 required, then, a succession of the phase one study until

11 further tests could be conducted?

12 A. That is not one of my opinions.

13 Q. Okay. So how does the effect of the Alice study have
14 an impact on Ms. Spedale's experience in the study?

15 A. The information should have been known by the drug

16 company, given that the article is based on research done by
17 one of its founders and published by one of its founders, and
18 they should have, basically, looked at their pre-clinical data,
19 they should have looked at their protocol. They should have
20 thought about the possibility that there could be injury to the
21 central nervous system. They should have made sure there was
22 an exclusion for psychiatric disorders, they should have

23 changed the protocol. They should have alerted the patient to
24 this report. They should have alerted the patient that this

25 could cause the patient to have brain injury based upon this

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 72 of 150

 

 

Page 44
1 report. Though it wasn't done at the drug company, this is
2 fact, and the drug company should have known it.
3 Q. Is it your opinion that the information that was

4 available in 2015 would conclusively provide evidence that
5 brain injury could reasonably be anticipated as a result of

6 using the drug?

7 A. I would not say yes to what you stated because the way
8 you are phrasing it is not what I would -- that is not my

9 opinion.

10 My opinion is that there would be concern and that
11 there would be the need to -- it would be the need to insure

12 the safety of patients above and beyond what has been done to
13 that woman.

14 Q. In your mind, is there any relevance to the fact that
15 no one else in phase one study has exhibited the same problems?
16 We could talk about those two confusions, but the others, no

17 one has exhibited any type of manic or brain injury?

18 A. Do you mean the patients who received much lower does

19 of the medicine?

20 Q. The patients that have been on the medicine.
21 A. On much, much, much lower doses of the medicine?
22 Q. How would that have affected your opinion whether you

23 go through the regular dose protocols that are part and parcel
24 of a phase one study?

25 What dose do you believe the evidence would have

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 73 of 150

 

 

Page 45

1 required, then, as the roof or the limit to the dosing in a

2 phase one study as a result of the information that you believe
3 was available at the time?

4 A. You are phrasing something which is not one of my

5 opinions, and so I am not sure about how to answer the

6 question. You seem to be implying something that I didn't say
7 or don't believe. So can you rephrase the question. Your

8 original question --

9 Q. Do you believe that the information that was available
10 by 2015, at some point in 2015, or as you say, may have been
11 available to them before --
12 A. It was available to them before.
13 Q. Have you had discussions with people at Constellation
14 about what information they had in 2014 or 2015?
15 A. I haven't, but --
16 @. Have you read any articles by anyone at Constellation

17 indicating that in 2014, the company was aware of certain

18 information?

19 MR. MILSTEIN: Other than the one by Mr. Alice?

20 MR. LEDERMANN: The assumption is Mr. Alice's

21 information had conclusions.

22 MR. MILSTEIN: He is the founder of the company.

23 MR. LIEDERMAN: That doesn't -- so what we are doing.

24 Well, I am not deposing you, so...

25 BY MR. LIEDERMAN:

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 74 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 46

Q. Do you know, in fact, whether or not the information
Mr. Alice had was available in the company or is it,
essentially, something that you are assuming?

A. What I know is that information was available to
everyone with an internet connection.

Q. And at what point in time was it available by
internet?

A. I don't know the precise date, but I do know the date
of publication was before the patient enrolled in the study.

Q. By months or by weeks?

A. I don't know the exact. I don't recall. I believe I
did look at it and it was a reasonable amount of time and there
was more than a reasonable expectation that the company had to
have actually been reading articles into bromodomain
inhibitors, would have known.

Q. What articles?

A. Any and all articles.

Q. What, if any or all, articles are you referring to
that existed, before the Alice article, that would have
indicated that there was a risk of some neurotoxic affect from
the drug?

A. That isn't what I said.

Q. Then what are you referring to as articles that
existed up until that time that she enrolled that would and

should have impacted on decision-making by Constellation?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 75 of 150

 

 

Page 47
1 A. That's not what I said.
2 Q. What articles are you referring to and why?
3 A. What I am saying is that, had they been reading

4 articles on a regular basis, had they been keeping up with the
5 literature, they would have come across Dr. Alice's article.

6 It is implausible, it is incomprehensible, it is

7 unimaginable that they would not have had that article or been
8 aware of that article, and if they weren't, it's unimaginable

9 the incompetence of the company to not know of that article.

10 Q. Let's clarify. First, you said "articles," and then
11 you said the "Alice article." Are we referring to the Alice
12 article or other articles?

13 A. No, we are only referring to the Alice article. The

14 reason I said "articles" was to point out that I would expect
15 any drug company doing research on bromodomain inhibitors and
16 epigenetics would be keeping abreast of the field. That's

17 where I used the world "articles." I didn't mean there were
18 other articles out there that had the same information, but
19 there is no reasonable explanation as to why they would not
20 have been aware of Dr. Alice's article.

21 Q. So upon knowledge of this Alice article, you believe
22 Constellation should have taken what steps with respect to the
23 informed consent, any of the protocols, and, specifically,

24 people who were already enrolled?

25 A. I can't comment as to all the steps they should have

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 76 of 150

 

 

Page 48

1 taken. At least one step would be to include a exclusion

2 criteria for patients with prior psychiatric or neurological
3 evidence.
4 Q. Do you believe she had prior neurological/psychiatric

5 problems?
6 A. She had steroid-induced psychosis, suggesting a
7 predisposition to psychosis.
8 Q. A predisposition to psychosis from steroids?
9 A. From an exogenous agent, yes. Any reasonable
10 protocol would have excluded her from the trial. We routinely
11 exclude patients with this type of prior psychiatric illness
12 from clinical trials of medications with potential
13 neurotoxicity. It's commonplace.
14 BY MR. LIEDERMAN:
15 Q. Are you aware of any connection between inhibition of
16 memory consolidation and mania?
17 A. The obvious connection, if you will, is that both
18 involve changes in the brain that would have to do with
19 functional and structural factors.
20 Q. The Alice study did see there was a block of memory in
21 mice. Right?
22 A. They were focused in the study on, if I recall
23 correctly, looking at that particular issue. The nature of
24 their research, basically, as you would expect, would need to

25 be focused on very specific questions and limited to the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 77 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 49

experimental model that could answer those questions.

Q. So I am just trying to understand. Is it your
testimony that the fact that there was a connection between the
inhibitor or the fact that the inhibitor crossed the brain
barrier, that that, in itself, in your mind, was the
significant fact that would have required the exclusion
criteria?

A. There were other details in the article that go way
above and beyond the fact that it crossed the blood-brain
barrier, the changes they found. It was very detailed, very
through, and very concerning, and their conclusion, as I stated
in my report, is, if you will, even more compelling. Not my
words. The words of the founder of the company.

QO. Is it your recollection that the protocols had no
exclusion for subjects with prior neurological issues?

A. I don't at this moment recall the specific details. I
would have to refer to the actual documents, and I don't recall
there being a specific exclusion for osychiatric Or
neurological reasons.

Q. Number 6 of the exclusion criteria, "Any other
concurrent, severe, and/or uncontrolled concomitant medical
condition that could compromise participation in the study;
e.g., Clinically significant pulmonary disease, clinically
significant neurological disorder, active or uncontrolled

infection."

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 78 of 150

 

 

Page 50

1 What meaning would that have to you?

2 A. May I see the document?

3 Q. Uh-huh.

4 A. This only refers to concurrent illness. It doesn't

5 refer to prior illness.

6 QO. What's the difference between "prior" and "concurrent"
7 to you?

8 A. "Concurrent" is at the time of enrollment into the

9 study. "Prior" is something that happened before that point.
10 Q. So then it's your testimony that if you were receiving

11 this and looking at it and you knew that the patient had a
12 prior mania, that you would discount it, given that there was
13 an exclusion -- that you would discount the prior mania and
14 enroll the patient, even though there is an indication that

15 people with neurological disorders shouldn't be involved?

16 A. To apologize, but I have to correct you. Concurrent
17 neurological disorders.

18 Q. And the fact that it's concurrent --

19 A. And the way that it's worded, yes, if you were to

20 follow that, you would absolutely enroll someone with a past
21 history of mania based on that exclusion or inclusion criteria.

22 The way this is worded, it's extremely clear.
23 Q. Do you see a difference and significance between
24 "concurrent" and "past" when you are dealing with an unknown

25 drug for what risks could be accompanying the drug that is an

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 79 of 150

 

 

Page 51
1 experimental phase?
2 A. Can you repeat the question.
3 Q. If you are in a drug trial that is in its experimental

4 phase and you are taking a look at exclusion criteria and it's
5 talking about neurological disorders, albeit, it says,
6 concurrent, would that still raise concerns about anybody's
7 history in the past as far as neurological disorders as well?
8 A. I absolutely don't understand your question. I am so
9 Sorry.
10 Q. To you, a practicing physician, taking a look ata
il concurrent, severe clinically-significant neurological

12 disorder, the fact that it says "concurrent" would immediately

13 discount any interest you might have in previewing the
14 patient's past history where there was incidence of mania?
15 A. That's ridiculous. You wouldn't discount it. You

16 would review all the information, but, based upon that

17 guideline, without any knowledge that the study drug could

18 cause central nervous system injury, it wouldn't rise to your
19 attention.

20 You would trust the sponsor under guidelines and would
21 have no reason to think that prior psychiatric illness would be
22 an issue based upon the information in the protocol.

23 QO. We can assume, can't we, that in listing this as one
24 of the exclusion criteria, there was a concern about the breach

25 of the brain-blood barrier by the drug. Otherwise, it wouldn't

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 80 of 150

 

 

Page 52
1 even have an effect on concurrent, severe neurological
2 disorder.
3 A. No, you can't conclude that at all.
4 Q. But it does indicate that there could be some
5 connection or concern about neurological disorders and being
6 involved in the trial. Right?
7 A. It indicates a level of concern that is almost

8 boilerplate in terms of different potential complications of

9 the medication. It doesn't rise to the level of being a

10 warning or caution.

11 The way it's stated there is kind of couched with --
12 what are the other issues, pulmonary?

13 Q. Clinically-significant pulmonary disorders, active or
14 uncontrolled infection.

15 A. Yeah. Well, in terms of -- if what you are saying is

16 true, would you have to speculate there was some concern about
17 pulmonary issues, and there's nothing to suggest that at all.
18 Q. So the concern that it could affect people with prior
19 mania is --

20 MR. MILSTEIN: Drug-induced mania.

21 BY MR. LIEDERMAN:

22 Q. Drug-induced mania, even if it's steroid-induced

23 mania, means that there is a proclivity, potentially, ina

24 patient to mania because of drugs?

25 A. Can you restate the question.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 81 of 150

 

 

Page 53

1 Q. Is the problem you are referring to that somebody who
2 has had drug-induced steroid-induced mania. Therefore --

3 MR. MILSTEIN: Objection. Say "drug-induced." I

4 think that is the proper term.

5 BY MR. LIEDERMAN:

6 Q. Drug-induced mania, that immediately presents a risk

7 for taking any drug in a trial?

8 A. I would say that a prior episode of drug-induced mania
9 is clearly a respecter for future drug-induced mania,

10 especially with an experimental medication with completely --

11 hold on -- experimental medication that --

12 Q. What page?

13 A. Page 4.

14 Q. Okay.

15 A. ....where in the words of Dr. Alice, quote, "Almost

16 nothing is known about BRD4 function in the brain," end quote.
17 Q. Isn't there always a risk for virtually every drug

18 going into experimental phase that there are things we don't

19 know until we go into the actual trial and see if there is an
20 effect?

21 A. There is always risk, but when you know or suspect a
22 potential risk, if you are ethical, you have a legal obligation
23 to inform a potential subject of that.

24 Q. Your counsel offered drug-induced mania.

25 You don't see any limiting effect to the fact that the

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 82 of 150

 

 

Page 54

1 mania that she had exhibited was steroid-induced as opposed
2 to -- that it was steroid-induced, that that's not limiting,
3 that that automatically opens to any type of drug-induced mania
4 potential.
5 A. We don't know as much as we would like. I am not
6 aware of anybody completely understanding the mechanism of
7 action of steroid-induced mania, and thus, I would say it poses
8 a real risk for other agents, especially those where, quote,
9 "almost nothing is known about BRD4 function in the brain,"
10 period, end quote.
11 QO. And what is significant about what you are reading?
12 A. What's significant is it's basically stating that this
13 is not just my opinion. It is the opinion of one of the
14 founders.
15 Q. No, the point that he raised, what's significant about
16 that phrase?
17 I just want you to explain on the record what's
18 significant to you about that phrase.
19 A. What's significant is that, at the time of
20 publication, that, almost nothing was known about the function
21 of the agent in the brain. Therefore, using a bromodomain
22 inhibitor, without understanding the function, is something
23 that one would least have concern about.
24 QO. Does he say in that article that people who have

25 drug-induced mania previously should avoid BET inhibitors until

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 83 of 150

 

 

Page 55
1 more is known?
2 A. That is ridiculous. Of course, he doesn't.
3 Q. Okay. Let's go on. You had said in your report that
4 "Histone modification of the type caused by BET inhibitors such
5 as this test product is known to play a major role in
6 psychiatric illnesses, including mania and psychosis."
7 What's the basis for that opinion?
8 A. It's one of the articles that I include in my
9 reference list. In particular, there is a peer-reviewed

10 article by Ruzika on Page 15, Number 28, in which he summarizes
11 the information on DNA methylation, histo acetylation, and

12 histone methylation, and, let's see, what was the -- psychotic
13 disorders.

14 Q. Does he draw a direct connection?

15 A. Between those and -- he cites the evidence in

16 reference to other articles, and when you say a "direct

17 connection," I am not sure what you mean, but he does site the
18 evidence.

19 Q. Does he discuss BET inhibitors?

20 A. I don't recall. I don't believe he discusses BET

21 inhibitors. What he does state quite clearly is that

22 histo-acetylation or, if you will, impairment of factors

23 related to histo and acetylation are strongly associated withe
24 psychiatric illness.

25 Q. What was the year of that article?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 84 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 56

A. 2015.

His reference to the other articles predate his review
by quite a bit, and there are many other articles, only a few
of which I have included in all of this.

Q. Did you ever participate in such research yourself?

A. In what research?

Q. The type of research that produced an article like the
one you just cited or what you referred to as prior articles.

A. I did not participate in that type of research.

Q. Do you know whether all these articles were
peer-reviewed?

A. I believe they were. To my knowledge, they were.

I didn't check carefully. Dr. Ruzicka is from Harvard Medical
School, if I recall correctly. I am sure he is a good medical
source.

Q. Is there a biological basis for mania and psychosis?

A. There is a biological basis for every human illness.

Q. So how would you describe the biological basis?

A. There are different factors. There -- and I would not
venture to get a detailed discussion of all the factors. There
are environmental factors, genetic factors, and there are
epigenetic factors.

Q. And you rely on the BET inhibitors fitting into this
link because of histone modification?

A. Not just histone modification. It's exactly what they

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 85 of 150

 

 

Page 57

1 do which is to interfere with the effect, the downstream

2 effect, of histone acetylation. It's exactly what they're

3 designed to do.

4 Q. So what significance would it be if ~- and we assume
5 that no one else had a mania or psychosis in these studies, in

6 this study, and no other BET inhibitor study had instances

7 report of mania or psychosis. Would that be significant in
8 drawing a conclusion?
9 MR. MILSTEIN: Are you -- I assume that is the case.

10 Would that be evidence that the connection may not be as you
11 think it may be?

12 THE WITNESS: It would depend on -- it would not be
13 sufficient evidence one way or the other. It would depend on
14 the dosage, the type of medicine, whether they crossed the
15 blood-brain barrier or not, what patient populations, and

16 importantly, the numbers.

17 When you are looking at small numbers in clinical
18 trials, you have to assume the worst, not the best, and you
19 don't look for statistical significance, if someone has a

20 disabling, devastating effect on their plane.

21 It only takes one patient, and that's the nature of
22 human clinical research.

23 BY MR. LIEDERMAN:

24 Q. And your report goes into certain reported findings

25 with respect to Ms. Spedale in 2011 and the MRI in 2011. How

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 86 of 150

 

 

Page 58
1 does psychosis affect white matter?
2 A. There is an association between white matter
3 abnormalities on imaging and a number of different psychiatric
4 illnesses.
5 So specifically things like mania, psychosis, late

6 onset bipolar disorder. And it's basically an association.

7 The exact pathophysiology, to my knowledge, is not understood,
8 but there's large body of literature about the findings and

9 different studies looking more closely at how often this occurs

10 and where the lesions are.

11 Q. Did you cite those studies in your report?

12 A. I did.

13 Q. Which ones were you relying upon?

14 A. Number 4, hyperintense MRI lesions and bipolar

15 disorder, and I think there were others.

16 Number 21, "Role for White Matter Abnormalities in the
17 Pathophysiology of Bipolar Disorder."

18 Number -- no, that was not one of them. And I think

19 those are the only two that I included.

20 Q. Does chronic insomnia affect white matter?
21 A. Does chronic insomnia affect white matter? I am not
22 aware of it being a common or prominent cause of white matter

23 disease.
24 I am sorry. Let me turn this off.

25 QO. If it's an important call --

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 87 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 59
A. My pharmacy prescription. Can we go off the record?
(Recess taken.)
BY MR. LIEDERMAN:
Q. Chronic insomnia and white matter?
A. I am not familiar with it as a common cause of white
matter disease. I don't know one way or another. I know the

most common factors are high blood pressure, small vessel
disease, and I am just not aware of any association, one way or
the other. If there is an association, I would have to review
it.

Q. What about "modal sources of chemotherapy," could that
affect chemotherapy?

A. I believe it would depend on the type of chemotherapy.

Q. Are there other causes of white matter?

A. Well, white matter is a normal finding in the brain.
White matter is just, you know, I won't say half, but the brain
is gray matter, white matter. JI think what you mean are white
matter signal changes on the MRI scan.

The ones I am most familiar with are small vessel or
what's called microvascular ischemic disease. Risk factors are
high blood pressure, diabetes, smoking, problems with
cholesterol or triglycerides, and then sometimes, just
basically, idiopathic small vessel disease.

You can also see white matter changes in patients who

have migraine. You can also see them where there they are very

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 88 of 150

 

 

Page 60
1 important in terms of the co-significance in patients with
2 multiple sclerosis.
3 There are infectious causes, parainfectious causes.
4 There is a very large differential diagnosis for white
5 matter disease.
6 Q. Prior steroid induced-mania?
7 A. I have not heard of steroid-induced mania causing

8 white matter disease. I never heard that or have seen that or

9 seen a reference in literature to that.
10 Q. So did you do your own analysis to exclude any of the
11 causes for the white matter that you reported in your report

12 that were found in the MRI scans in 2016?
13 A. I reviewed every single page of the patient's medical
14 records, which, I don't recall, either hundreds or thousands of

15 pages. I didn't find anything in there to identify an

16 alternative cause.

17 QO. Not even a chronic insomnia which you weren't going to
18 give that meaning in your mind?

19 A. I would have to see any research articles suggesting
20 chronic insomnia could cause white matter disease. I can tell

21 you I have never heard of that before and I would need to

22 review that literature.
23 Q. Did you also discount the fact that she had been under
24 courses of chemotherapy?

25 A. I wasn't aware of any of those chemotherapy occasions

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 89 of 150

 

 

Page 61

1 causing white matter disease, white matter changes.

2 Q. You talked about EEG as abnormal?

3 A. Yes.

4 Q. And that this finding is an objective finding of

5 organic impairment.

6, Is there such a thing as "nonorganic impairment" as

7 opposed to "organic impairment"?

8 A. It's kind of an archaic term. I am kind of an archaic
9 doctor. It means more that there --
10 Q. Well, you use a cell phone.

11 A. No. Basically, it means that there is, if you will, a
12 structural change in the brain. It, in some ways, means there

13 is something abnormal about the brain. You would not expect to
14 see that in many, if you will, purse psychiatric illnesses.

15 They could be mild, subtle, changes that I am not aware of, but
16 it is the hallmark, it is the marker, of brain injury, and we
17 do EEGs on, really, all of our patients who have memory

18 impairment, cognitive impairment, and we use it as a way to

19 very clearly identify people with encephalopathy which is the

20 slowing of the micron activity. Slowing is never normal.

21 Q. Are there alternative explanations to an abnormal EEG?
22 A. Medications, other illnesses, renal failure, liver

23 failure, and ongoing toxicity with other medications, diffuse
24 brain injury from other causes.

25 Lewy Body Disease is commonly associated with slowing

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 90 of 150

 

 

Page 62

1 background activity. There are definitely other causes. It

2 means the patient has some type of brain injury.

3 Q. And sometimes, that could be medication that could
4 cause it?
5 A. It is, but it's uncommon in an outpatient setting.
6 It's more common in the inpatient setting when patients are
7 overmedicated.
8 Q. There are notes that Ms. Spedale was taking, is it
9 Olanzapine?
10 A. Yes.
11 QO. Could that cause an organic impairment?
12 A. I have not seen patients on Olazapine with an EEG

13 slowing. It is possible. It would depend upon the dose.

14 Q. What about, is it anticholinergenics,
15 a-n-t-i-c-h-o-1l-i-n-e-r-g-i-c-s?
16 A. A high enough dose of anticholinergics could cause

17 encephalopathy, slowing, yes.

18 MR. LIEDERMAN: Off the record.

19 (Discussion held off the record.)

20 BY MR. LIEDERMAN:

21 Q. With respect to Ms. Spedale's, we'll call it continued
22 symptoms, continuing injuries, what affect did her refusal to
23 take anti-psychotic medications contribute to the symptoms?

24 MR. MILSTEIN: When she was psychotic?

25 THE WITNESS: Can you --

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 91 of 150

 

 

Page 63
1 BY MR. LIEDERMAN:
2 Q. Do you recall any evidence in the records that there
3 was a refusal to take anti-psychotic medications after
4 suffering the mania?
5 A. I don't recall the specific details, but I do recall
6 there were repeated mentions of noncompliance, not wanting to
7 receive medical care, and reviewing all of her records, I can
8 see that she was psychotic at that time, so it's not unusual
9 for patients who are psychotic to not want treatment.
10 Q. She took Zyprexa im the past, do you recall, from the
11 records?
12 A. I don't recall the details. Was that when she had the
13 steroid psychosis?
14 Q. I don't have the exact date of when, but would that
15 have worked for her, taking Zyprexa?
16 A. I don't know.
17 Q. Do you consider this manic episode to be different
18 than the last?
19 A. It was a different episode. I am not sure what the
20 question is. Do you mean the symptoms, the nature?
21 Q. Both.
22 A. There are similarities and there are differences. The
23 record speaks for itself. It was certainly more severe, and it

24 has gone on, progressed, and there are other aspects to her

25 neuropsychiatric state now that I am aware of.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 92 of 150

 

 

Page 64
1 QO. You had a reference to the fact that chemotherapy can
2 cause CNS injury that is not necessarily reversible.
3 A. Specific chemotherapeutic agents.
4 QO. In reviewing her records, did you see such agents
5 being employed?
6 A. I don't recall at this moment. I would have to review
7 it again.
8 Q. Okay. As part of your analysis and preparation of the

9 report, did you go through that type of analysis to discount

10 that?

il A. I did, and my recollection is that there was nothing
12 that fit the time course in terms of the agents she was

13 receiving. I don't know if I referred to it in my list of

14 articles. I think I might have. Here we go.

15 In 32, I believe -- I could be wrong. Number 32 does
16 refer to "cancer neurotoxicity," and they describe the

17 different agents. My recollection is that this doesn't include
18 the ones she received, or that, if it does, the time course

19 wouldn't be consistent with that.

20 Oh. And there's another one, Number 15. I want to

21 clarify. I don't recall at this moment if those specifically
22 speak to your question, or they might also speak to just issues
23 having to do with unanticipated toxicities to other agents.

24 Q. Do you recall whether her medical information, medical

25 records, rather, showed that there were some frontal lobe white

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 93 of 150

 

 

Page 65

1 matter abnormalities earlier than in December 2015?

2 A. My recollection, I did actually include that

3 information in the body of my report in the facts of the case.
4 If I could refer to that.

5 Q. Because when you gave your conclusion, your opinion,
6 that she suffered the mania and psychosis as a result of the
7 toxic exposure, you listed the fact that there were frontal

8 lobe white matter abnormalities in the MRI scan and are known

9 to be linked to mania.

10 A. Yes.

11 Q. Okay. But where there were earlier than December

12 2015?

13 A. Not to my knowledge.

14 Q. Okay.

15 A. There was a -- well, hold on. Let me double check.
16 There was a MRI -- Oh. I'm sorry. There were three MRI scans

17 that I am aware of, so let's make sure that we are clear on the

18 dates.

19 There was an MRI scan on December 30th, 2001 which was
20 reported to be normal, except for atrophy and one to two foci
21 considered to be normal for her age.

22 And then there was the MRI scan on March 17th, 2016

23 which showed bilateral, asymmetric, small, scattered
24 hyperintense foci on T2 clear images and age-related cortical

25 atrophy.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 94 of 150

 

 

Page 66

1 Then the final one, I believe, you mentioned on
2 October 5th, 2016. The one on October 5th, 2016 is referring
3 to, quote, prior study, end quote. But it's important to know
4 they're not referring to the one from March 17th, 2016 which
5 was done at an outside facility, at another hospital. They are
6 referring to the one that is done in 2011, I believe.
7 Q. Do you have an opinion as to whether if she had taken
8 the anti-psychotic medication that her symptoms would have
9 resolved quicker than they did?
10 A. I don't have an opinion on that matter.
11 Q. Did you note anything in the records about her

12 personality of behavior, pre-incident, that was noted as

13 not -- strike that.

14 You cited "irrational suspiciousness" in the report.
15 A. Yes.

16 Q. But are there baseline characteristics of the

17 Plaintiff that evidence themselves throughout her record that
18 show things like irrational suspiciousness?

19 A. In all the records I reviewed, I don't recall seeing
20 that anywhere documented. The records that I have are

21 extensive. She was seen by multiple specialists over multiple
22 years, multiple visits, and I don't recall seeing that

23 anywhere.

24 Q. You do speak of valproic acid as an effective

25 pharmacological therapy for mania.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 95 of 150

 

 

Page 67
1 A. Yes.
2 Q. Does that fact lead to the conclusions that you
3 reached about BET inhibitors and the histomodifications?
4 A. It's evidence for the epigenetic theories of psychosis
5 and mania. I should explain. I don't mean to use these terms

6 interchangeably. They're all things in a category where
7 patients can have various aspects of both, and the diagnoses,
8 the specific diagnosis, depends on other factors, which I am

9 not going to get into.

10 But getting back to the issue of valproic acid,

11 valproic acid is a -- let me refresh my memory here.

12 Okay. So it's known to be a histone deacetylase

13 inhibitor, so if you think of a balance in histone acetylation

14 and de-acetylation, it's very complex. It is not something

15 where you can simplistically say that acetylation is good and
16 de-acetylation is bad. However, histone deacetylation is

17 basically a modification of the pathways that is in opposition
18 to the effect of a BET inhibitor. So BET inhibitors, they

19 basically interact in a way that would interfere with the

20 action of the acetylated histomoides by preventing the binding
21 of the bromodomain proteins and inhibition of histone

22 deacetylaze would be expected to increase acetylation ina

23 situation where you are not dealing with a BET inhibitor.

24 So if there were genes that were being -- well, we

25 clearly know that there are genes that are controlled by these

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 96 of 150

 

 

Page 68

1 pathways. Either increased acetylation or -- well, increased
2 acetylation would enhance the expression of those genes

3 controlled by this pathway in a general sense, and anything

4 that would be involved in blocking that action would reduce

5 expression of those genes.

6 Q. Okay. Let's talk about the informed consent.
7 You had said in your report that the medical records
8 suggest -- strike that.
9 Have you spoken with Mrs. Spedale at all?
10 A. I have not spoken with her.
11 Q. Have you reviewed any testimony of hers?
12 A. I don't recall. I don't believe so.
13 Q. Any testimony by her husband?
14 A. I have documents from family members, and I don't
15 recall at the moment which letters or statements were from her

16 husband, her son, or others. I know that I reviewed at least
17 one statement from her son and I also spoke to her son.

18 Q. You say that medical records suggest that she may have
19 perceived the study drug to be a therapeutic alternative to two
20 approved medications with known safety and efficacy profiles.
21 Do you recall what portions of the medical record?

22 A. The documented notes from those people. Basically,

23 everything leading up to, immediately prior to, the day of, all
24 the information available to me. I don't see anything to

25 suggest that there was any other discussion.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 97 of 150

 

 

Page 69

1 There is language in the record, basically, of the
2 nature that we talked about, A, B, C, and I don't recall seeing
3 anything going beyond that, such as we have A and B or an
4 experimental medication that we are testing for safety.
5 Q. Is there anything that you recall in your review of
6 the informed consent or the protocol that expressly indicated
7 that this is a therapeutic alternative?
8 A. In the informed consent or the protocol, I don't
9 recall anything of that nature.
10 Q. Isn't it true that if anything was written in the
11 protocol with the informed consent, it was mentioning the
12 experimental nature of the drug?
13 A. Can you rephrase the question.
14 Q. Would you agree, after having reviewed those
15 documents, that the documents properly indicated that it was an
16 experimental drug?
17 A. Yes, with one exception. In the exclusion criteria,
18 the fact that this drug was not intended to be given to people
19 with alternative therapies was somehow left out.
20 Q. Are you saying it wasn’t in the clinical trial
21 protocol?
22 A. It wasn't in the exclusion criteria. It was in the
23 protocol, but it was left out of the exclusion criteria which
24 guides the conduct of the study.

25 Q. So when you review a clinical protocol at a trial

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 98 of 150

 

 

Page 70
1 site, you only read the exclusion criteria?
2 A. No. We read the entire protocol, but we are basically
3 guided by the exclusion criteria. It creates a strong -- we
4 are not in the position to create additional exclusion
5 criteria, and exclusion criteria are designed to insure the

6 safety of the patient, so if something is missing from that, it
7 would need to be a very good explanation.

8 Q. So looking at Page 33 of the clinical trial protocol,
9 the two paragraphs preceding "exclusion criteria," which is
10 4.1, that, then, is immediately followed by 4.2 “exclusion

11 criteria, I will read it, and then you can take a look at it.
12 "The patients enrolled in this study will he adults
13 with a histologically or cystologically-confirmed diagnosis of

14 multiple myeloma."

15 Does that, then, need to be repeated, that phrase, in
16 the inclusion criteria or in the exclusion criteria?
17 A. I would say it depends if it's a safety issue. I

18 would say to an extent, it depends. You don't have to have
19 everything in the inclusion/exclusion criteria.

20 Q. Finishing that sentence, "and for whom further

21 effective, standard treatment is not available," as a doctor,
22 as a clinical trial principal investigator, reading it, what
23 meaning would that have to you?

24 A. That if there were alternative medications, such as

25 the ones available to Ms. Spedale, she should not be enrolled

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 99 of 150

 

Page 71
1 in this study.
2 Q. Okay. So any principal investigator would -- by that,
3 being in the protocol -- understand that this is a study that
4 should not involve people who have other effective standard
5 treatments?
6 A. I would say that -- what's the word I am looking
7 for -- "should," but, then, if the information is presented in

8 a manner that that disappears, then the question is, first of
9 all, why, and, then, second of all, who then becomes
10 responsible?
11 Q. Would you say that, as a general matter, phase one
12 trials mean that the drug's efficacy has not been established?
13 A. It means many things, and that is, typically, at that
14 point, phase one, phase two, phase three, in all those, the
15 efficacy hasn't been established.
16 Q. In phase one, would you agree, it has not yet been
17 widely tested amongst humans, in fact, as opposed to phase two
18 and three, where there has been some human testing, but, for
19 phase one, there has not been human testing. Correct?
20 A. It depends upon which phase one study, because,
21 typically, there will be many phase one studies. So there will
22 always be the first human study and other phase one studies.
23 Also, it isn't unusual at all for a phase one study to already
24 have safety data in humans.

25 Q. Would you agree that the purpose of the phase one

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 100 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 72

study is to determine the effective dose, the safe does?

A. It's not to determine the effective dose.

Q. Safe dose, I meant?

A. They're different terms. I don't want to misstate.
Doses like the maximum tolerated and so forth.

In a general sense, it is to determine the safety of
the medication and to -- no, not every study. Yes, some
studies, specifically, setting-dose studies, but there are
studies that are simply to check the pharmokinetics. There are
many type one studies.

This study is clearly indicated to determine the safe
dose of the medicine by giving increasing doses until a patient
could have a very serious side effect or death, or I should
clarify. Two patients, I would clarify, would have to have one
of those outcomes.

Q. Would you require a clinical protocol to tell you that
if there are alternative treatments available to a patient that
those standard treatments should be the preference as opposed
to participating in a phase one trial?

A. It would depend on the nature of the phase one trial
and other factors.

Q. Would you agree that any phase one trial cannot at
that point empirically establish what the reasonable risks are
for the drug at that moment, that there are risks yet to be

found through the trial which is the reason for a trial?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 101 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 73

A. Well, I'm not sure if this will answer your question.
I would state that the purpose of the trial is to increase the
dose of medication until you find out what will cause a serious
-- I don't want to use the word "serious" improperly -- a very
bad outcome or death, yes.

Q. Because when one considers any treatment, one
considers the benefit and the risk, and it's weighing the
benefit versus the risk. Isn't that an analysis that every
doctor makes, and, therefore, every patient, hopefully, makes?

A. I would hope, yes.

Q. Okay. And when you are in a phase one trial, the
benefit is unknown and the risks are unknown?

A. A phase one clinical trial is not intended to
determine benefit. So when you say "the benefit is unknown," I
think that is misstating the case.

Q. Well, with a cancer drug --

A. Yes.

Q. -- is it fair to say that, even in a phase one trial,
there is the hope that the patients who are ill who have cancer
may see some benefits during the course of the phase one trial?

A. There is always hope, but that's not the intent of the
study, and that needs to be very carefully explained to the
patient.

Q. But as far as a decision being made by any physician

or principal investigator, if there are standard treatments

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 102 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 74

available, why, as a matter of good medical practice, would
they expose their patient or a patient to an unknown risk for a
treatment that is not yet efficacious?

A. You can imagine a patient who wants to really
volunteer and says, you know what, I just -- I have heard of
other cases like this.

There was a case of a young person who decided he
wanted to do something to help people with his illness, so he
volunteered for a gene therapy experiment, knowing the risks,
and, unfortunately, he died.

So you could imagine a patient would possibly say, you
know, I really want to do this and the protocol, and,
appropriately, it states that those patients -- that this study
is not for these patients, and it's important because a patient
might make a decision that wouldn't be in their best interest.
It's important because it protects the patient. What I can't
understand is why it wasn't an exclusion criteria.

Q. Do you know whether or not Mrs. Spedale was adamant
about going into this treatment or whether it was recommended
by her doctor?

A. I don't know the details because they aren't in the
record. All that is in the record was she was offered three
alternatives.

IT am aware that there was an issue having to do with

either IV or oral medication, which I interpreted as a

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 103 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 75

preference, but I don't recall seeing any details about how
strong that was. My recollection is there was no documentation
that she refused the other treatments.

Q. When you go through a page-by-page presentation of the
informed consent to your patients -- well, you have only done
one phase one trial.

Would phase two and phase three use terminology like
"the drug is experimental" and "not FDA approved"?

A. Yes.

Q. Okay. Now, what is your practice when you get to that
page in the informed consent in discussing that fact with the
patient?

A. I basically explain it to them, make sure they
understand, they acknowledge, verbally or non-verbally, their
understanding, and we move on.

Q. How important do you consider their recognizing that
fact as part of the informed consent?

A. Extremely important.

Tf a patient tells me that they hope that a medicine
will help them, then I clarify and explain that the purpose of
the study -- of course, we do have that hope, especially, with
a phase two or phase three study, but I explain that the
purpose of the study is not to help them and that it's
important that they understand that it may not help. It's

important for them to understand, in particular, in our

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 104 of 150

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 76

studies, half the people get the placebo, so it's a slightly
different issue or distinctively different issue that they have
to understand they will get nothing of a chemical therapeutic
or potentially therapeutic nature for a long period of time.

So there are somewhat different reasons for making
absolutely certain they understand the experimental nature of
the study.

Q. When you look at Page 3 of the informed consent for
this product and you look at the discussion under two, what
meaning as a principal investigator going through informed
consents with patients would that section have for you and how
would you describe it to your patient?

A. If I was involved in a phase one study, I would
explain, if this was the consent, we hadn't modified it, I
would explain that, as it says, the main purpose of the study
is to determine the highest dose of CPI, .061, that can be
given without causing severe side effects.

I would go on to explain that the study designed will
require increasing dosages of medication until we have patients
that have those side effects.

I would explain that the nature of the side effects
could be disabling, could require hospitalization, could be
permanently disabling, or could result in death.

Q. Would this section have prompted you to discuss

anything about whether or not you can represent that the drug

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 105 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 77

is going to be effective or not effective or unknown?

A. The last bullet point, although CPI, .061 helped
reduce amount of multiple myeloma in patient's bodies that it
does have an implication -- let me clarify.

Q. Uh-huh.

A. It would really depend upon the context and the
patient's understanding. It doesn't make any claims that I
would say are inappropriate.

Q. And where it uses in that section the word
"experimental," do you see that?

A. Yes.

Q. Okay. Does the word "experimental" have any ambiguous
meaning to you?

A. Tome, it doesn't. I have participated in probably
150 clinical trials. To a patient, I would think that just
that word in isolation could have ambiguity, but in context of
a detailed informed consent document, I think it would be
relatively clear.

Q. And you would consider part of good practice for any
investigator or assigned individual at the trial side to go
page by page through the informed consent?

A. I would defer -- I don't want to comment on other
sites, other investigators. I could tell you what we do. The
key thing is to make sure that the patient understands and to

document -- well, not just document, but to ensure they do

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 106 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 78

understand all aspects of the informed content. The specific
method of doing that is really up to the investigator and the
coordinator.

Q. And what evidence are you aware of regarding how the
Mayo Clinic performed the role of providing her with the
opportunity to understand her informed consent?

A. I don't have that such information and I couldn't find
it anywhere in her medical records.

Q. Did you review the depositions of any of the
individuals from the Mayo Clinic who were involved in the
trial?

A. Yes.

Q. Okay. And did you learn anything about what they
contend was the way that they provided informed consent?

A. I don't recall that today specifically. I do recall
that the coordinator -- if I recall correctly, the coordinator
was the main person to go over that, and I don't recall what
any of the investigators did or didn't do in regard to that.

Q. Do you know whether Dr. Alice in his paper used the
same BTE inhibitor as the study drug?

A. It wasn't the same BTE inhibitor. It was one that has
been used more widely in different stages of basic science
research.

Q. And do you remember what he did to prove that BET

inhibitors could cause brain injury in mammals?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 107 of 150

 

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 79

A. I don't recall the details of the experiment. I read
the entire paper, but I would have to refer to that for the
specific details. I do recall them using different cognitive
or behavioral models, but the specific ones, I don't recall at
this point in time today.

MR. MILSTEIN: So don't be afraid to say "I am done."
MR. LIEDERMAN: I won't. Just give me a few more
minutes.
BY MR. LIEDERMAN:

Q. You did frame an opinion that Ms. Spedale's informed
consent was never obtained. Do you stand by that opinion?

A. Her full informed consent wasn't obtained.

Q. Well, what do you mean by her full informed consent
was not obtained? Was it not obtained because she didn't have
a full explanation given to her by the doctor or what was the
reason why it wasn't a full informed consent?

A. Based on the information I have, she wasn't informed
that the study was intended to cause severe harm or death to
two people and that that was required as part of the study
design or that she was at a higher risk based on the group she
was entering. That’s one aspect. She wasn't informed.

Q. Well, could we break it up?

A. Sure.

Q. Okay. You said she wasn't informed there was risk of

death to two people?

 

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 108 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 80

A. No, she wasn't informed that the method of the study
required intentionally increasing the dose of medicine until
two people would have severe injury or death.

Q. Okay. And it's your testimony you have seen informed
consents that specifically provide that information to the
patient?

A. I don't recall seeing that. I would say that if the
study is designed in this manner and it's not ending in
informed consent, it is not a valid and full disclosure. And
it doesn't depend on what anyone else did.

QO. So is it your opinion that all phase one informed
consents should have that provision?

A. If the study is designed to cause serious harm or
death in two people, it should be stated, and just because
everyone does something that is in order and potentially
unethical and wrong doesn't mean that it's right. So it is
really irrelevant what other cites or what other consents are.

MR. MILSTEIN: Well, you keep asking about all --
there are informed phase one studies for toothpaste.

MR. LIEDERMAN: Please. Could we strike this from the
record as being unnecessary commentary.

MR. MILSTEIN: You are talking about all, as opposed
to this study?

MR. LIEDERMAN: Are we wanting to go off the record?

I don't want pages and pages of your discussion with me. I am

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 109 of 150

 

 

Page 81
1 willing to have discussion off the record.
2 (Discussion held off the record.)
3 BY MR. LIEDERMAN:
4 Q. And what was the other part of the inadequacy of the
5 informed consent?
6 A. That there was information suggesting that this class
7 of investigational drug could cause brain injury in mammals and
8 that there was information that the mechanism of action was the

9 same as that involved in different psychiatric disorders.

10 Q. Do you have the quote from Dr. Alice's study that says
11 specifically that it can cause brain damage in mammals?
12 A. It caused brain damage in mammals in the study. I

13 don't have a quote in the records as you described, but the

14 study is very well done, very compelling. It is basically the

15 entire outcome of the study.

16 And by “mammals," it was a rodent model, which is a
17 mammal.

18 Q. Do you have any opinion whether the sponsor deviated
19 from standard practice in preparing the pre-clinical package?
20 A. I have no knowledge of how they prepared the

21 pre-clinical package or I don't have an opinion on that.

22 Q. Okay. Do you have any opinions to whether the studies

23 that were conducted, the rat study and the dog study that were

24 reflected in the material that you have received, were

25 improperly conducted or were inadequate?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 110 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 82

A. I don't have an opinion on the studies that were done.
Let me clarify.

They were insufficient in the sense that, based upon
what I was able to review, they were limited, the description
of observations was, again, sketchy, and that they -- based on
everything I was able to review, they didn't do in-depth
neurotoxicity evaluations.

Q. Was there any basis at the time that they conducted
those studies to do any greater neurotoxicity studies?

A. Yes:

Q. What information was available at the time they
prepared the pre-clinical package for them to have conducted
any other types of neurotoxicity studies?

A. A relatively extensive body of literature on the role
of histone acetylation in psychiatric illness and the fact that
their agent affected histone acetylation.

Q. And specifically, you have -- well, you have
identified those articles that you are relying upon.

A. I have identified a few, and they have references to
additional articles. I included a few in my list of articles.

Q. Is there any particular that date back to the time of
the pre-clinical package?

A. Looking at my notes here, there is an article by
Fastenal (phonetically) that's Number 7 about epigenetic

mechanisms and mood disorders. I don't recall the details of

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 111 of 150

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 83

what's in there, if it's specific to histone acetylation or
not.

Q. So is it your testimony that that article would have
informed a company like Constellation that there should have
been some other neurotoxicity study conducted at the time they
did their pre-clinical clinical package?

A. I don't recall the specific articles at this moment.
I would need to reference that. It would be easy to doa
search to find all the articles, but I don't recall which of
these articles specifically testify to that. I came across a
lot of information.

Q. But today --

A. And I like to clarify that I don't recall if that
specific article has information specific to your question or
more general.

Q. Well, the reason why I am asking the questions is I
know you have said by the time the Alice article came out,
which you said was in 2015, and, therefore, there was
information you believed available, this would have been post
the pre-clinical package that would have suggested actions that
should have been conducted by Constellation that did not
conduct. Right?

A. It's based on my recollection of the articles I
reviewed and the extensive bibliographies in those articles. I

referring to prior publications, and honestly, I didn't read

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 112 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 84

all of the publications. It wasn't within the scope of my
review and report. But do I know they are there.

You keep mentioning the clinical package, and I should
explain, in my opinion, it isn't -- I won't say it's not
relevant. It's not essential that be available before they did
the clinical package because, if the Information was available,
they should have been aware of this information. They would
need to modify the information they submitted.

Q. And the test results that they had from those tests
that were conducted that did not show any abnormal behavior,
you believe showed nothing of significance?

A. They weren't significant to look for the abnormal
behavior of concern.

Q. Do you know whether or not if there were any such
tests conducted that it would have, in fact, shown some
connection and some normal behavior?

A. I don't know the outcome because the tests weren't
done.

Q. To this day, do you know any rests that have been
conducted that would show that the BTE inhibitor can cause
psychosis and mania?

A. I am not aware of any human trials where this agent
has been tested in order to cause psychosis and mania. I would
hope that no such study would ever be done. But I do know in

this study, it did cause that.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 113 of 150

 

 

Page 85
1 Q. Do you know of any animal studies on any mammals that
2 may now indicate the section?
3 A. I am not aware anyone has looked at that situation.
4 have not seen any information of those studies either being

5 done or not being done.

6 Q. Okay.

7 A. I only know that Constellation didn't.

8 Q. Have you ever heard of the ICH standard?

9 A. I don't recall at this moment if I did.
10 Q. Do you know what "ICH" stands for?
11 A. I don't recall at this point. If it's what we have

12 been talking about before, I would have reviewed it, but I
13 didn't memorize it. But at this moment, I don't recall.
14 Q. Did you ever hear the acronym N-O-A-E-L?

15 A. Adverse effect -- I know it is has to do with,

16 basically, determining toxic levels, I believe, in animals,

17 I am not entirely certain. No adverse effect. I can't
18 remember what it stands for.

19 Q. And HNSTZ?

20 A. HNSTZ, I don't recall at this moment.

21 Q. Did you review any documents of the IRB that was

22 involved in this study?
23 A. I do not recall at this moment.
24 MR. MILSTEIN: I hadn't got them yet.

25 BY MR. LIEDERMAN:

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 114 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 86

Q. Was it your understanding that the Mayo IRB
participated in reviewing and editing the forms of the informed
consent?

A. I have thought so, and I became aware of that after
reading one of the defendant's expert reports where he
documents each date that it was reviewed. I am not aware of
what was done, the nature of the review and so forth. Prior to
that, I wasn't -- I didn't have details.

Q. Is it ever typical for a patient to get the clinical
protocol or just the informed consent?

A. The patients don't have access to the clinical
protocol. If you are referring to where I state she didn't
have access, that was just to clarify for anyone who doesn't
understand the standard procedure that she wouldn't have seen
the information contained, that her only written documentation
of the study was in the informed consent. And I wouldn't
expect someone to give her the protocol. I would expect it to
be in the informed consent.

Q. Is there a relationship between toxicity grading and
the regulatory definitions of serious adverse events?

A. I don't recall. I know the grading is from the cancer
-- I am forgetting the acronym of the cancer group, and I don't
think there's a direct correlation. I don't recall.

Q. So adverse events and laboratory abnormalities, would

those be considered serious adverse events?

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 115 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 87

A. When you say "Serious adverse events," are you
referring to the criteria used for the determination in the
study or are you referring to the FDA regulations for
documenting and recording for CIOMS and SUSR.

Q. Are you familiar with any of the standards published
in the cancer institute?

A. They're in my report. I don't know if it's National
Cancer Institute or if there is another acronym. I thought it
was the NCI.

Q. Do you remember whether those equate, adverse events
and laboratory abnormalities with serious adverse events?

A. I do know there are guidelines for specific issues,
which are basically guidelines, but my recollection is that
there is leeway in terms of what is stated or considered. I
don't recall how it correlates or if it correlates with other
definitions. The only thing I do recall is that Level 5 is
death.

Q. Off the record.

(Discussion held off the record.)

MR. LIEDERMAN: Okay. No further questions.

Thank you.

Any questions?

MR. MILSTEIN: No questions.

All objections except as to form are preserved, and

we'll give him a chance to sign, if he wants.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 116 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

MR. LIEDERMAN:
payment.
(The deposition concluded

at 12:31 p.m.)

Page 88

Okay. And let me know about the

---00000---

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 117 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 89

Our Assignment No. J2759478

Case Caption: Iris Spedale and Daniel Spedale, husband and
wife, Plaintiff, v. Constellation Pharmaceuticals, Inc.,
Defendant.

IT, Cindee L. LeFevre, a Certified Shorthand Reporter in
the State of California, holding Certificate Number 7974, do
hereby certify that JAMES P. SUTTON, M.D., the witness named in
the foregoing deposition, was by me duly sworn; that said
deposition was taken Thursday, October 4, 2018, at the time and
place set forth on the first page hereof.

That upon the taking of the deposition, the words of
the witness were written down by me in stenotypy and thereafter
transcribed by computer under my supervision; that the
foregoing is a true and correct transcript of the testimony
given by the witness.

I further certify that I am neither counsel for not
in any way related to any party to said action, not in any way
interested in the result or outcome thereof.

Dated this 17th day of October, 2018, at Bakersfield,

California.

 

Cindee L. LeFevre, CSR No. 7974

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 118 of 150

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 90

DEPOSITION ERRATA SHEET
Our Assignment No. J2759478
Case Caption: Iris Spedale and Daniel Spedale, husband and
wife, Plaintiff, v. Constellation Pharmaceuticals, Inc.,
Defendant.
DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that I have
read the entire transcript of my Deposition taken in the
captioned matter or the same has been read to me, and the same
is true and accurate, save and except for changes and/or
corrections, if any, as indicated by me on the DEPOSITION
ERRATA SHEET hereof, with the understanding that I offer these
changes as if still under oath.

Signed on the day of , 20

 

JAMES P. SUTTON, M.D.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 119 of 150

 

 

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 91

DEPOSITION ERRATA SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page No. Line No. Change to:
to:

Reason for Change:

Page No. _ _Line No. Change to:
Reason for change:

Page No. _ Line No. Change to:
Reason for change:

Page No. _ _Line No. Change to:
Page No. Line No. | Change to:
Reason for change:

Page No. Line No. ss Change to:
Page No. _ _Line No. Change to:
Reason for change:

Page No. _ Line No. Change to:

 

 

 

Reason for change:

SIGNATURE:

 

DATE: _

 

JAMES P. SUTTON, M.D.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 120 of 150

 

 

10

11

12

i3

14

15

16

17

18

19

20

21

22

23

24

25

Page 92

DEPOSITION ERRATA SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page No. _—s_—iLine No. Change to:
Reason for change:
Page No. _—s_—iLine No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. _ _Line No. Change to:
Reason for change:
Page No. _—s_—iline No. Change to:
Reason for change:
Page No. _ _Line No. Change to:
Reason for change:

SIGNATURE:

 

DATE:

 

JAMES P. SUTTON, M.D.

 

 
Case 2:17-cv-00109-JJT Document 55-2 Filed 11/19/18 Page 121 of 150

EXHIBIT C
BET proteifird4 ber neO Lash tio RCAEIONS 28d BET HAIGH IGISpIdeROMeMSrO! PAL 1 of 29

Author manuscript
Peer-reviewed and accepted far publication

& HHS Public Access

 

EE Meme
Nat Neurosci. Author manuscript; available in PMC 2016 Apr 1. PMCID: PMC4752120
Published in final edited form as: NIHMSID: NIHMS712802
Nat Neurosci. 2015 Oct: 18(10): 1464-1473. PMID: 26301327

 

Published online 2015 Aug 24. doi: [10.1038/nn.4095]

BET protein Brd4 activates transcription in neurons and BET inhibitor
Jqi blocks memory in mice

Erica Korb,’ Margo Herre,” llana Zucker-Scharff,? Robert B. Darnell,? and C. David Allis'

Laboratory of Chromatin Biology and Epigenetics, The Rockefeller University, New York, NY 10065, USA
Laboratory of Molecular Neuro-oncology, The Rockefeller University, New York, NY 10065, USA

Copyright notice

Users may view, print, copy, and download text and data-mine the content in such documents, for the purposes
of academic research, subject always to the full Conditions of
use:http://Awww.nature.com/authors/editorial_policies/license.html#terms

Summary

Precise regulation of transcription is crucial for the cellular mechanisms underlying memory formation.
However, the link between neuronal stimulation and the proteins that directly interact with histone
modifications to activate transcription in neurons remains unclear. Brd4 is a member of the BET protein
family, which binds acetylated histones and has a critical role in numerous cell types in regulating
transcription, including in the response to external cues. Small molecule BET inhibitors are in clinical
trials, yet almost nothing is known about Brd4 function in the brain. Here we show that Brd4 is a key
player in neuronal function and mediates the transcriptional regulation underlying learning and
memory. The loss of Brd4 function affects critical synaptic proteins, which results in memory deficits
in mice but also decreases seizure susceptibility. Thus, Brd4 provides a critical, and previously
uncharacterized, link between neuronal activation and the transcriptional responses that occur during
memory formation.

The nervous system requires tight control of transcription in response to external signals. Rapid
activation of immediate early genes (IEGs) in response to stimulation is critical for synaptic plasticity
and is observed in vivo during leaming and memory. Misregulation of gene expression in the brain
results in neuronal deficits and neurodevelopmental disorders!“, and inhibition of transcription
immediately following neuronal stimulation blocks the mechanisms underlying memory formation? ®.
This inducible transcription requires that transcription activators bind to promoters of target genes and
recruit other proteins such as RNA Polymerase IJ (Polll)}"8. Recent work found that in several non-
neuronal cell types, the protein Brd4 is critical in regulating the recruitment of protein complexes such
as positive transcription elongation factor b (P-TEFb) to allow for Poll phosphorylation and the
subsequent elongation of target genes in response to a signal? 2.

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET proteiaS9rd4 been eO Aa schiptioW RCARTANS aAd-BET AMibHOLIGUSpIdeROMeMerO! Base 2 of 29

Brd4 is a member of the bromodomain and extra-terminal domain (BET) protein family and functions
as a chromatin ‘reader’ that binds acetylated lysines in histones4, Knockout of Brd4 in mice is
lethal® and recent elegant work indicates that small molecule inhibitors of BET proteins represent a
promising therapeutic strategy for several types of cancer!®48, Brd4 also regulates stimulus-dependent
transcription in postmitotic cells by recruiting P-TEFb to target promoters in response to extracellular
signals!342, While P-TEFb recruitment is necessary for transcriptional elongation in neurons”, the link
between neuronal stimulation and the proteins that directly interact with histone modifications to

activate transcription remains unclear.

Brd4 is well-positioned to regulate transcription in neurons in response to neuronal activation. Acetyl
marks are critical to brain function and are linked to memory formation and multiple neurological
disorders2!. Brd4 activity is regulated by casein kinase 2 (CK2}4, which is activated in response to
neuronal stimulation. In addition, a full understanding of if and how Brd4 functions in the brain is of
particular importance now as multiple BET protein inhibitors are currently in clinical trials.

Here we show that Brd4 is critical to neuronal function and mediates the transcriptional regulation
underlying learning and memory. We find that Brd4 regulates IEG transcription in neurons in response
to activity and is regulated by CK2. Loss of Brd4 function affects critical synaptic proteins and the BET
inhibitor Jq] results in memory deficits and decreases seizure susceptibility in mice. These results
provide the first demonstration of Brd4 function in the brain and provide a critical link between
neuronal activity and transcriptional activation that underlies memory formation. In addition, our data
call attention to the potential for smail molecule inhibitors of BET proteins such as Jq] to cause
neuronal deficits. While BET protein inhibitors are a promising therapeutic strategy for several types of
cancer!24823-25, modifications preventing blood-brain barrier penetrability may be necessary to prevent
neurological side effects.

Results

Brd4 is expressed in neurons

We examined Brd4 expression in adult mice using an antibody that detects the full-length form of Brd4
and found that it is expressed throughout the brain (Fig. 1a, Supplementary Fig. 1a). Brd4 positive cells
typically express NeuN but not GFAP in both cortex and hippocampus (Fig, 1 b-i) indicating that Brd4
is present in neurons while generally not seen in glial cells. In addition, we separately cultured cortical
neurons and glia and found that neurons contain more Brd4 mRNA and protein than glial cells (

Fig. 1j, k). Both CamKI-positive excitatory neurons and GABA-positive inhibitory neurons express
Brd4 (Supplementary Fig. 1b, c). Finally, we treated cultured neurons with brain-derived neurotrophic
factor (BDNF) to mimic physiological activation in the brain’, which resulted in small increases in

Brd4 mRNA and protein (Supplementary Fig. 1d—f).

https://www.ncbi.nlm.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET profemBrd4lactiaed LaRsdd dtiok ACHENFUHs WABET Bthiblr WG BvideRrdhdindrO! Pak 3 of 29

a Bra4/DAPI

 

Brd4/NeuN/DAPI Brd4/NeuN/DAPI

   

Brd4/GFAP/DAPI Brd4/Gtan/DAPI

Brda/NeuwN/DAPI

Brd4/NeuN/DAPI

Brd4/GFAP/DAPI

 

 

j k
e ee e 0
o O RS a
LEE LSE F
Brdé =
c
NeuN —= je Gu E
i a
GFAP a oo — §
Gapdh «pepe es apm
Open in a separate window
Figure 1

Brd4 is expressed in neurens throughout the brain

(a) Brd4 staining of a sagittal adult mouse brain section. (b, d) Brd4 and NeuN costaining of cortex (b) or
hippocampus (d). (c, e) High magnification image of Brd4 and NeuN costaining of cortex (c) or
hippocampus (e). (f, h) Brd4 and GFAP costaining of cortex (f) or hippocampus (h). (g, i) High
magnification image of Brd4 and GFAP costaining of cortex (g) or hippocampus (i). (j) Western blot
analysis of Brd4 protein from whole cell lysate of cultured cortical neurons or glia. (k) Brd# mRNA from
cultured cortical neurons or glia (1 = 3 biological replicates, paired two-tailed ¢ test, P = 0.0057, ¢ = 4.195.)
Full-length blots are presented in Supplementary Figure 10. Error bars represent standard error. ***.
p<0.001. Scale bar is 10 uM.

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET proteidtSrad Lesh A aischiptioh RARE And BET HMAC IGS dcROMaRerO! Base 4 of 29

Brd4 regulates IEG transcription in neurons

Similar to other post-mitotic cells that require Brd4342, neurons activate a subset of genes (IEGs) in
response to external signals. This rapid response is critical to the consolidation of synaptic
modifications underlying synaptic plasticity and memory formation? ©. We examined whether Brd4 is
involved in transcriptional activation in neurons using the small molecule inhibitor Jq] which blocks
BET proteins from binding to acetylated histones!’. After pretreatment with Jq] or the negative
enantiomer (—)Jq], cultured cortical neurons were stimulated with BDNF (Fig. 2a). As expected, BDNF
caused a rapid increase in transcripts of IEGs Arc and Fos. However, pre-treatment with Jq] blocked
the BDNF-induced increase (Fig. 2b, c). Rapidly induced JEGS such as Arc and Fos have PollI poised
on their promoters to allow for immediate activation, while other IEGs such as Nr4a1 must both recruit
and phosphorylate Polll to activate transcription2®. We found that Jq] also prevented the activity-
induced increase Nr4al (Fig. 2d) indicating that Jq1’s affects are not limited to IEGs with poised Poll.

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET prothiaSsd4 beth QAO RchptioM ACETONE Aad BET HAIbAOEI GIS deROMeM Gr Of BAS 5 of 29

7 {-) or (+) Ug? pretreatmeni (18) \lsmelmeelniies LYSe
j

4 JL

 

 

 

 

 

  

 

 

 

 

    

¥ 7
20 min 10 min
b Are c Fos do Nrdai e Ate f Fos 9 = Nrdat
4 ses 4 ace 4 = Da — 8, —-. 6 —
< 32
2 Se 6
ae BE
Be Ze
Se2 2 = 4
a gu
ED G1 Ly £2
i, = on ee 2
as oe
a =
m5 0% — 0 = ES
Ser ae Ne
~<a Naa
h Are i Fos j Nrdat k
£25 : 2, + 107
2 ee
BE 20) J &
3
3 7 15 15 6
z 210 to 4 Arc
a3 5 2} J
a2 ‘ .
B ok =. E- ae 0 > =
; v S RNG Ss
SIRNA: OS ES eS s e arda
I m Are ontral
_. 200 200 Dc
5 3
& 450 “4 50
8 & DAPI
8 100 5100
@ 3
5 So 5
2 2 Arc
2 oa £0 Breid
<= < L>
S & & & vari
e siFINA target
n Control ControlsiIRNA Brd4 Brad siRNA Brd2 Brd2 siRNA Braz Brd3 siRNA

siRNA +BONF siRNA +BONF siRNA +BDNF siRNA +BDNF

 

és Ee ee cee

Open in a separate window

Figure 2

Brd4 regulates IEG transcription in response to stimulation in neurons

(a) Experimental paradigm for analysis of effects of Jq1 on activity-dependent transcription. (b, c, d) Jq1
pretreatment blocks the fold-increase in nascent RNA of Arc (b), Fos (c) and Nr4aJ (d) in cultured cortical
neurons in response to 10 minutes of BDNF stimulation (7 = 14 biological replicates, paired two-tailed z
test for 4re P = 0.0014, t= 3.133, for Fos P = 1.86E-5, 1 = 4.064, for Nr¢al P = 0.0178, 1= 2.53). (e, f, g)
Jgqi pretreatment blocks the fold-increase in nascent RNA of Arc (b), Fos (c) and Nr4aJ (d) in cultured
cortical neurons 10 minutes after TTX withdrawal (paired two-tailed ¢ test, for Arc n = 7 P=0.0186, 1=
2.475, for Fos P = 0.0264, t= 2.1998, for Nrta] P = 0.0406, ¢ = 2.456). (h, i, j) Infection of neurons with a

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET protein id beer Od Ach ptioM MEMOS aad BET HIB: IGlSldcROMEndrOl BAL 6 of 29

Brd4 siRNA lentivirus but not a srcrambled control virus blocks Arc (h), Fos (i) and Nr4a/ (j) induction in
response to 10 minutes of BDNF stimulation (n = 6 biological replicates, paired two-tailed 1 test, for Arc P
= 0.0337, ¢ = 2.502, for Fos P = 0.0450, f= 2.327, for Nr4a/ P = 0.0311, t = 2.551). (k, I) Staining (k) and
quantification (1) of Arc in neurons stimulated for 30 minutes with BDNF following pretreatment with Jq1
or the negative enantiomer (-)Jqi (unpaired two-tailed ¢ test, for contro! 7 = 232 neurons, for BDNF n=
185 neurons, for Jql n = 245, and for Jq1+BDNF x = 200 from 5 biological replicates per group, for
control v. BDNF P = 8.52E-26, t= 11.447, Jq] v Jq1+BDNF P = 0.00084, ¢ = 3.363, for BDNF v.
Jq1+BDNF P = 0.00013, ¢ = 3.867). (m, n) Quantification (m) and staining (n) for Arc in neurons
transfected with GFP and either a nontargeting siRNA pool or Brd4 siRNA (unpaired two-tailed ¢ test, for
control 7 = 105 neurons, for BDNF n = 80, for Brd2 siRNA # = 85, for Brd2+BDNF n = 71, for Brd3 n =
88, for Brd3+ BDNF n = 63, for Brd4 n = 80, and for Brd4+BDNF n =71 from 11 biological replicates, for
control vs BDNF P = 0.0012, 1= 3.296, for Brd4 siRNA vs Brd4 siRNA + BDNF P = 0.662, t = 0.438, for
Brd2 siRNA vs Brd2 siRNA + BDNF P = 8.572E-5, ¢= 4.035, for Brd3 siRNA vs Brd3 siRNA + BDNF P
= 0.167, t= 2.42, for BDNF vs Brd4 siRNA + BDNF P = 0.0157, 1 = 2.445. *, p<0.05. **, p<0.01 ***,
p<0.001. ns. nonsignificant. a.u. arbitrary units. Min, minutes. Error bars represent standard error. Scale
bar is 10 uM.

We similarly examined the effects of Jq1 on tetrodotoxin (TTX) withdrawal which rapidly increases
neuronal activity. Neurons were treated with TTX for 2 days after which Jq] or the negative enantiomer
was added before TTX was removed from media. Jq1 again prevented rapid IEG induction (Fig. 2e~g).
Interestingly, Jq1 cannot prevent IEG activation after long periods of BDNF stimulation, suggesting
that Jq1 only affects the rapid increase in transcription, wherease at later times signaling may be robust
enough to overcome BET inhibition (Supplementary Fig. 2a~c). Because Jq1 also inhibits other
members of the BET protein family, we tested whether loss of Brd4 is sufficient to block IEG
induction. Partial knockdown of Brd4 with a lentivirus also blocked BDNF-induced IEG expression but
did not block upstream pathways such as MAPK signaling (Fig. 2h-j, Supplementary Fig. 2d, e). These
data fit with a model similar to that observed in other cell types in which Brd4 recruits P-TEFb to
promote Poll] phosphorylation to allow for rapid transcriptional elongation.

To confirm that the loss of transcriptional activation results in a corresponding change in protein levels,
we examined Arc protein expression at 30 minutes when newly transcribed mRNA has been translated
into protein. As expected, Jq1-treated neurons exhibited less Arc protein induction than control neurons
(Fig. 2k, 1). Similarly, transfection of small interfering RNAs (siRNAs) targeted against Brd4 blocked
the BDNF-induced increase in Arc protein whereas transfection with non-targeting siRNA or siRNAs
targeted against the other BET family members did not (Fig. 2m, n, Supplementary Fig. 2f-1). BrdT is
testes-specific so was not tested. To ensure that the loss of Arc induction was not due to off-target
effects, we tested two distinct Brd4 siRNAs which also blocked BDNF-induced Arc expression

(Supplementary Fig. 2j-l).

Finally, we sought to determine which of Brd4’s known functions is responsible for its effects in
neurons. Full-length Brd4 can function by recruiting complexes such as pTEFb and Mediator to trigger
elongation whereas both the long and short forms of Brd4 can promote Poll progression through
acetylated nucleosomes after elongation begins”®. We found that only the long form of Brd4 affects Arc
expression (Supplementary Fig. 2m) indicating that Brd4 is likely functioning in neurons by recruiting
co-activating complexes to target genes.

These data demonstrate that Brd4 regulates activity-induced IEG expression in neurons. However,
inhibition of Brd4 may also disrupt transcriptional output in neurons even without a potent stimulation
such as BDNF due to the cumulative loss of the response to endogenous signaling from other neurons

https://www.ncbi.nlm.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET proteia Bid bétw ard AechptioM Asien’ 2Ad BHT WAibOE I GIS ldckOMemor Of BAL 7 of 29

over a long period of time. Indeed, we found that by 24 hours Jq1 decreased Arc, Fos, and Nr4al
transcripts (Supplementary Fig. 2n). We also confirmed that long-term disruption of this BET function
did not cause widespread disruption of chromatin acetylation (Supplementary Fig. 20) as expected from
its function as reader protein. Finally, we showed that Jq1 did not block upstream signaling pathways
by demonstrating that MAP Kinase phosphorylation is intact (Supplementary Fig. 2p). Together, these
data demonstrate that Brd4 is responsible for transcription of IEGs in neurons.

Genome-wide effects of Jq1

While Brd4 clearly regulates specific IEGs, inhibition of Brd4 likely also affects a wider range of
genes. We used RNA-sequencing to examine BDNF induction of IEGs after Jq] treatment and long-
term effects of Jq1. An extended pretreatment of Jq1 followed by BDNF stimulation (Supplementary
Fig. 3a) recapitulated the effects of Jq1 on induction of the specific IEGs previously examined but did
not affect the housekeeping gene Gapdh (Fig. 3a). We expanded this comparison to all genes
significantly induced by BDNF and found a consistent decrease in induction in the presence of Jq1 (
Fig. 3b, Supplementary Fig. 3b), supporting a model in which Brd4 mediates the rapid response to
neuronal activity. In addition, we also examined the effects of 24 hours of Jqi treatment in the absence
of exogenous stimulation. At this later time point, the effects of the loss of IEG transcription in
response to basal levels of endogenous neuronal signaling will be apparent. We found a highly
significant overlap between BDNF-induced genes and those regulated by Jq] alone of p < 0.000005.
We also separately examined genes up- and down-regulated by Jq1 as down-regulated genes are more
likely to be direct targets of Brd4 due its function as a transcriptional activator. Gene clusters most
significantly down-regulated by Jq1 included genes involved in ion channel regulation and synapse
function (Fig. 3c). Jq1 treatment also increased genes involved in chromatin regulation and nuclear
proteins (Supplementary Fig. 3c) which may be compensatory effects or indirect effects resulting from
decreases in Brd4 target genes. To determine which histone modifications are responsible for recruiting
Brd4 to target genes, we examined known Brdé4 target acetyl marks and found that BDNF increased
H3K14 and H4K 16 acetylation at IEG promoters (Supplementary Fig. 3d) suggesting they may be
involved in the stimulus dependent recruitment of Brd4. As expected, Jq1 did not affect these marks

(Supplementary Fig. 3e).

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET proteiard4 LétAu1e9 Aaiseld ptiob ACHES BAd-BET! AhibHokFqueh|deRIMemSrO! PAR 8 of 29

 

 

 

 

 

a Arc Control b Genome wide analysis:
Sats = iad --BONF 36 genes upregulated
ae Sai ~-Jqi by 10 min BDNF
Alamo erect —Jg1+BDNF
ikb ——,

Fos
ft 4
-_ 4 tien
: 2 5.
Nr4at 1 kb 3° |
r z
7 ay" bys aa es a
a ee ek © 3;

—_ ae Ba fa & =
Gapdh tkb — a — |
es 1 TT
oe on
a oo

s ¢
a Oe on en . YM xs
1kb ————
e Enriched GO-TERM clusters of Jq] downregulated genes

Noltage-gated channel activity
Potasium channel activity

Cation channel activty|

Piasma membrane part

Postsynaptic membrane

Cell junction
Channel activity!
Slaps Passive transporter activity
Synapse part Substrate specific channel activly
0 2 4 6 8 10 Gated channel activity’

-1og10 p vaiue ton channel activity

9 2 4 6 8 10 12
-log10 p value

Figure 3
Genome-wide analysis of effects of Jq1

(a) Examples of RNA-sequencing of Arc, Fos, Nr4al, and Gapdh in control neurons or in neurons after 24
hours of Jq1 treatment followed by a 10 minute stimulation. (b) Boxplot of RNA-sequencing data of
BDNF-induced gene fold change after (—) or (+) Jq1 treatment in neurons for the 36 genes significantly
upregulated by BDNF (paired two-tailed 7 test, » =3 biological replicates, P = 2.98E-5, ¢ = 3.357). (ce) Top
GO terms of genes clusters enriched in Jq1 down-regulated genes. Min, minutes. kb, kilobase. ***,
p<0.001.

Brd4 is regulated by casein kinase II in neurons

To better understand how Brd4 is targeted to chromatin in neurons, we next examined the mechanism
underlying activation of Brd4 itself. We found that BDNF stimulation increased Brd4 association with
promoter regions of IEGs suggesting that neuronal activity targets Brd4 to acetylated histones
immediately after stimulation (Supplementary Fig. 4a—c). This effect was not observed for Brd2 or 3
(Supplementary Fig. 4d—i). To investigate how Brd4 is targeted to promoters, we explored the role of
CK2. In HEK293 cells, CK2 phosphorylates Brd4, which triggers Brd4 binding to acetylated histones at
target gene promoters to activate transcription". In neurons, CK2 is important in regulating synaptic
strength2228 and is activated by BDNF stimulation22. We found that BDNF-induced targeting of Brd4
was blocked by pretreatment with the CK2 inhibitor TBB as well as Jq] (Fig. 4a-c) suggesting that

Brdé4 is activated by CK2 in response to neuronal activity. Importantly, this short TBB pretreatment did

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET proteia I d4 beta dal Relipti oP MPALHOAS A8dBET AM iBHO IGIopldeROMesAGr Of BAL 9 of 29

not prevent MAPK phosphorylation demonstrating upstream signaling is intact (Supplementary Fig. 4))
and neither TBB nor Jq1 prevented BDNF-induced CREB Binding Protein (CBP) association with
chromatin demonstrating other transcriptional cofactors are still recruited to target genes

Jementary Fig. 4k~m). If Brd4 activation by CK2 is necessary for the activity-dependent
transcription then CK2 inhibition should also block the activity-induced increase in JEGs. Fitting with
this model, pretreatment with TBB blocked the increase in Arc, Fos, and Nr4aJ mRNA (Fig. 4d-i) as
well as Arc protein levels (Fig. 4j-k). To control for off-target effects of TBB, we confirmed that
transfection of Ck2 siRNA also blocks Arc induction (Supplementary Fig. 4n--p).

https://www.ncbi.nlm.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET prothifi tds AGiurCOdaRctibtioPhAGemens ani BETHAGBSE IG] loeAARehsL OPAge10 of 29

 

 

 

 

 

 

 

 

 

 
   

 

 

ax1.2) + b og) = C142
3 rm Arc a Fos : 4 Nr4a1 [control
5 06 Wi spnr
50.8 0.8
os 0.4 0.6
2
& 0.4 tis 0.4
x 0.2 : 02
3
«© "DMso Jgi TBB °"BMSO Jqi  TBB °’DMSO Jqi  TBB
d Arc @ Fos fo oNr4dat ij DMSO DMSO TBB
. * ®
a6) 6,7 4) 6
z
8 ¢ Arc
Sc4 4
fo
Ze :
z £2 2
ie ie Brd4
0 0 0
DMSO TBB DMSO TBB DMSO TBB
g Are h Fos i Nr4at
ee —= 8 —
3S DAPI
32 6 6
ee 4
ze
oa
ie ® 2 4 Arc
wo
oo 2 Brd4
62 2 a ate a DAPI
E 2 0 0 0
DMSO TBB ~ DMSO TBB DMSO TBB
k (1 Control I Fere-Brdd A [J Contro}
BDNF ake Wi BDNF
HER
160, “2 0.9) sn
3
& 4201 100 lm BDNF 5
g w 80 @ Control 8 0.8
5 80 i 60 =
°o <a o
g Sao 3B 07
g 40 20 s
2 % 5 10 15 20 6
0.
<  0°5MsO TBB Time (8) oe DMSO TBB
Open in a separate window
Figure 4

 

CK2 regulates Brd4 in neurons

(a, b,c) Brd4 ChIP-qPCR analysis in cultured neurons pretreated with vehicle or CK2 inhibitor TBB and
stimulated with BDNF for 10 minutes to measure Brd4 at promoters of Arc (a), Fos (b), and Nr4a] (c)
(paired two-tailed ¢ test, for 4rc dmso treatments n = 10 biological replicates, P = 0.00955, = 1.693, for
TBB treatments n = 6, and for Jql, » = 3, for Fos n = 8 biological replicates, P = 0.0303, t = 2.791, for
TBB n = 6 and for Jq1 treatments, 7 = 3, for Nr1A1, dmso treatments 1 = 9 biological replicates, P =
0.0411 ¢= 1.987, for TBB treatments v = 5, and for Jqi, n = 3). (d, e, f) TBB pretreatment blocks increased
Arc (a), Fos (e), and Nr4a] (f) mRNA after 10 minute BDNF stimulation. (paired two-tailed 1 test, for Arc
n= 14 biological replicates, P = 0.0215, : = 2.505, for Fos n = 14 biological replicates, P = 0.0175, 1=
2.496, and for Nr4a/ n = 13 biological replicates, P = 0.0122, t = 2.926). (g, h, i) TBB pretreatment blocks
increased Arc (g), Fos (h), and Nr4ai (i) mRNA 10 minute after TTX withdrawal! (paired two-tailed # test,

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET proteiasrd4 bérhMreo basel ptioP RPARAG ABd-BET AMib HOF IGS deROMEMZ. OPABH1 1 of 29

for Arc n = 8 biological replicates, P = 0.0451, 1 = 2.485, for Fos n = 8 biological replicates, P = 0.0179, 1 =
2.728, and for Nr4a] n = 6 biological replicates, P = 0.0437, t = 2.983). (j, k) Arc and Brd4 staining (j) and
quantification (k) after TBB or vehicle pretreatment and 30-minute BDNF stimulation. (unpaired two-tailed
i test, for control a = 108 neurons, for BDNF » = 131, for TBB » = 117, for TBB+BDNF n = 118 from 2
biological replicates, for control vs bdnf P = 7.42E-14, 1 = 7.962, for TBB vs TBB+BDNF P = 0,001, 7=
3.331, for BDNF vs TBB+BDNF P = 7.598E-10, ¢ = 6.408). (1, m) Example of images (1) and recovery
curves (m) for FRAP of EGFP-Brd4 expressed in neurons. (n) Mobile fraction quantification of EGFP-
Brd4. (unpaired two-tailed i test, for control n = 120 neurons, for BDNF # = 113, for TBB x = 39, for
TBB+BDNF » = 50 from 6 biological replicates, P = 9.98E-7, 1 = 5.02). *, p<0.05. ***, p<0.001. a.u.
arbitrary units. s, seconds. Error bars represent standard error. Scale bar is 10 uM.

To further support our proposed mechanism of Brd4 phosphorylation induced chromatin targeting, we
examined the movement of Brd4 after neuronal stimulation using FRAP. Using live neurons, we
photobleached a region of the nucleus of expressing EGFP-Brd4, and observed the recovery of the
signal in the bleached region over time to measure the mobile fraction of Brd4. As expected, Jq]
increased the mobile fraction (Supplementary Fig. 4q). The mobile fraction of Brd4 also increases after
BDMF treatment, presumably as it is activated and relocates to acetylated chromatin. However, the
enhanced mobility of Brd4 was blocked by TBB (Fig. 41-n) indicating CK2 is responsible for this
effect.

To better understand the mechanism of Brd4 activation in neurons, we examined the specific serine
residues in the CK2 site in Brd4, $492 and $494, that are critical to Brd4 activation!4 (Fig. Sa). We
developed a novel, site-selective antibody against a peptide containing the Brd4 CK2 site with
phosphorylated S492. Using a dot blot assay, we found that the affinity-purified antibody specifically
bound a peptide phosphorylated at S492 as well as a peptide phosphorylated at both $492 and 8494, but
failed to recognize the unphosphorylated peptide (Supplementary Fig. 5a). Next we used neuronal
lysates to determine the specificity of the antibody in cells and observed a band matching the size of
full length Brd4 that was not present in lysates treated with phosphatase, although other small
molecular weight bands were also observed at high exposures (Supplementary Fig. 5b). We observed a
robust BDNF-induced increase in the phospho-Brd4 signal that was lost with TBB pretreatment (

Fig. 5b).

https://www.ncbi.nlm-.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET proteiaSsrd4 hérhareO diseldstiob APART As Bad BET AMibHOFIGISIdeRIMEeR 3. OP4HD12 of 29

 

@  Bromodomain1 ET domain b 3 FP eB
Bron atoniia 2 \ CS ” &. & x
ea § Se Se Ss Ss
pBrd4 ee Ow &
ZN Brd4 sae SS
492 494 pmark .. Be &
Histone4 me
c Control Brd4 Brd4 Brd4 Brd4
deiCK2 del492-494 S492A Brd4-pm

   

   

 
  

©
wa

o
p

a
5 §
= 2
2 o 0.8
c =
< & 2
8 ° 3 0.7
c Rot =
He © a
R = q 0.6
= Q 2
8 = 3
= aw
Oo C
ft x
=f
x

  

Open in a separate window
Figure 5
Phosphorylation of Brd4 is critical for its function
(a) Model of Brd4 and the critical amino acids in the CK2 phosphorylation site. (b) Western blot for
phosphorylated Brd4 shows an increase with BDNF but not after TBB pretreatment or phosphatase

treatment of lysates. Representative of 3 biological replicates. (¢, d) Staining (c) and quantification (d) for
Arc and Brd4 in neurons transfected with GFP and Brd4 with deletions or mutations in the CK2 site

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET profe@rd4 arated LaRserlptiok AFHENMHs AALBET Sthibbar WG PpldeRs Maat OAs 13 of 29

(unpaired two-tailed ¢ test, for GFP n = 68, for Brd4n = 61, for CK2 deletion n = 46, for deletion 492-494
n = 44, for S492A n = 54, for Brd4-pm n = 51 from 5 biological replicates, for GFP vs Brd4 P = 1.223E-8,
t= 6.09, for GFP vs Brd4-pm P = 2.00E-13, t= 2.353, for Brd4 vs CK2 deletion P = 0.0011, ¢ = 3.36, for
Brd4 vs deletion 492-494 P = 0.00037, 1 =3.689, for Brd4 vs S492A P = 0.0075, 1 = 2.724, for Brd4 vs
Brd4-pm P = 0.0204, ¢ = 2.353). (e) Quantification of the mobile fraction of FRAP performed on Brd4 with
mutations in the CK2 domain (unpaired two-tailed 1 test, for Brd4 7 = 57 neurons, for 8492A n = 52 and
for Brd4-pm 7 = 38 from 3 biological replicates, for Brd4 vs S492A P = 0.0001, 1 = 4.042, for Brd4 vs
Brd4-pm P = 0.0085, t = 2.488). (f) Pearson correlation coefficient for H4K 1 6acetyl colocalization with
Brd4 with CK2 site mutations (two-sided two-tailed ¢ test for Brd4 n = 35 neurons, for Brd4 + BDNF » =
21, for S492A 1 = 29, and for Brd4-pm » = 18 from 3 biological replicates, for Brd4 vs Brd4 + BDNF P=
0.0164, ¢ = 2.477, for Brd4 vs S492A P = 0.00167, ¢ = 3.286, for Brd4 vs SSS492A P = 0,035, 1 = 2.166. *,
p<0.05. ***, p<0.001. a.u. arbitrary units. Full-length blots are presented in Supplementary Figure 11.
p’ase, phosphatase. Exror bars represent standard error. Scale bar is 10 uM.

Next, to ensure that the effects of CK2 inhibition and knockdown are due to its effects on Brd4 and not
an indirect effect of other CK2 targets, we tested the critical target residues in the CK2 phosphorylation
site in Brd4. We created a full (delCK2) and partial deletion (del4920494) and a point mutation

(S492A) in the CK2 site in Brd4. Transfection of wildtype Brd4 increased Arc expression even in the
absence of exogenous stimulation. However, this effect was greatly reduced when the CK2 site was
mutated or deleted. Conversely, a phosphomimic (Brd4-pm) at the key serines in Brd4 (S492E and
$494E) resulted in an even greater increase in Arc expression (Fig. 5c, d). This demonstrates that
phosphorylation of the CK2 site within Brd4 is necessary for its ability to activate transcription of Arc.
We also repeated our FRAP assay and found the $492A mutant decreases Brd4 mobility, presumably
by preventing activation of Brd4 from endogenous signaling while the phospho-mimic Brd4 behaved
similarly to BDNF-stimulated Brd4 showing an increased mobile fraction (Fig. Se). Finally, we sought
to confirm that this increase in the mobile fraction corresponds to a translocation to active chromatin.
We focused on acetylated H4K16, which recruits Brd4 and increases in response to BDNF
(Supplementary Fig. $3d). We found moderate colocalization of H4K 1 6acetyl and wildtype Brd4 under
basal conditions that was enhanced with BDNF stimulation as expected. We then tested the phospho-
mutant and mimic forms of Brd4 and determined that the $492A mutation decreased H4K 1 €éacety]
colocalization while Brd4-pm mutations increased colocalization as measured by Pearson’s coefficient (
Fig, 5f and Supplementary Fig. 5d-e). Together, these data support a model in which CK2
phosphorylates Brd4 in response to neuronal activity resulting in Brd4 binding to target promoter
regions and increased transcription of target IEGs.

Brd4 affects neuronal receptor proteins

In neurons, IEGs regulate the response to activity by changing the receptor content of synapses both by
directly modifying synaptic proteins and altering gene expression of these proteins*2=2. Thus, the
prolonged loss of IEG activation resulting from Jq1 treatment may affect neuronal function by changing
critical synaptic proteins. In addition, RNA-sequencing data suggest that Jq] treatment affects
transcription of synaptic proteins and receptors in neurons (Fig. 2d). We therefore examined the GluA1
subunit of the a-amino-3-hydroxy-5-methyl-4-isoxazolepropionic acid receptor (AMPAR), the major
excitatory receptor in neurons. Jq1 treatment decreased transcript levels of Grial (Fig. 6a), the gene
encoding GluA1, and decreased total GluA1 protein (Fig. 6b). Jq1 did not affect Gria2, which unlike
Gria!, \acks activity-responsive promoter regions*!=2, These changes, as well as those observed on
IEGs, occurred slowly over the course of several hours of Jq] treatment (Supplementary Fig. 6a). To
confirm that decreasing the total pool of available GluA1 results in decreased surface expression, we

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET proteii$srd4 beth ureO assed Stich RPARTORS Bad BET AMibHOFIGISIdeROMMEMS. OPABN14 of 29

used a surface-staining assay that specifically stains receptors expressed on the exterior of dendrites.
We found that both Jq] and Brd4 siRNA, but not Brd2 or Brd3 siRNA, decreased GluA1 surface
expression in both cortical and hippocampal neurons without affecting spine number (Fig. 6c—2,
Supplementary Fig. 6b-e). Increasing Brd4 expression resulted in a small, but significant, increase in
GluA1 surface expression (Fig. 6g-i). We again compared the long and short forms of Brd4 and found
that full length Brd4 GluA1 increases surface expression while the short isoform does not

Supplementary Fig. 6f), indicating that Brd4 functions by recruiting co-activating complexes to the
promoter of target genes. Grial may be a direct target of Brd4 because Brd4 ChIP assays show a high
basal level of Brd4 at Gria/ regulatory elements in the promoter region and the small BDNF-induced
increase in Brd4 binding is not seen with Jq1 (Supplementary Fig. 6g). In addition, we observed a non-
significant increase in histone acetyl marks at the Gria! promoter following BDNF treatment
(Supplementary Fig. 6h). These data provide support for RNA-sequencing data showing that Jq1 affects
synaptic proteins and demonstrate that Brd4 affects the expression of a critical subunit of a major
excitatory receptor in neurons.

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET prota $4 bend O ech PtioMMAEMAS andBETAAIbAGEIGIDIdeROMERS OPAROIS of 29

  

 

      

 

@ e4n(+)Jq1 . GluA1 pseudocolor scale 4 ns
2.0 = = 0 255 150, —
s 235 m3
2 o. Se a
415 @<« in
eS 8 a 8 (-) Jqt 24 n(x) Jgi = 100
16 uA 2
cs GluA1 aap exe gw o © ef
= oe a Guat %
a Tubulin sien, RO! —
oe —
Ze or a?
Blue Sia
aes aN we
° 120) =
Control siRNA Brd4 siRNA Brd2 siRNA Brd3 siRNA = 2
= 80
- 60
au ia
a =
na oO
el & &
c siRNA
g | 400
Control Brd4 ~ aoe
te eee J soo}
=
oO
> 100 B
oO
a
s > bh
oC
wo s &
Open in a separate window
Figure 6

Brd4 regulates synaptic receptor subunit GluAl

{a) 24-hour Jq] treatment decreases Gria] but not Gria? mRNA in the absence of exogenous stimulation in

cultured cortical neurons. (one sample # test, for Gria] » = 12 biological replicates, P = 6.852E-6, t= 7.959,

for Gria2 n = 6 biological replicates). (b) 24 or 48-hour Jq1 treatment decreased ghiA 1] protein in neurons.

Representative of 3 biological replicates. (c, d) GiuA1 surface staining (c) and quantification (d) in neurons
transfected with GFP and treated with Jq1 or the negative enantiomer for 24 hours (unpaired two-tailed t

test, for control 7 = 33 neurons and for Jq] » = 26 neurons from 4 biological replicates, P = 4.242E-8, t=
6.322). (e, f) Surface GluA1 staining (e) and quantification (f) in neurons transfected with GFP and either a
nontargeting siRNA pool or Brd4, Brd2, or Brd3 siRNA (unpaired two-tailed 1 test with Bonferroni
correction, 7 = 33 neurons for control siRNA, for Brd2 siRNA n = 31, for Brd3 siRNA n = 28, and for
Brd4 siRNA n = 28 from 5 biological replicates, for control vs Brd4 P = 0.00958, 1 = 2.667). (g) Brd4
staining in neurons transfected with GFP and a construct expressing Brd4 under a constitutively active
promoter. (h, i) GluA1 surface staining (h) and quantification (i) 2 days after transfection with GFP and

Brd4 (unpaired two-tailed ¢ test, for GFP » = 40 neurons and for GFP-Brd4 » = 35 neurons from 5
biological replicates, P = 0.00167, 1 = 3.264). ###, p<0.001 with univariate analysis. **, p<0.01, en

p<0.001. ROI, region of interest. a.u. arbitrary units. h, hours. Full-length blots

are presented in

Supplementary Figure 11. Error bars represent standard error. Scale bar is 10 pM.

https://www.ncbi.nlm.nib.gov/pme/articles/PMC4752120/

11/19/2018
BET proteift tind AGAMA AachptioPAGEMSRS and BET ARBRE IG) blocReOMch?./, OPA 6 of 29

Jq1 treatment affects memory formation

Based on the importance of Brd4 in controlling critical neuronal proteins, we examined whether Jq]
affects brain function in WT adult mice. We injected adult male mice with Jq] (50mg/kg) daily for one
week or three weeks before performing behavioral tests. Jq1 has excellent blood brain permeability
and similar to previous reports, we found that Jq] is well tolerated in mice at this dose and
schedule!2-182223 (Supplementary Fig. 7a). In an open field test Jq1 did not affect distance travelled or
zone preference indicating Jq] does not cause problems with mobility or anxiety (Fig. 7a,

Supplementary Fig. 7b-d).

https://www.ncbi.nim.nih.gow/pme/articles/PMC4752120/ 11/19/2018
BET prothin Dds bee QOdAchiptioP-MAMNS Sad BET AAPA IGIDidceOmekS OPdARO17 of 29

@

Open field b Novel object recognition
p , - <@— 1 or 3 weeks L] DMso

 

 

 

 

treatment Gt week Jqi
Day 1] Habituation pre-testing: = 3 weeks Jql
Singledose [i Single dose pre-learning
c pre-learning ; 7 7
fay2 Short re-habituation Hisingle dose post-learning

 

HB .@ @

Single d
US VS hostteaming
Day 2
Outer zone Inner zone m4 a @ OR GS aa]

Day 2

 

Time spent in zone (s)

 

 

 

 

 

 

 

 

Day 3
© Novel object recognition d Novel object recognition © Fear conditioning f Fear conditioning
day 3: memory test day 3: single dose Pre-tone _. Context discrimination
x = 20 wen
~ O84, ° 7 Oo
g Context A Tone B15
£03 i ®
= Day 1 =| £
2o2 Context A Shock #10
@ ®
s Day 2 a
E 04 New Context @ 5
8 E
is 0 Day 2 Foo
ped Pre-tone Post-tone
0.1 Post-tone new Context

 

new Context

 

Open in a separate window
Figure 7
Jq1 affects mouse behavior

(a) Time spent in the inner or outer zone of an open field in mice treated with vehicle or with Jq1 for 1 or 3
weeks (for DMSO a = 10 mice, for 1 week Jq1 n = 9 mice, and for 3 weeks Jq] n = 10 mice, two-way
ANOVA (zone) P = 2E16, F = 598.57, two-way ANOVA (treatment) P = 0.986, F = 0.015, df= 54). (b)
Novel object recognition paradigm. (c) Discrimination index of time spent with a novel vs familiar object
one day after initial exposure to the objects (unpaired two-tailed 1 test, for DMSO n= 10 mice, for 1 week
Jql n =9 mice, and for 3 weeks Jqi x = 10 mice, for DMSO vs 1 week Jq] P = 0.0107, 2 = 2.88, for

DMSO vs 3 weeks Jq] P = 0.0094, ¢ = 2.927, one sample 1 test for DMSO P = 0.00127, 7= 4.85)..(d)
Discrimination index of time spent with a novel vs familiar object one day after initial exposure after a
single dose of Jq] (unpaired two-tailed ¢ test, n = 10 mice per group, for DMSO vs post-learning Jq]1 P =
0.0376, ¢ = 2.25, univariate analysis for DMSO P = 0.00262, 1 = 4.11). (e) Fear conditioning paradigm. (f}
Percent of time spent freezing in a new context after fear conditioning (for DMSO n = 10 mice, for 1 week
Jqin=9 mice, and for 3 weeks Jqi n = 10 mice, two-way ANOVA (treatment) P = 0.0135, F = 4.67 and
unpaired two-tailed 1 test for DMSO vs 3 weeks Iq] P = 0.0036, 1= 3.34, df= 54). Discrimination index on
a scale of —1 to 1: (% time with novel object — % time with familiar object)/(% time with novel object + %
time with familiar object). ###, p<0.001 with univariate analysis. *, p<0.05. ***, p<0.001. ms.,

nonsignificant. s, seconds. Error bars represent standard error.

We next used a novel object-recognition task (Fig. 7b) in which mice were briefly exposed to 2
identical objects and later presented with one familiar and one novel object. If mice remember the
previous objects they will subsequently spend more time with a novel object. All groups behaved

https://www.ncbi.nlm.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET prothif Birds beard AclptioiPAGUMSHS and BET MAAS IGS loceOMehs?. OPARO18 of 29

similarly during habituation and the initial exposure although mice receiving Jq1 for 3 weeks explored
less during testing (Supplementary Fig. 7e-g). Strikingly, while control mice preferred the novel object
as expected, Jq1-treated mice showed no preference (Fig. 7c). However, when mice were tested
immediately after the initial exposure, control and Jq1 treated mice performed equally well
(Supplementary Fig. 7h-j) suggesting that Jq1 does not disrupt learning or short-term memory but
instead affects long-term memory. To control for possible health issues resulting from long-term
treatments, we injected mice with a single dose of Jq1 or DMSO either 6 hours before or within 30
minutes after their initial exposure to objects and tested the following day. We found a complete loss of
preference in mice that received a single dose after training compared to control mice (Fig. 7d). This
suggests that Jq] given during the process of memory consolidation can block long-term memory
formation. The smaller effect observed after a dose given before training may be due to a smaller
amount of Jq1 remaining in the brain during the consolidation process several hours later.

We also tested a fear-conditioning paradigm of 3 tones paired with shocks to determine the extent of the
memory deficits (Fig. Ze). All mice learned both cued conditioning and the context-dependent
conditioning (Supplementary Fig. 7k, 1) demonstrating that Jq] did not affect this simple behavior
dependent on the amygdala. However, mice given Jq1 for 3 weeks froze more in a new context
suggesting they were less able to distinguish between the training context and a new context. This
indicates that the more difficult hippocampal-dependent test of context discrimination may also require
BET protein function (Fig. 7f). Together, these data provide in vivo support of our cell-based data
demonstrating that Jq] disrupts the transcriptional responses that are critical to neuronal function.

Jq1 treatment decreases seizure susceptibility

To confirm that Jqi has similar effects on neurons in vivo as it does in vitro we examined tissue from
mice after behavioral testing. Despite the heterogeneity of cortical tissue we found either trends or
significant decreases in IEGs, Grial and GluA1 protein (Supplementary Fig. 8a, b). Long-term
decreases in Gria1 and other synaptic proteins (Fig 3c) may dampen of synaptic strength which also has
implications for other aspects of mouse behavior. We hypothesized that if Jq1 effectively decreases
neuronal firing though regulation of synaptic proteins, then Jq] treatment might decrease seizure
susceptibility because seizures result from excess synaptic excitability. We injected adult male mice
with Jq] or DMSO for one week and then induced seizures with pentylenetetrazol (PTZ) (5Omg/kg) (
Fig. 8a), which inhibits GABA-A receptors resulting in increased excitatory activity. Jq] treated mice
showed decreased seizure susceptibility, as measured by a modified Racine scale which measures both
severity of seizure and latency to onset of each seizure stage**3°. In addition, while approximately 30%
of control mice died after seizure induction, all Jq1 treated mice survived and recovered faster as
measured by a return to normal movement (Fig. 8c, d, Supplementary Fig. 8c, d). Similar but more
variable effects were observed in female mice (Supplementary Fig. 8e, f).

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET protsift rds SCaMI da Rch oP AHMOHS ana BET HA DASEIGHDidcROMadO OPdgM19 of 29

 

 

 

a Acute seizure paradigm Bl 04 eh 80
iy c
Jqt 9 €
a HPiz 8 os E 60
yomso 2 g
3 3
2 0.2 we 8 40
BREETEGOSE 3 = .
BRRRDEEER 3,, d. a ey =
Day! 234 5 67 8 $ 8
RS
& ° DMSO Jat ~ ~~ DMSO Jqi
d Blugi “i . ; e
li
ar Kindling seizure paradigm Day 30 test
Test mice: asi @ 0.25
: DMSO fffollowed within 1 hour by low dose PTZ § #
% 02
HR
| I i i a i i i 2
fh B io 6 5015
123.45 67 8 9 10 111213 14 15 30 F 4
Day a
an
20.05
Non-kindled mice: BDMSO followed within 1 hour by PBS until Day 30 test &
0
HH Ho ee i & eR e
123 46 67 8 910 111213 14 15 a0 es
Day Ro
fo. —=DMSO 9 o2s *
g @
= »
5°, sat B o2
ge o=Nonkinded >
e383 = 0.15 *
— B34 2 ‘
B® a T
35 g 01
Qa, 2
5 g @ 0.08
2
0 L” 8 o
1 3 5 7 9 aa 13 15 30 © 1 3 § 7 9 11 13 15 30
Day Day
Open in a separate window
Figure 8

Jqi decreases seizure susceptibility

(a) Model of seizure induction paradigm. (b) Seizure susceptibility score of mice treated for one week with
either DMSO or Jq1 and given pentylenetetrazol (PTZ) to induce seizures (unpaired two-tailed ¢ test n =7
mice for DMSO and 6 mice for Jq], P = 0.002, t= 3.155). (c) Latency to the return of normal movement
after PTZ injection (unpaired two-tailed ¢ test n = 7 mice for DMSO and 6 mice for Jq1, P = 0.036, 1=
2.388). (d) Model of seizure induction paradigm. (e) Seizure susceptibility score of mice on day 30 of
kindling testing (one sample 1 test, for DMSO n = 4 mice, for Jqi n = 4 mice and for non-kindled n = 6
mice, for DMSO P = 0.0473, t = 2.415). (f) Number of mice seizing during each day of testing. (g) Seizure
susceptibility of mice seizing during each day of testing (initial » = 8 mice for dmso and Jq] and N = 6
mice for non-kindled group, for DMSO vs non-kindled unpaired one-tailed ¢ test, day 13 P = 0.00555, ¢=
2.494, day 15 P = 0.0486, ¢ = 0.928, unpaired two-tailed ¢ test for day 30 P = 0.0265, ¢ = 2.715). #, p<0.05
with univariate analysis. *, p<0.05. ***, p<0.001. min, minutes. Error bars represent standard error.

We also tested the kindling method of seizure induction in which DMSO or Jq1 was given within an
hour before mice receive a sub-threshold doses of PTZ2238. This is repeated every two days for two
weeks and experimental mice as well as an additional non-kindled group are tested again two weeks
later (Fig. 8d). Mice typically show increased seizure induction over time as PTZ-induced increases in
neuronal firing enhance the strength of neuronal connections intensifying the response to future doses#!,
Mice are considered kindled if they show enhanced susceptibility that is maintained for several weeks.

https://www.ncbi.nlm-nih.gov/pmc/articles/PMC4752120/

11/19/2018
BET proteitdSrd4 béthreS AGiscriptioh REAEIUNS Aad BET SthibtorIqyop1deRs Mert. OAs620 of 29

Jq] had little effect during initial treatments, possibly because mice had only received a small number
of doses of Jq1. However, on day 30, only the DMSO-treated mice showed ‘kindling’ compared to the
non-kindled group (Fig. 8e-f, Supplementary Fig. 8g, h) These data indicate that Jq] treatment has
similar effects on neuronal function in vivo as we observed in vitro and raise the intriguing possibility
of using BET inhibitors for treatment of epilepsy.

Discussion

Our results demonstrate that Brd4 is expressed throughout the brain and plays a critical role in activity-
dependent transcription. Neuronal activity acts through CK2 to increase Brd4 association with
chromatin. Brd4 then promotes transcription of critical IEGs and synaptic proteins (Supplementary Fig.
9). We found that Jq1 inhibition of Brd4 and its family members blocked novel object preference,
indicating impairments in memory consolidation. In addition, consistent with its effects on synaptic
proteins, Jq1 treatment also decreased seizures susceptibility in mice. This is the first demonstration
that Brd4 has a critical function in neurons and that BET protein inhibition affects memory
consolidation.

Implications for the clinical use of BET inhibitors

Our data demonstrate that Brd4 is necessary for rapid activation of genes. As has been demonstrated by
numerous groups, the first few minutes following a burst of neuronal activity are of critical importance
for a cell to activate the appropriate transcription response*~. Loss of this rapid response may represent
the mechanism through which Brd4 inhibition prevents long-term memory formation after.

BET protein inhibitors have been proposed as a treatment for several types of cancer and are currently
in clinical trials. Initial mouse studies reported that Jq] was well tolerated,222333 and we did not find
obvious deficits in the health or mobility of mice. However, our study provides new evidence that use
of such inhibitors causes memory deficits in mice and thus may also cause neurological problems in
patients receiving these drugs. Our results suggest that compounds that do not cross the blood brain
barrier may pose less risk of neurological side effects for patients.

The role of CK2 in neurons

Casein Kinase 2 has several established functions in neurons in addition to regulating Brd4. CK2
phosphorylates GiuA1 and GluA2 subunits of the AMPA receptor to promote its expression22 and
regulates composition of the NMDA receptor. These synaptic actions of CK2 promote synaptic
strength as does the role we propose for CK2 in regulating Brd4. This dual function would allow CK2
to act immediately on the synapse by directly phosphorylating synaptic proteins while also acting
through Brd4 to promote expression of these same genes in order to consolidate synaptic changes. The
effects of the CK2 inhibitor TBB have also been tested in vivo in an epilepsy model22. TBB treatment
blocked recurrent epileptiform discharges in hippocampal slice preparations after magnesium removal.
We demonstrated the Jq] results in decreased seizure susceptibility (Fig. 7) suggesting that some of
CK2’s effects on epileptiform discharges may be the result of its action on Brd4 as well as its effects on
the synapse.

BET inhibitors as epilepsy drugs

We found that Jq1 decreased the seizure susceptibility, potentially by decreasing levels of the GluA1
subunit of AMPARs which have been linked to epilepsy*?~2. Decreased levels of other gene targets
that regulate synaptic function may also contribute to the seizure effect though mechanisms such as
phosphorylation of GluA1%. Although the dose we tested resulted in memory deficits, it is possible that
in an overactive epileptic brain Jq1 would restore normal levels of synaptic proteins. Most epilepsy

https://www.ncbi-nlm.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET protein $rd4 bhihaieO darsctidtioh REAR Rens SRE BET SthibHor Ip deRO MaAZ OPAg©21 of 29

treatments directly target synaptic proteins and receptors. Jq1 treatment represents a novel approach by
targeting a protein responsible for the transcriptional regulation of these synaptic receptors instead of
modifying proteins already present at the synapse. While many cases of epilepsy respond to available
treatments, a significant portion of patients are refractory to current drugs*8. It is possible that this novel
approach of targeting transcriptional regulators of synaptic proteins rather than targeting synaptic
proteins directly may provide a more robust method of dampening the heightened synaptic activity
leading to seizures and could provide new avenues of treatments for these patients.

Online Materials and Methods

Cell culture

Neurons were isolated from E16.5 cortices of CS7BL/6 mice (Charles River), dissociated in Optimem
media with 20mM glucose and plated at 600,000 cells per mL on coverslips or plates coated with poly-
D-lysine. One hour later Optimem media was replaced with Neurobasal media supplemented with
Pen/Strep, Glutamax and B27 supplement. 3 days after plating, AraC was added to the media to prevent
glial cell growth. Neurons were typically used at 12 days in vitro. Glial cells were isolated from P1
cortices, dissociated and grown in DMEM media with 10% fetal bovine serum and Pen/Strep. Media
was changed every 3 days and cells were passaged to ensure that no neurons remained in the culture.

Transfections were performed using lipofectamine 2000 (Life Technologies). Neurons were put in a
ImM kynurenic acid solution during transfection to prevent excitotoxicity. Lipofectamine and DNA
complexes were left on neurons for 15 minutes. Transfections were performed at 10 DIV for constructs
expressing Brd4 and cells were fixed one to two days later. siRNA transfections were performed at 7
DIV and cells were stimulated and fixed 5 to 7 days later. Brd and CK2 siRNAs were from Dharmacon
(LG-041493-00-0002 for Brd4 and L-058653-00-0005 for CK2). Target sequences of Brd4 siRNAs are
ACAATCAAGTCTAAACTAG, TTACTGGAATGCTCAGGAA, GAGGATAAGTGTAAGCCCA,
and GTACAGAGATGCCCAGGAA. Target sequences of CK2 siRNAs are
CCGAAGAGCCCTTTAAATA, GGTCAGGGTTTACAGAGTA, CTGAACGAATCATGTCTTA,
and TCACCTGGCATCATAGATA. For infections, control or Brd4 lentivirus was added to neurons on
day 10 and neurons were stimulated and lysed 3 days later. Brd4 lentivirus contained a pool of 4
siRNAs from Applied Biological Materials (ABM) uses a dual convergent promoter system to express
sense and antisense siRNA from different promoters. Target sequences of siRNAs are
GGGTGAACTCACGTCAGAA for control virus (ABM LVP015-G) and
GTGGATGCCGTCAAGCTGAACCTCCCTGA, GGACTTCAAGCACTATGTTITACAAATTGTT,
GGAGATGACATCGTCTTAATGGCAGAAGC, and

CCCAGGAATTTGGTGCTGATGTCCGATTG for Brd4 (ABM iV038675). The constitutively
expressed Brd4 was from K. Ozato. Stratagene site directed mutagenesis kit was used for creating
mutations and deletions. TBB (Tocris 2275) was used at 501M, BDNF (PeproTech 450-02) was used at
50ng/mL. Tetrodotoxin (Abcam ab120055) was used at. Jq1 was used at 250 nM.

N2A cells were grown in DMEM with 10% serum and tested for mycoplasma infection regularly. N2A
transfections were performed in DMEM using lipofectamine 2000 (Life Technologies). Lipfectamine
and DNA complexes were left on cells overnight. Cells were harvested for analysis 5 days after
transfection.

Western blotting

Cells were lysed in RIPA buffer and lysates were separated by SDS-PAGE and transferred to PVDF
paper. Antibodies used were Brd4 (Bethyl A301-985A, 1:1000), NeuN (Millipore MAB377, 1:500),
GFAP (Abcam ab10062, 1:1000), Gapdh (Abcam ab8245, 1:500), MAPK (Cell Signaling 4695P,
1:3000), phosMAPK (Cell Signaling 4370, 1:3000), H3 (Abcam ab1791, 1:4000), H4 (Abcam

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
BET proteidirds aed achidtiofPAHEWOAS and -BET HA AGLIGIIdeRO Mens. ObdgP22 of 29

ab10158, 1:4000), H3K 1 4ac (Active motif 39697, 1:500), H4K16ac (Active motif 39167, 1:500).
Phospho-Brd4 was developed with Millipore. The best bleeds were affinity purified against the
phosphorylated target peptide and immuno-depleted against unmodified Brd4. Blots were imaged on an
LAS3000 system (FujiFilm).

Reverse transcription, Quantitative PCR, and ChIP

RNA was purified using the QIAGEN RNAeasy kit and reverse transcribed using the applied
biosystems kit. g2CR was performed with Power SYR green PCR master mix (applied biosystems) on
an applied biosystems quantitative PCR system mun using StepOne software. ChIP was done as
previously described!. Chromatin shearing was performed with a Bioruptor300 (diagenode) at 4 °C, for
55 cycles of 30 seconds on and off. Immunoprecipitation was performed using 5 wg of antibody bound
to 50 pL of magnetic Dynabeads M280 (life sciences). DNA was purified using the QIAGEN Qiaquick
PCR purification kit. Antibodies used were Brd4 (Bethyl A301-985A, Sug/chip), Brd2 (Bethyl A302-
583A, 5ug/chip), Brd3 (Bethyl A302-368A, 5ug/chip), H3K9ac (Millipore 07-352, Sug/chip),

H3K 14ac (Active motif 39697, Sug/chip), H4K 12ac (Upstate 05-119, Sug/chip), H4K16ac (Active
motif 39167, 5ug/chip), CBP (Santa Cruz 7300, Sug/chip).

Primers used for qPCR were:

Gapdh forward: AACTCCCTCAAGATTGTCAGCAA
Gapdh reverse: GGCATGGACTGTGGTCATGA

Arc forward: TAACCTGGTGTCCCTCCTAGATC

Arc reverse: GGAAAGACTTCTCAGCAGCTTGA

cFos forward: ACAGCCTTTCCTACTACCATTCCC

cFos reverse: CTGCACAAAGCCAAACTCACCTGT

Nr4A1 forward: ACCAACTCTTCTGGCTTCCCTTAC
Nr4A1 reverse: GGCTGGTTGCTGGTGTTCCATATT
GluA1 forward: TCCTGAAGAACTCCTTAGTG

GluA1 reverse: ATCATGTCCTCATACACAGC

GluA2 forward: AACGGCGTGTAATCCTTGAC

GluA2 reverse: CTCCTGCATTTCCTCTCCTG

Brd4 forward: AAATCAGCTCACCAGGCTGT

Brd4 reverse: TCTTGGGCTTGTTAGGGTTG

Brd2 forward: ACAAGGTAGTGATGAAGGCTCTGTGGAA
Brd2 reverse: CTTGTGGCATTGATGCAACCTTCTGTAGG
Brd3 forward: GGACATCCTCTGGCAGCTTA

Brd3 reverse: CCATCTTCCGAAGGGGACT

Bdnf forward: TGTCTCTGCTTCCTTCCCACAGTT

Bdnf reverse: TGGACGTTTGCTTCTTTCATGGGC

Primers used for ChIP were:

Arc forward: ATAAATAGCCGCTGGTGGCG
Arc reverse: CGGCTCCGAACAGGCTAAG
cFos forward: CGGGTTTCAACGCCGACTA
cFos reverse: TTGGCACTAGAGACGGACAGA
Nr4A1 forward: TGGAATGTCTGCGCGCGTG
Nr4A1 reverse: TATAGATCAAACAATCCGCG
GluAl forward: ATCTGGCTGTCAGTCGGTGT
GluAl forward: AAAGAAGCCCTGGTCCAAC

https://www.ncbi.nim.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET protsit Birds bCa Od awchiptioPAUenens ana BET MAGE IG DioccROMa4 OPdge23 of 29

RNA-sequencing sample preparation and analysis

RNA was collected and prepared using a Qiagen RNAeasy kit and the TruSeq RNA Sample
Preparation Kit v2 (Illumina). Sequencing was performed with an Illumina HiSeq2500 system. Reads
were aligned to the mouse mm9 reference genome using Tophat 2.0.1 12. Reads with two or fewer
mismatches with a maximum of 20 hits for each read were used. Transcript levels were analyzed with
Cufflinks 2.2.13. Expressed genes were defined as those with an fpkm of | or above. BDNF-induced
genes were defined as those with a significant increase in expression with 10 minutes BDNF treatment
using a p value with a Bonforroni correction. David ontology cluster analysis was to determine gene
groups enriched in Jq] up and down-regulated groups of genes of fpkm of 1 or above. The RNA-
sequencing dataset is available at http://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE63809.

Immunohystochemistry

Adult mice were perfused with 4% paraformaldehyde and brains were removed and kept in
paraformaldehyde overnight. Tissue was then washed in PBS and processed for paraffin embedding at
the Molecular Cytology Core Facility of Memorial Sloan Kettering Cancer Center using Leica
ASP6025 tissue processor. Brains were embedded in paraffin, and paraffin sagittal sections of 5
microns were cut on a Leica RM2155 microtome and collected on superfrost plus slides (Fisher
scientific). Slides were baked for 1 hour at 60°C before de-paraffinization and staining.

Staining was performed at the Molecular Cytology Core Facility of Memorial Sloan Kettering Cancer
Center using a Discovery XT processor (Ventana Medical Systems). For GFAP and Brd4 co-staining,
slices were first stained for Brd4 (Bethyl A301-985A, 2ug/mL). The tissue sections were blocked for 30
minutes in 10% normal goat serum and 2% BSA in PBS. The incubation with the primary antibody was
done for 5 hours, followed by 60 minutes incubation with biotinylated goat anti-rabbit IgG (Vector labs
PK6101, 1:200). Detection was performed with Streptavidin-HRP D (Ventana Medical Systems)
followed by incubation with Tyramide-Alexa Fluor (Invirogen 120948, 1:200). For GFAP, sections
were blocked for 30 minutes in 10% normal goat serum and 2% BSA in PBS. Rabbit polyclonal GFAP
(Dako Z0334, 1 g/ml) was incubated for 5 hours at RT, followed by 32 minutes incubation with
biotinylated goat anti-rabbit IgG (Vector labs PK6101, 1:200, 6.5 pg/mL). Detection was performed
with Blocker D, Streptavidin-HRP and DAB detection. For NeuN, slices were first stained for NeuN
and then stained for Brd4 as described above. For NeuN staining, sections were blocked first for 30 min
in Mouse IgG Blocking reagent (Vector Labs, MKB-2213) in PBS. Mouse monoclonal NeuN staining
(Millipore, MAB377, at 1 ug/mL) was incubated for 3 hours at RT and followed by 60 minutes
incubation of biotinylated mouse Secondary (Vector Labs, MOM Kit BMK-2202, 1:200 dilution,
5.75ug/mL). The detection was performed with Secondary Antibody Blocker, Blocker D, Streptavidin-
HRP D (Ventana Medical Systems) and DAB Detection Kit (Ventana Medical Systems) according to
manufacturer instructions.

 

Immunocytochemistry

Cells were fixed in 4% paraformaldehyde for 10 minutes, washed with PBS and permeabilized in 0.1%
triton in PBS for 10 minutes. Cells were then blocked for 1 hour in 2% serum, 3% BSA and 0.1% triton
in PBS and then primary antibody was added in the same solution overnight at 4°C. Cells were washed
in PBS for 3 10 minute washes and put in secondary antibody for 1 hour at room temperature. After an
additional 3 washes, coverslips were mounted with prolong gold antifade solution (Invitrogen). For
surface staining assays, GluA1 antibody was added for 30 minutes to the media live cells at 37°C
before fixation. Cells were then blocked without triton and secondary antibody was added immediately
following the blocking step. Antibodies used were Brd4 (BethylA301-985A, 1:1000), Arc (Santa Cruz

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET proteiaBrdt adtwutQOsaschbtioWmnemens afd EM iallibiter I41 dloekxomants. oPAgs24 of 29

365736, 1:100), GluA1 (Millipore 2263, 1:300), CK2 (Peirce/Thermo PA5-28686, 1:100), H4K 1 6ac
(Abcam 109463, 1:500) and secondary antibodies were AlexaFlour 647 Donkey anti-mouse (Jackson
715-605-150, 1:500) and Rhodamine Red-X goat anti-rabbit (Invitrogen R6394, 1:500).

Microscopy equipment and settings

Slides were imaged at room temperature on an inverted Lieca DMI 6000, TCS SP8 laser scanning
confocal confocal microscope with a 405 nm laser and a fully tunable white light laser (470-670 nm)
with an acousto-optical beam splitter. The microscope uses 3 gated HyD detectors and one PMT
detector and both a conventional scanner and a resonant scanner. Objectives used were a 63x HC PL
APO C82 oil objective with a NA of 1.40 and for whole brain images a 10x HCX PL APO DS dry
objective with a NA of 0.4. Type F immersion liquid (Leica) was used for oil objectives. For brain
images, the Lieca super-z stage and rapid tiling system was used to compile images. For glual surface
staining, z-stacks spaced at 0.5 microns were used to image the entire dendrite. For 63x images, images
were 184.52 by 184.52 microns, 1052 by 1052 pixels, (5.701 pixels per micron), and 8-bits per pixel.
For 10x images, images were 1162.5 by 1162.5 microns, 1052 by 1052 pixels, (0.881 pixels per
micron), and 8-bits per pixel.

ImageJ was used to crop images and merge channels into composite RGB images. Photoshop was used
to adjust individual channels. In all cases, identical adjustments were applied across all images used in
an experiment for each channel. No deconvolution software was used. All image analysis as performed
in ImageJ. For Arc staining quantification, a region of interest was selected in the cell body, outside the
nucleus, and the average intensity was measured. Regions were selected using dapi and gfp channels
and then applied to the Arc channel such that the analysis was performed blind to the Arc staining. For
Brd4 staining quantification, the same process was used but inside the nucleus. For surface GluA]
quantification, the z-stacks were summed using ImageJ to create one image per channel. GFP images
were converted to binary and used to create a mask surrounding the transfected dendrite. The mask was
then applied to the GluA1 image and the average intensity within the dendrite was measured. This was
automated using ImageJ macros to prevent user bias. For all image analysis, an average background
intensity value was subtracted from each intensity value. To allow for comparisons across experiments,
the average control cell value was set to 100 and all conditions were normalized to this value.

Behavior

All experiments were approved by the Institutional Animal Care and Use Committee of the Rockefeller
University. C57B/6 male mice (Jackson) were housed up to 5 mice per cage in a 12 hour light-dark
cycle. JQ1 (APExBIO) was administered to 2-3 months old mice via intraperitoneal injections. Each
mouse was injected daily for 1 week or 3 weeks before testing began with either JQ] at 50mgs/kg
dissolved in DMSO or DMSO alone, diluted into cyclo-dextrin (Sigma). Mice were randomly assigned
to groups and groups were then checked to ensure that the average weight per mouse of each group was
equivalent at the beginning of the experiment. Injections continued during the week of behavioral
testing and testing was performed during the light cycle. Open field testing was performed first and
activity was measured for 1 hour. Fusion 3.2 was used to track mice and analyze movement. One day
after open field testing, mice were habituated to the novel object recognition box for 10 minutes. One
day later mice were habituated for an additional 2 minutes and then 2 identical objects (either a faucet
or a lego pyramid) were placed in the box and mice were given 10 minutes to explore. On the following
day, mice were returned to the box with one object they had previously seen and one new object in
place of the original object and allowed to explore for 10 minutes. All sessions were recorded using
ethovision software. Time spent interacting with each object was manually analyzed. Discrimination
index was calculated as (% time with novel object — % time with familiar object)/(% time with novel
object + % time with familiar object). Fear conditioning tests began 1 day after novel object

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET protein Brd4 béteaeD haRschiptioW AChE RON’ BHd-BHTlBhibMotIGUSldeROMEAS, OPAGO25 of 29

recognition. Mice were placed in a small box and allowed to explore for 2 minutes. A tone was played
for 20 seconds followed by a 0.7 mAmp shock. This was repeated once per minute for 3 shocks total.
After an additional 2 minutes, mice were removed from the box. One day later mice were returned to
the same box for 7 minutes to measure context dependent freezing. Then the flooring, wall covering,
and smell of the box was changed and mice were returned to the box. The tone was then played in the
same patter as the original training session without a subsequent shock to measure cued learning. Fear
conditioning sessions were run and recorded using FreezeFrame 3 software and scored manually in
random order. All experiments were carried out and analyzed with the experimenter blind to the
treatment group. One mouse was excluded from analysis because the lights went off in the facility
during the discrimination test so the data could not be analyzed.

For novel object ‘learning’ testing, mice were habituated to the novel object recognition box for 10
minutes. One day later mice were given 10 minutes to interact with 2 identical objects. Mice were then
removed and one object was replaced with a novel object and mice were returned to the box and again
allowed to explore for 10 minutes. For single dose tests, one cohort received a dose of DMSO in the
morming approximately 6 hours before testing and a second dose of DMSO within 30 minutes of
exposure to objects. One cohort received Jq1 in the morning and DMOS after testing and the final
cohort received DMSO in the morning and Jq1 following testing. Mice were tested for novel object
preference one day after the first exposure to objects. All sessions were recorded using ethovision
software. Time spent interacting with each object was manually analyzed. All experiments were carried
out and analyzed with the experimenter blind to the treatment group and which object was considered
novel.

Seizure testing

JQ] (APExBIO) was administered to 3 to 4 month old C57B/6 male or female mice (Jackson) via
intraperitoneal injections. For acute seizure testing, each mouse was injected daily for 1 week before
testing began with either JQ] at 50mgs/kg dissolved in DMSO or DMSO alone, diluted into cyclo-
dextrin (Sigma). Pentylenetetrazol (PTZ) (Sigma) dissolved in PBS was injected at SOmgs/kg via
intraperitoneal injections. For kindling seizure testing, Jq]1 was administered 1 hour before PTZ
injection. Mice were observed up to one hour after injection or until recovery from seizure (defined by
a return to normal movement). The modified Racine scale4 used to measure seizure induction was as
follows:

Stage 1: Hypoactivity culminating in behavioral arrest with contact between abdomen and the
cage.

Stage 2: Partial clonus (PC) involving the face head or forelimbs.

Stage 3: generalized clonus (GC) including all four limbs and tail, rearing or falling.

Stage 4: Generalized Tonic-Clonic seizure (GTC)

Seizure susceptibility score was calculated as: (0.2) (1/PC latency) + (0.3) (1/GC latency) + (0.5) (1/TC
latency).

Statistics

An alpha level of 0.05 was used for all statistical analyses. 2-sided t-tests were performed in excel. A
bonforonni correction was applied when comparing multiple groups. No statistical methods were used
to predetermine sample sizes but our sample sizes are similar to those reported in previous
publications222222, Data distribution was assumed to be normal but this was not formally tested. For
fear conditioning, 2-way ANOVA was performed in R with post-hoc Bonforroni corrections for
individual comparisons. For novel object testing, context discrimination was calculated by time spent

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET proteiard4 béthMte9 hase tio RABIN AAd2BHT! ahhibHbrIGuSb|deRI Mar! OP4E026 of 29

with objects: (novel-familiar)/(novel+familiar). Univariate analysis was used for each individual group
to compare to a context discrimination of zero. Degrees of freedom were calculated as the biological
replicates minus one. For all other behavioral testing, t-tests with a bonforroni correction were used to
compare between multiple groups. A supplementary methods checklist is available.

Supplementary Material

1

Click here to view.(3M, éec)

2

Click here to view.45: pd)

Acknowledgments

We thank Dr. Keiko Ozato for the Brd4 construct, Dr. Jodi Gresack and the Rockefeller behavioral core
for guidance and suggestions, Dr. Kaye Thomas for microscopy expertise, the MSKCC histology core
for immunohistochemistry support, Dr. Alexey Soshnev for the schematic model graphic, John Gerace
for editing, and members of the Allis lab for feedback. Support for this work was provided by a grant
from the Robertson Foundation, a Ruth Kirschstein NRSA fellowship (F32MH103921), the NIH (RO1
NS34389, NS081706) and a Simons Foundation Research Award. R.B.D. is an Investigator of the
Howard Hughes Medical Institute.

Footnotes
Author contributions

E.K. wrote the manuscript and designed and carried out experiments. M.H. helped carry out behavioral testing
and molecular studies. |.Z. helped with seizure testing. R.D. helped initiate and design the project and provided
feedback, and C.D.A provided support, feedback and guidance.

References

1. Hsieh J, Gage FH. Chromatin remodeling in neural development and plasticity. Curr Opin Cell Biol.
2005;17:664-671. [PubMed]

2. Gapp K, Woldemichael BT, Bohacek J, Mansuy IM. Epigenetic regulation in neurodevelopment and
neurodegenerative diseases. Neuroscience. 2014;264:99-111. [PubMed]

3. Frey U, Frey S, Schollmeier F, Krug M. Influence of actinomycin D, a RNA synthesis inhibitor, on
long-term potentiation in rat hippocampal neurons in vivo and in vitro. J Physiol. 1996;490(Pt 3):703

-711. [PMC free article] [PubMed]

4. Frey U, Krug M, Briédemann R, Reymann K, Matthies H. Long-term potentiation induced in
dendrites separated from rat’s CA] pyramidal somata does not establish a late phase. Neurosci Lett.
1989;97:135—139. [PubMed]

5. Nguyen PV, Abel T, Kandel ER. Requirement of a critical period of transcription for induction of a
late phase of LTP. Science. 1994;265:1104—1107. [PubMed]

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET proteiaBrd4 bétited haksckiptiob ACaeuMe BAd2BHT! Gib IGS dekg mars. OPAGO27 of 29

6. Messaoudi E, Ying SW, Kanhema T, Croll SD, Bramham CR. Brain-derived neurotrophic factor
triggers transcription-dependent, late phase long-term potentiation in vivo. J Neurosci Off J Soc
Neurosci. 2002;22:7453-7461. [PubMed]

7. Sims RJ, Belotserkovskaya R, Reinberg D. Elongation by RNA polymerase II: the short and long of
it. Genes Dev. 2004; 18:2437-2468. [PubMed]

8. Kadonaga JT. Regulation of RNA polymerase I] transcription by sequence-specific DNA binding
factors. Cell. 2004;116:247-257. [PubMed]

9. Jang MK, et al. The bromodomain protein Brdé4 is a positive regulatory component of P-TEFb and
stimulates RNA polymerase IJ-dependent transcription. Mol Cell. 2005;19:523-534. [PubMed]

10. Liu W, et al. Brd4 and JMJD6-associated anti-pause enhancers in regulation of transcriptional pause
release. Cell. 2013;155:1581—1595. [PMC free article] [PubMed]

11. Zippo A, et al. Histone crosstalk between H3S10ph and H4K 16ac generates a histone code that
mediates transcription elongation. Cell. 2009;138:1122-1136. [PubMed]

12. Nagarajan S, et al. Bromodomain protein BRD4 is required for estrogen receptor-dependent
enhancer activation and gene transcription. Cell Rep. 2014;8:460-469. [PMC free article] [PubMed]

13. Belkina AC, Denis GV. BET domain co-regulators in obesity, inflammation and cancer. Nat Rev
Cancer. 2012;12:465~477. [PMC free article] [PubMed]

14. Wu SY, Lee AY, Lai HT, Zhang H, Chiang CM. Phospho switch triggers Brd4 chromatin binding
and activator recruitment for gene-specific targeting. Mol Cell. 2013;49:843-857. [PMC free article]

[PubMed]

15. Houzelstein D, et al. Growth and early postimplantation defects in mice deficient for the
bromodomain-containing protein Brd4. Mol Cell Biol. 2002;22:3794—3802. [PMC free article]
[PubMed]

16. Descalzi G, Fukushima H, Suzuki A, Kida 8, Zhuo M. Genetic enhancement of neuropathic and
inflammatory pain by forebrain upregulation of CREB-mediated transcription. Mol Pain. 2012;8:90.

[PMC free article] [PubMed]

17. Zuber J, et al. RNAi screen identifies Brd4 as a therapeutic target in acute myeloid leukaemia.
Nature. 201 1;478:524-528. [PMC free article] [PubMed]

18. Filippakopoulos P, et al. Selective inhibition of BET bromodomains. Nature. 2010;468:1067-1073.
PMC free article] [PubMed]

19. Hargreaves DC, Horng T, Medzhitov R. Control of inducible gene expression by signal-dependent
transcriptional elongation. Cell. 2009;138:129-145. [PMC free article] [PubMed]

20. Saha RN, et al. Rapid activity-induced transcription of Arc and other IEGs relies on poised RNA
polymerase II. Nat Neurosci. 2011;14:848-856. [PMC free article] [PubMed]

21. Fischer A, Sananbenesi F, Mungenast A, Tsai LH. Targeting the correct HDAC(s) to treat cognitive
disorders. Trends Pharmacol Sci. 2010;31:605—617. [PubMed]

22. Schael S, et al. Casein kinase 2 phosphorylation of protein kinase C and casein kinase 2 substrate in
neurons (PACSIN) 1 protein regulates neuronal spine formation. J Biol Chem. 2013;288:9303-9312.

[PMC free article] [PubMed]

23. Delmore JE, et al. BET bromodomain inhibition as a therapeutic strategy to target c-Myc. Cell.

2011;146:904-917. [PMC free article] [PubMed]

https://www.ncbi.nlm.nih.gov/pmce/articles/PMC4752120/ 11/19/2018
BET prothifi Hrd4 Aad Ach prion AAEMOHS sea BET HAibAdt IG} bidcROMmat? OPdRMs of 29

24. Mirguet O, et al. Discovery of epigenetic regulator -BET762: lead optimization to afford a clinical
candidate inhibitor of the BET bromodomains. J Med Chem. 2013;56:7501—-7515. [PubMed]

25. Asangani IA, et al. Therapeutic targeting of BET bromodomain proteins in castration-resistant
prostate cancer. Nature. 2014;510:278-282. [PMC free article] [PubMed]

26. Kanno T, et al. BRD4 assists elongation of both coding and enhancer RNAs by interacting with
acetylated histones. Nat Struct Mol Biol. 2014;21:1047-1057. [PMC free article] [PubMed]

27. Lussier MP, Gu X, Lu W, Roche KW. Casein kinase 2 phosphorylates GluA1 and regulates its
surface expression. Eur J Neurosci. 2014539: 1148-1158. [PMC free article] [PubMed]

28. Sanz-Clemente A, Matta JA, Isaac JTR, Roche KW. Casein kinase 2 regulates the NR2 subunit
composition of synaptic NMDA receptors. Neuron. 2010;67:984-996. [PMC free article] [PubMed]

29. Dietrich JB. The MEF2 family and the brain: from molecules to memory. Cell Tissue Res.
2013;352:179-190. [PubMed]

30. Korb E, Finkbeiner S. Arc in synaptic plasticity: from gene to behavior. Trends Neurosci.
2011;34:591-598. [PMC free article] [PubMed]

31. Borges K, Dingledine R. Functional organization of the GluR1 glutamate receptor promoter. J Biol
Chem. 2001;276:25929-25938. [PubMed]

32. Myers SJ, et al. Transcriptional regulation of the GluR2 gene: neural-specific expression, multiple
promoters, and regulatory elements. J Neurosci Off J Soc Neurosci. 1998; 18:6723-6739. [PubMed]

33. Matzuk MM, et al. Small-molecule inhibition of BRDT for male contraception. Cell. 2012;150:673
—684. [PMC free article] [PubMed]

34. Antunes M, Biala G. The novel object recognition memory: neurobiology, test procedure, and its
modifications. Cogn Process. 2012;13:93-110. [PMC free article] [PubMed]

35. Naydenov AV, et al. ABHD6 blockade exerts antiepileptic activity in PTZ-induced seizures and in
spontaneous seizures in R6/2 mice. Neuron. 2014;83:361-371. [PMC free article] [PubMed]

36. Ferraro TN, et al. Mapping loci for pentylenetetrazol-induced seizure susceptibility in mice. J
Neurosci Off J Soc Neurosci. 1999;19:6733-6739. [PubMed]

37. Dhir A. Pentylenetetrazol (PTZ) kindling model of epilepsy. In: Board Jacqueline N, Crawley Al,
editors. Curr Protoc Neurosci. Unit9.37. Chapter 9. 2012.

38. Bialer M, White HS. Key factors in the discovery and development of new antiepileptic drugs. Nat
Rev Drug Discov. 2010;9:68-82. [PubMed]

39. Brehme H, Kirschstein T, Schulz R, Kéhling R. In vivo treatment with the casein kinase 2 inhibitor
4,5,6,7- tetrabromotriazole augments the slow afterhyperpolarizing potential and prevents acute
epileptiform activity. Epilepsia. 2014;55:175-183. [PubMed]

40. Rogawski MA. AMPA receptors as a molecular target in epilepsy therapy. Acta Neurol Scand
Suppl. 2013:9-18. doi: 10.111 1/ane.12099. [PMC free article] [PubMed] [CrossRef]

 

41. Zhang J, Abdullah JM. The role of GluA1 in central nervous system disorders. Rev Neurosci.
2013;24:499-505. [PubMed]

42. Kato AS, Gill MB, Yu H, Nisenbaum ES, Bredt DS. TARPs differentially decorate AMPA
receptors to specify neuropharmacology. Trends Neurosci. 2010;33:241—248. [PubMed]

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4752120/ 11/19/2018
BET pro@insBr@4 ttivates haAsdiptioD ocnen sorts an CB EM athibiterIGsbldekg me .0fP4B029 of 29

43. Yamaguchi S, Donevan SD, Rogawski MA. Anticonvulsant activity of AMPA/kainate antagonists:
comparison of GYKI 52466 and NBOX in maximal electroshock and chemoconvulsant seizure models.
Epilepsy Res. 1993;15:179-184. [PubMed]

44. Namba T, Morimoto K, Sato K, Yamada N, Kuroda S. Antiepileptogenic and anticonvulsant effects
of NBQX, a selective AMPA receptor antagonist, in the rat kindling model of epilepsy. Brain Res.
1994;638:36—44. [PubMed]

45. Hara H, et al. Effect of YM872, a selective and highly water-soluble AMPA receptor antagonist, in
the rat kindling and rekindling model of epilepsy. Eur J Pharmacol. 2006;531:59-65. [PubMed]

46. Kodama M, et al. Effects of YM90K, a selective AMPA receptor antagonist, on amygdala-kindling
and long-term hippocampal potentiation in the rat. Eur J Pharmacol. 1999;374:11-19. [PubMed]

47. Mattes H, Carcache D, Kalkman HO, Koller M. alpha-Amino-3-hydroxy-5-methyl-4-
isoxazolepropionic acid (AMPA) antagonists: from bench to bedside. J Med Chem. 2010;53:5367
—5382. [PubMed]

48. Rakhade SN, et al. Glutamate receptor 1 phosphorylation at serine 831 and 845 modulates seizure
susceptibility and hippocampal hyperexcitability after early life seizures. J Neurosci Off J Soc
Neurosci. 2012;32:17800-17812. [PMC free article] [PubMed]

49. Banaszynski LA, et al. Hira-dependent histone H3.3 deposition facilitates PRC2 recruitment at
developmental loci in ES cells. Cell. 2013;155:107-120. doi: 10.1016/).cell.2013.08.061.
[PMC free article] [PubMed] [CrossRef]

50. Kim D, et al. TopHat2: accurate alignment of transcriptomes in the presence of insertions, deletions
and gene fusions. Genome biology. 2013;14:R36. doi: 10.1186/gb-2013-14-4-136. [PMC free article]
[PubMed] [CrossRef]

51. Trapnell C, et al. Differential analysis of gene regulation at transcript resolution with RNA-seq.
Nature biotechnology. 2013;31:46—53. doi: 10.1038/nbt.2450. [PMC free article] [PubMed] [CrossRef]

52. Naydenov AV, et al. ABHD6 blockade exerts antiepileptic activity in PTZ-induced seizures and in
spontaneous seizures in R6/2 mice. Neuron. 2014;83:361-371. doi: 10.1016/j neuron.2014.06.030.
{PMC free article} PubMed} {CrossRef}

https://www.ncbi.nlm.nih.gov/pme/articles/PMC4752120/ 11/19/2018
